




EXHIBIT 10.38


AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Between:
EVERBANK, as Buyer
and
STONEGATE MORTGAGE CORPORATION, as Seller


Dated as of November 10, 2015


‑ii‑


‑i‑
TABLE OF CONTENTS
Page
SECTION 1.
APPLICABILITY; INCORPORATION OF EVERBANK WAREHOUSE CUSTOMER GUIDE AND PRICING
LETTER    1

SECTION 2.
DEFINITIONS    2

SECTION 3.
INITIATION; TERMINATION    22

SECTION 4.
MARGIN AMOUNT MAINTENANCE    27

SECTION 5.
COLLECTIONS; INCOME PAYMENTS    28

SECTION 6.
REQUIREMENTS OF LAW    28

SECTION 7.
TAXES    29

SECTION 8.
SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT    32





--------------------------------------------------------------------------------




SECTION 9.
PAYMENT, TRANSFER; ACCOUNTS AND CUSTODY    35

SECTION 10.
DELIVERY OF DOCUMENTS    37

SECTION 11.
REPRESENTATIONS    38

SECTION 12.
COVENANTS    44

SECTION 13.
EVENTS OF DEFAULT    51

SECTION 14.
REMEDIES    54

SECTION 15.
INDEMNIFICATION AND EXPENSES; RECOURSE    56

SECTION 16.
SERVICING    57

SECTION 17.
DUE DILIGENCE    59

SECTION 18.
ASSIGNABILITY    60

SECTION 19.
TRANSFER AND MAINTENANCE OF REGISTER    60

SECTION 20.
HYPOTHECATION OR PLEDGE OF PURCHASED MORTGAGE LOANS    61

SECTION 21.
TAX AND ACCOUNTING TREATMENT    61

SECTION 22.
SET-OFF    61

SECTION 23.
TERMINABILITY    62

SECTION 24.
NOTICES AND OTHER COMMUNICATIONS    62

SECTION 25.
USE OF THE EVERBANK WAREHOUSE ELECTRONIC SYSTEM AND OTHER ELECTRONIC MEDIA    62

SECTION 26.
ENTIRE AGREEMENT; SEVERABILITY; SINGLE AGREEMENT    64

SECTION 27.
GOVERNING LAW    65

SECTION 28.
SUBMISSION TO JURISDICTION; WAIVERS    65

SECTION 30.
NO WAIVERS, ETC.    66

SECTION 31.
CONFIDENTIALITY    66

SECTION 32.
INTENT    67

SECTION 33.
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS    68

SECTION 34.
AUTHORIZATIONS    68

SECTION 35.
ACKNOWLEDGEMENT OF ANTI-PREDATORY LENDING POLICIES    68

SECTION 36.
MISCELLANEOUS    68





--------------------------------------------------------------------------------




SECTION 37.
GENERAL INTERPRETIVE PRINCIPLES    69



SCHEDULES AND EXHIBITS
SCHEDULE 1    Schedule of Representations and Warranties with Respect
to the Mortgage Loans
EXHIBIT A    Form of Opinion Letter
EXHIBIT B    Form of Servicer Notice
EXHIBIT C    Form of Power of Attorney


‑17‑


    
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
This AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (this “Agreement”), dated
as of November 10, 2015, is made and entered into by and between STONEGATE
MORTGAGE CORPORATION, an Ohio corporation (“Seller”), and EVERBANK, a federal
savings association (“Buyer”).
SECTION 1.
APPLICABILITY; INCORPORATION OF EVERBANK WAREHOUSE CUSTOMER GUIDE AND PRICING
LETTER

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer Eligible Mortgage Loans on a servicing released
basis against the transfer of funds by Buyer, with a simultaneous agreement by
Buyer to transfer to Seller such Eligible Mortgage Loans on a servicing released
basis at a date certain after the related Purchase Date, against the transfer of
funds by Seller. Each such transaction shall be referred to herein as a
“Transaction” and shall be governed by this Agreement (including any
supplemental terms or conditions contained in any annexes identified herein, as
applicable hereunder), unless otherwise agreed in writing. This Agreement is not
a commitment by Buyer to enter into Transactions with Seller but rather sets
forth the procedures to be used in connection with periodic requests for Buyer
to enter into Transactions with Seller. Seller hereby acknowledges that Buyer is
under no obligation to agree to enter into, or to enter into, any Transaction
pursuant to this Agreement. Any such commitment shall be set forth in the
Pricing Letter, and shall be subject to satisfaction of all terms and conditions
of this Agreement.
Except as otherwise expressly set forth herein, the EverBank Warehouse Customer
Guide is one of the Facility Documents as defined below. The EverBank Warehouse
Customer Guide is incorporated by reference into this Agreement and Seller
agrees to adhere to all terms, conditions and requirements of the EverBank
Warehouse Customer Guide. Buyer may amend the EverBank Warehouse Customer Guide
from time to time as provided in Section 35(e). In the event of a conflict or
inconsistency between this Agreement and the EverBank Warehouse Customer Guide,
the terms of this Agreement shall govern. Seller’s execution and delivery of
this Agreement constitutes Seller’s acknowledgment of receipt of the EverBank
Warehouse Customer Guide and Seller’s agreement to the terms and conditions set
forth therein and herein with respect thereto.




--------------------------------------------------------------------------------




The Pricing Letter is one of the Facility Documents as defined below. The
Pricing Letter is incorporated by reference into this Agreement and Seller
agrees to adhere to all terms, conditions and requirements of the Pricing Letter
as incorporated herein. In the event of a conflict or inconsistency between this
Agreement and the Pricing Letter, the terms of the Pricing Letter shall govern.
This Agreement amends, restates and supersedes in its entirety that certain
Master Repurchase Agreement, dated as of July 15, 2015, by and among the Seller
and the Buyer.
SECTION 2.
DEFINITIONS

Capitalized terms used but not defined herein shall have the respective meanings
set forth in the Pricing Letter. As used herein, the following terms shall have
the following meanings (all terms defined in this Section 2 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa):
“1934 Act” shall have the meaning set forth in Section 32 hereof.
“Accepted Servicing Practices” shall mean, with respect to any Mortgage Loan,
those mortgage servicing practices of prudent mortgage lending institutions
which service mortgage loans of the same type as such Mortgage Loan in the
jurisdiction where the related Mortgaged Property is located.
“Adjustable Rate Loan” shall mean a Mortgage Loan that provides for the
adjustment of the Mortgage Interest Rate payable in connection with such
Mortgage Loan.
“Adjusted Tangible Net Worth” shall mean, with respect to any Person at any
date, the Net Worth of such Person plus (a) (i) all unpaid principal of all
Subordinated Debt of such Person at such date; and (ii) the MSR Value at such
date; minus: (b) (i) the aggregate book value of all intangible assets of such
Person and its consolidated Subsidiaries (as determined in accordance with
GAAP), including, without limitation, goodwill; trademarks, trade names, service
marks, copyrights, patents, licenses and franchises; capitalized Servicing
Rights; organizational expenses and deferred expenses; (ii) receivables from
equity owners, Affiliates or employees; (iii) advances of loans to Affiliates;
(iv) investments in Affiliates; (v) assets pledged to secure any liabilities not
included in the Indebtedness of such Person; and (vi) any other assets which
would be deemed by HUD to be unacceptable in calculating adjusted tangible net
worth; in all cases, calculated on a consolidated basis and determined in
accordance with GAAP consistent with those applied in the preparation of the
Financial Statements referred to herein.
“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.
“Agency” shall mean Freddie Mac, Fannie Mae or Ginnie Mae, as applicable.
“Aging Limit” shall have the meaning specified in the Pricing Letter.
“Agreement” shall mean this Amended and Restated Master Repurchase Agreement
between Buyer and Seller, dated as of the date hereof, as the same may be
amended, supplemented or otherwise modified in accordance with the terms hereof.
“ALTA” shall mean the American Land Title Association, or any successors
thereto.
“Annual Financial Statement Date” shall have the meaning set forth in the
Pricing Letter.
“Anti-Money Laundering Laws” shall have the meaning set forth in Section 11(z)
hereof.




--------------------------------------------------------------------------------




“Appraisal” shall mean an appraisal by a licensed appraiser selected in
accordance with Agency guidelines and not identified to Seller as an
unacceptable appraiser by an Agency, and who is experienced in estimating the
value of property of that same type in the community where it is located, and
who - unless approved by Buyer on a case-by-case basis - is not, and is not a
Relative of or a Relative of a spouse of, an owner, director, officer or
employee of Seller or any of its Affiliates, a signed copy of the written report
of which Appraisal is in the possession of Seller or the Subservicer.
“Appraised Value” shall mean the value set forth in an Appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.
“Appropriate Federal Banking Agency” shall have the meaning ascribed to it by
Section 1813(q) of Title 12 of the United States Code, as amended from time to
time.
“Approved CPA” shall mean a certified public accountant approved by Buyer in
writing in its commercially reasonable discretion (it being understood that KPMG
LLP or any other accounting firm of nationally recognized standing shall be
deemed acceptable).
“Approved Mortgage Product” shall have the meaning specified in the Pricing
Letter.
“Approved Servicing Appraiser” shall mean an independent appraiser that is
nationally known as an expert in the evaluation of Servicing Rights, and is
pre-approved in writing by Buyer from time to time, in its commercially
reasonable discretion. As of the date hereof, Mountainview Capital Markets is
Borrower’s Approved Servicing Appraiser for the purposes of this Agreement. Bank
reserves the right at any time in its commercially reasonable discretion to
withdraw such approval on a prospective basis by written notice to Borrower.
“Approved Tax Service Contract Provider” shall mean any tax service contract
provider as approved from time to time by Buyer, in its sole and absolute
discretion.
“Asset Value” shall mean with respect to each Purchased Mortgage Loan that is:
(a)    an Eligible Mortgage Loan, the applicable Purchase Price Percentage for
such Purchased Mortgage Loan multiplied by the least of (i) the Market Value of
such Mortgage Loan, (ii) the outstanding principal balance of such Mortgage
Loan, and (iii) the purchase price for such Mortgage Loan set forth in the
related Takeout Commitment; and
(b)    not an Eligible Mortgage Loan, zero.
(c)    Notwithstanding and without limiting the generality of the foregoing,
Seller acknowledges that the Asset Value of a Purchased Mortgage Loan may be
reduced to zero by Buyer, in its sole discretion, without notice, if:
(i)    reserved;
(ii)    the Purchased Mortgage Loan has been released from the possession of
Custodian (other than to a Takeout Investor pursuant to a Bailee Letter) for a
period in excess of 10 Business Days;
(iii)    the Purchased Mortgage Loan has been released from the possession of
Custodian to a Takeout Investor pursuant to a Bailee Letter for a period in
excess of 45 calendar days;




--------------------------------------------------------------------------------




(iv)    the Purchased Mortgage Loan is a Wet Mortgage Loan for which the related
Mortgage File has not been received by Custodian by the Wet Delivery Deadline
for such Purchased Mortgage Loan;
(v)    such Purchased Mortgage Loan is rejected by the related Takeout Investor;
(vi)    such Purchased Mortgage Loan is or becomes a Defective Mortgage Loan or
a Delinquent Mortgage Loan;
(vii)    such Purchased Mortgage Loan has been subject to a Transaction
hereunder for a period of greater than the applicable Transaction Term
Limitation;
(viii)    Buyer has determined in its commercially reasonable discretion in a
manner that is consistent with its determination for other similarly situated
sellers that the Purchased Mortgage Loan is not eligible for whole loan sale or
securitization in a transaction consistent with the prevailing sale and
securitization industry with respect to substantially similar Mortgage Loans; or
(ix)    such Purchased Mortgage Loan contains a breach of a representation or
warranty made by Seller in this Agreement.
The aggregate Asset Value of Mortgage Loans included in any Concentration
Category shall not exceed the Concentration Limit applicable to such
Concentration Category.
“Assignment and Acceptance” shall have the meaning set forth in Section 18
hereof.
“Assignment of Proprietary Lease” shall mean the specific agreement creating a
first Lien on and pledge of the Co-op Shares and appurtenant Proprietary Lease
securing a Co-op Loan.
“Bailee Letter” shall have the meaning assigned to such term in the Custodial
Agreement.
“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.
“Business Day” shall mean a day other than (i) a Saturday or a Sunday, (ii) a
day on which the New York Stock Exchange or the Federal Reserve Bank of New York
is closed, (iii) a day on which banks in New York, New York, Boston
Massachusetts, Indianapolis, Indiana, or Jacksonville, Florida are authorized or
obligated to close their regular banking business, or (iv) any day on which the
offices of the Custodian are closed.
“Buyer” is defined in the introductory paragraph of this Agreement and includes
its successors in interest and assigns and, with respect to Section 7, its
participants.
“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.




--------------------------------------------------------------------------------




“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or its Affiliates or of any
commercial bank having capital and surplus in excess of $500,000,000, (c)
repurchase obligations of Buyer or its Affiliates or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than seven days with respect to securities issued or fully guaranteed
or insured by the United States Government, (d) commercial paper of a domestic
issuer rated at least A-1 or the equivalent thereof by S&P or P-1 or the
equivalent thereof by Moody’s and in either case maturing within 90 days after
the day of acquisition, (e) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of 90 days or less from
the date of acquisition backed by standby letters of credit issued by Buyer or
any commercial bank satisfying the requirements of clause (b) of this
definition, or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
“Change in Control” shall have the meaning specified in the Pricing Letter.
“Closing Protection Letter” shall mean a letter of indemnification from a title
insurer addressed to Seller and/or Buyer or for which Buyer is a third party
beneficiary, with coverage that is customarily acceptable to Persons engaged in
the origination of mortgage loans, identifying the Settlement Agent covered
thereby and indemnifying Seller and/or Buyer (directly or as a third party
beneficiary) against losses incurred due to malfeasance or fraud by the
Settlement Agent or the failure of the Settlement Agent to follow the specific
escrow instructions specified by Seller to the Settlement Agent or otherwise by
Buyer with respect to the closing of the Mortgage Loan. The Closing Protection
Letter shall be either with respect to the individual Mortgage Loan being
purchased pursuant hereto or a blanket Closing Protection Letter which covers
closings conducted by the Settlement Agent in the jurisdiction in which the
closing of such Mortgage Loan takes place.
“CLTA” shall mean the California Land Title Association, or any successors
thereto.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Concentration Category” shall have the meaning specified in the Pricing Letter.
“Concentration Limit” shall mean, for each Concentration Category, the
applicable limitation set forth in the Pricing Letter.
“Confidential Terms” shall have the meaning set forth in Section 30 hereof.
“Confidential Information” shall have the meaning set forth in Section 30
hereof.
“Conforming Mortgage Loan” shall have the meaning set forth in the Pricing
Letter.
“Conventional Mortgage Loan” shall mean a Conforming Mortgage Loan other than a
Government Mortgage Loan.




--------------------------------------------------------------------------------




“Co-op Corporation” shall mean, with respect to any Co-op Loan, the cooperative
apartment corporation that holds legal title to the related Co-op Project and
grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.
“Co-op Loan” shall mean a Mortgage Loan secured by the pledge of stock allocated
to a dwelling unit in a residential cooperative housing corporation and the
collateral assignment of the related Proprietary Lease.
“Co-op Project” shall mean, with respect to any Co-op Loan, all real property
and improvements thereto and rights therein and thereto owned by a Co-op
Corporation including without limitation the land, separate dwelling units and
all common elements.
“Co-op Shares” shall mean, with respect to any Co-op Loan, the shares of stock
issued by a Co-op Corporation and allocated to a Co-op Unit and represented by a
stock certificate or certificates.
“Co-op Unit” shall mean, with respect to any Co-op Loan, a specific unit in a
Co-op Project.
“Costs” shall have the meaning set forth in Section 15(a) hereof.
“Credit File” shall mean with respect to each Mortgage Loan, the documents and
instruments relating to the origination and administration of such Mortgage
Loan.
“Custodial Agreement” shall mean that certain Custodial Agreement dated as of
the date hereof, among Seller, Buyer and Custodian as the same may be amended
from time to time.
“Custodial Loan Transmission” shall have the meaning set forth in the Custodial
Agreement.
“Custodian” shall mean U.S. Bank National Association, or any successor thereto
under the Custodial Agreement.
“Daily Activity Report” shall mean for each Business Day, the daily activity
pursuant to this Agreement reflected on the EverBank Warehouse Electronic
System, including without limitation, any purchases of Mortgage Loans, any
repurchases of Mortgage Loans, any payments received by Buyer or in the Inbound
Account with respect to the Purchased Mortgage Loans, and the activity in each
of the Inbound and Haircut Accounts.
“Debt for Borrowed Money Arrangements” shall have the meaning set forth in
Section 11(o) hereof.
“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.
“Defective Mortgage Loan” shall mean a Mortgage Loan (a) which is in
foreclosure, has been foreclosed upon or has been converted to real estate owned
property, (b) for which the Mortgagor is in bankruptcy, (c) that is not either
(i) subject to a valid and binding Takeout Commitment or (ii) unless a Takeout
Commitment is required for the applicable Approved Mortgage Product type,
covered within Seller’s hedging program, as approved by Buyer, (d) that is
subject to a Takeout Commitment with respect to which Seller is in default, (e)
that is rejected or excluded for any reason from the related Takeout Commitment
by the Takeout Investor, (f) that is not purchased by the Takeout Investor in
compliance with the Takeout Commitment at or prior to the expiration or
termination of the Takeout Commitment for any reason, or (g) that is not
repurchased by Seller in compliance with the provisions of this Agreement, or
(h) which was, but ceases to




--------------------------------------------------------------------------------




be, an Eligible Mortgage Loan, including if the representations and warranties
set forth in Schedule 1 to this Agreement cease to be true and correct with
respect to such Mortgage Loan.
“Delinquent Mortgage Loan” shall mean any Mortgage Loan as to which any Monthly
Payment, or part thereof, remains unpaid for 30 days or more following the
original Due Date for such Monthly Payment.
“Dollars” and “$” shall mean lawful money of the United States of America.
“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Mortgage Loan, exclusive of any days of grace.
“Due Diligence Costs” shall have the meaning set forth in Section 17 hereof.
“Due Diligence Review” shall mean the performance by Buyer of any or all of the
reviews permitted under Section 17 hereof with respect to Seller, any or all of
the Purchased Mortgage Loans, or any Mortgage Loans submitted for purchase
hereunder, as desired by Buyer from time to time.
“E-Sign” shall mean the federal Electronic Signatures in Global and National
Commerce Act, as amended from time to time.
“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 3(a) shall have been satisfied.
“Electronic Record” shall mean “Record” and “Electronic Record,” both as defined
in E-Sign, and shall include, but not be limited to, recorded telephone
conversations, fax copies or electronic transmissions, including, without
limitation, those involving the EverBank Warehouse Electronic System.
“Electronic Signature” shall have the meaning set forth in E-Sign.
“Electronic Tracking Agreement” shall mean an Electronic Tracking Agreement
among Buyer, Seller, MERS and MERSCORP, Inc., as the same may be amended from
time to time.
“Electronic Transactions” shall mean transactions conducted using Electronic
Records and/or Electronic Signatures or fax copies of signatures.
“Eligible Mortgage Loan” shall mean a Mortgage Loan which (a) is an Approved
Mortgage Product, (b) complies with the representations and warranties set forth
on Schedule 1 hereto, (c) is not a Defective Mortgage Loan, and (d) is not a
Delinquent Mortgage Loan.
“EO13224” shall have the meaning set forth in Section 11(aa) hereof.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor thereto, and the regulations
promulgated and rulings issued thereunder.
“ERISA Affiliate” shall, with respect to Seller, mean any Person which is
treated as a single employer under Section 414(b) or (c) of the Code, or solely
for purposes of Section 302 of ERISA and Section 412 of the Code is treated as a
single employer described in Section 414(m) or (o) of the Code.
“ERISA Liability Threshold” shall have the meaning specified in the Pricing
Letter.




--------------------------------------------------------------------------------




“Escrow Amount” shall mean any amounts paid by the Mortgagor or retained by
Seller with respect to the Mortgage Loan that constitute escrowed funds, which
shall include any amounts representing Escrow Payments or unapplied principal
prepayments.
“Escrow Payments” shall mean, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.
“Event of Default” shall have the meaning specified in Section 13 hereof.
“Event of ERISA Termination” shall, with respect to Seller or any ERISA
Affiliate, mean (i) with respect to any Plan, a Reportable Event, or (ii) the
withdrawal of Seller or any ERISA Affiliate thereof from a Plan during a plan
year in which it is a substantial employer, as defined in Section 4001(a)(2) of
ERISA, or (iii) the failure by Seller or any ERISA Affiliate thereof to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA with
respect to any Plan, including, without limitation, the failure to make on or
before its due date a required installment under Section 430(j) of the Code or
Section 303(j) of ERISA, or (iv) the distribution under Section 4041 of ERISA of
a notice of intent to terminate any Plan or any action taken by Seller or any
ERISA Affiliate thereof to terminate any Plan, or (v) the failure to meet the
requirements of Section 436 of the Code resulting in the loss of qualified
status under Section 401(a)(29) of the Code, or (vi) the institution by the PBGC
of proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (vii) the receipt by Seller
or any ERISA Affiliate thereof of a notice from a Multiemployer Plan that action
of the type described in the previous clause (vi) has been taken by the PBGC
with respect to such Multiemployer Plan, or (viii) any event or circumstance
exists which may reasonably be expected to constitute grounds for Seller or any
ERISA Affiliate thereof to incur liability under Title IV of ERISA or under
Sections 412(b) or 430 (k) of the Code with respect to any Plan.
“EverBank Warehouse Customer Guide” shall mean the guidelines and other
information provided to Seller by Buyer from time to time, setting forth the
policies and procedures to be followed by Seller when utilizing the facility
contemplated under this Agreement, including without limitation information and
parameters input into the EverBank Warehouse Electronic System regarding LTV
limitations as established by Buyer from time to time.
“EverBank Warehouse Electronic System” shall mean the system utilized by Buyer
either directly, or through its vendors, and which may be accessed by Seller in
connection with delivering and obtaining information and requests as described
further in the EverBank Warehouse Customer Guide.
“Excess Proceeds” shall mean the excess, if any, of the proceeds received in the
Inbound Account with respect to a purchase or repurchase of a Purchased Mortgage
Loan over the Repurchase Price for such Purchased Mortgage Loan.
“Existing Subordinated Debt” shall mean all Subordinated Debt, if any, existing
as of the Effective Date, as set forth on Schedule 6 to the Pricing Letter.
“Expenses” shall mean all present and future expenses incurred by or on behalf
of Buyer or the Custodian in connection with this Agreement or any of the other
Facility Documents and any amendment, supplement or other modification or waiver
related hereto or thereto, whether incurred heretofore or hereafter, which
expenses shall include without limitation the cost of title, lien, judgment and
other record searches;




--------------------------------------------------------------------------------




attorneys’ fees; and costs of preparing and recording any UCC financing
statements or other filings necessary to perfect the security interest created
hereby.
“Facility Documents” shall mean this Agreement, the Pricing Letter, the EverBank
Warehouse Customer Guide, the Electronic Tracking Agreement, the Custodial
Agreement, each Servicer Notice, if any, the Power of Attorney, and each
Subordination Agreement, if any.
“Facility Termination Threshold” shall have the meaning specified in the Pricing
Letter.
“Fannie Mae” shall mean Fannie Mae, or any successor thereto.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“FDIA” shall have the meaning set forth in Section 31 hereof.
“FDICIA” shall have the meaning set forth in Section 31 hereof.
“FHA” shall mean the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.
“FHA Loan” shall mean a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Certificate.
“FHA Mortgage Insurance Certificate” shall mean the certificate evidencing the
contractual obligation of the FHA respecting the insurance of a Mortgage Loan.
“FHA Regulations” shall mean the regulations promulgated by the Department of
Housing and Urban Development under the National Housing Act, as amended from
time to time and codified in 24 Code of Federal Regulations, and other
Department of Housing and Urban Development issuances relating to FHA Loans,
including the related handbooks, circulars, notices and mortgagee letters.
“FICO” shall mean Fair Isaac Corporation, or any successor thereto.
“Fidelity Insurance” shall mean, collectively, whether or not provided in the
same policy or policies, insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount reasonably acceptable to Buyer.
“Financial Condition Covenants” shall mean each of the covenants set forth in
Section 3 of the Pricing Letter.
“Financial Reporting Party” shall have the meaning specified in the Pricing
Letter.
“Financial Statements” shall mean the consolidated financial statements of the
Financial Reporting Party prepared in accordance with GAAP for the year or other
period then ended. Such financial statements will be audited, in the case of
annual statements, by an Approved CPA.




--------------------------------------------------------------------------------




“Fitch” shall mean Fitch Ratings, Inc., or any successor thereto.
“Flood Policy Insurer” shall mean any of the insurers employed by Seller in the
ordinary course of its business.
“Freddie Mac” shall mean Freddie Mac, or any successor thereto.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.
“Ginnie Mae” shall mean the Government National Mortgage Association, or any
successor thereto.
“Ginnie Mae Buyout Loan” shall have the meaning set forth in the Pricing Letter.
“Ginnie Mae MBS Guide” shall mean the Ginnie Mae Mortgage-Backed Securities
Guide (Ginnie Mae 5500.3, Rev. 1).
“GLB Act” shall have the meaning set forth in Section 30 hereof.
“Government Mortgage Loan” shall mean a first Lien Mortgage Loan that is (a)
eligible for FHA mortgage insurance and is so insured, is subject to, or an
application has been or will be submitted for, a binding and enforceable
commitment for such insurance pursuant to the provisions of the National Housing
Act, as amended, and is originated in strict compliance with the requirements of
Ginnie Mae and is eligible for inclusion in a Ginnie Mae mortgage-backed
security pool; or (b) eligible to be guaranteed by the VA and is so guaranteed,
is subject to, or an application has been or will be submitted for, a binding
and enforceable commitment for such guarantee pursuant to the provisions of the
Servicemen’s Readjustment Act, as amended, and is otherwise eligible for
inclusion in a Ginnie Mae mortgage-backed security pool.
“Governmental Authority” shall mean any nation or government, any state, county,
municipality or other political subdivision thereof or any governmental body,
agency, authority, department or commission (including, without limitation, any
taxing authority) or any instrumentality or officer of any of the foregoing
(including, without limitation, any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned by or controlled by the foregoing (including without limitation
the Appropriate Federal Banking Agency).
“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith. The terms “Guarantee” and “Guaranteed”
used as verbs shall have correlative meanings.
“Haircut Account” shall mean the account established pursuant to Section 9(e)
hereof.




--------------------------------------------------------------------------------




“Haircut Amount” shall mean the excess of the outstanding principal balance of
the Purchased Mortgage Loan being purchased on the Purchase Date over the
Purchase Price for such Purchased Mortgage Loan.
“Hedge Agreement” shall mean, with respect to any Mortgage Loans, any short sale
of a United States Treasury Security, or futures contract, or mortgage related
security, or Eurodollar futures contract, or options related contract, or
interest rate swap, cap or collar agreement, or similar arrangement providing
for protection against fluctuations in interest rates or the exchange of nominal
or notional interest obligations, either generally or under specific
contingencies.
“High Cost Mortgage Loan” shall mean a mortgage loan classified as (a) a “high
cost” or “higher priced” loan under the Home Ownership and Equity Protection Act
of 1994 or (b) a “high cost,” “high risk,” “high rate,” “threshold,” “covered,”
or “predatory” loan under any other applicable state, federal or local law (or a
similarly classified loan using different terminology under a law, regulation or
ordinance imposing heightened regulatory scrutiny or additional legal liability
for residential mortgage loans having high interest rates, points and/or fees).
“HUD” shall mean the Department of Housing and Urban Development.
“Inbound Account” shall mean the account established pursuant to Section 9(d)
hereof.
“Income” shall mean, with respect to any Mortgage Loan at any time, any
principal thereof then payable, and all interest, dividends or other
distributions payable thereon and all proceeds thereof other than any amounts
designated as payment for escrows items thereunder.
“Indebtedness” shall mean, with respect to any Person, total liabilities, as
reported on that Person’s balance sheet, and calculated on a consolidated basis
in accordance with GAAP.
“Indemnified Party” shall have the meaning set forth in Section 15(a) hereof.
“Initial Haircut Account Funded Amount” shall mean, with respect to any
Purchased Mortgage Loan, the amount deposited by Seller into the Haircut Account
on or prior to the related Purchase Date, which amount shall equal the Haircut
Amount plus any Escrow Amount related to the Purchased Mortgage Loan.




--------------------------------------------------------------------------------




“Insolvency Event” shall mean, for any Person, (1) it shall commence any case,
proceeding or other action (i) relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(ii) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or it shall
make a general assignment for the benefit of its creditors; or (2) there shall
be commenced against it any case, proceeding or other action of a nature
referred to in clause (1) above which (i) results in the entry of an order for
relief or any such adjudication or appointment, or (ii) remains undismissed,
undischarged or unbonded for a period of thirty (30) days; or (3) there shall be
commenced against it any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
substantially all of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, stayed, satisfied or
bonded pending appeal within thirty (30) days from the entry thereof; or (4) it
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in (other than in connection with a final settlement), any
of the acts set forth in clauses (1), (2) or (3) above; or (5) it shall
generally not, or shall be unable to, or shall admit in writing its inability to
pay its debts as they become due.
“Interest Expense” shall mean, for any period, total interest expense (including
that attributable to Capital Lease Obligations) of such Person and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Person and its Subsidiaries (including, without limitation, all
commissions, discounts and other fees and charges owed by such Person with
respect to letters of credit and bankers’ acceptance financing and net costs of
such Person under Hedge Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP).
“LIBOR Rate” shall mean, with respect to each day a Transaction is outstanding,
the rate per annum (rounded upward, if necessary to the nearest 1/16th of 1%)
obtained by dividing (1) the rate appearing at Reuters Screen LIBOR01 Page (or
such other page as may replace the Reuters LIBOR01 Page on such service or such
other service as may be designated by Buyer for the purpose of displaying London
interbank offered rates for U.S. Dollar deposits) as one month LIBOR on such
date (and if such date is not a Business Day, the LIBOR as in effect on the
Business Day immediately preceding such date), and if such rate shall not be so
quoted, the rate per annum at which Buyer is offered dollar deposits at or about
10:00 a.m., New York City time, on such date, by prime banks in the interbank
eurodollar market where the eurodollar and foreign currency exchange operations
in respect of its Transactions are then being conducted for delivery on such day
for a period of one month and in an amount comparable to the amount of the
Transactions outstanding on such day by (2) a percentage equal to 100% minus the
stated maximum rate of all reserves required to be maintained against
“Eurocurrency Liabilities” as specified in Regulation D (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR loans is determined or any category of extensions of
credit or other assets which include loans by a non-United States’ office of a
bank to United States residents) on such date to any member bank of the Federal
Reserve System.
“Lien” shall mean any security interest, mortgage, pledge, lien, claim on
property, charge or encumbrance (including any conditional sale or other title
retention agreement) or any lease in the nature thereof.
“Litigation Threshold” shall have the meaning specified in the Pricing Letter.
“Loan-to-Value Ratio” or “LTV” shall mean with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of the Mortgage Loan to the
Appraised Value of the Mortgaged Property at origination.




--------------------------------------------------------------------------------




“Margin Call” shall have the meaning specified in Section 4.
“Margin Deficit” shall have the meaning specified in Section 4.
“Market Value” shall mean, as of any date with respect to any Purchased Mortgage
Loan, the price at which such Mortgage Loan could readily be sold as determined
by Buyer in its sole discretion, provided, however, that the “Market Value” of
any Mortgage Loan that is not an Eligible Mortgage Loan is zero.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, or financial condition of Seller and its
Subsidiaries taken as a whole, (b) the ability of Seller to perform its
obligations under any of the Facility Documents to which it is a party, (c) the
validity or enforceability of any of the Facility Documents (other than the
EverBank Warehouse Customer Guide), (d) the rights and remedies of Buyer or any
Affiliate under any of the Facility Documents (other than the EverBank Warehouse
Customer Guide), (e) the timely payment of any amounts payable under the
Facility Documents or (f) the Asset Value of the Purchased Mortgage Loans taken
as a whole.
“Maturity Event” shall mean with respect to a Mortgage Loan, the earliest to
occur of: (a) the Mortgaged Property is sold or transferred; (b) the death of
the last remaining Mortgagor; (c) the Mortgaged Property ceases to be the
principal residence of a Mortgagor for reasons other than death and the
Mortgaged Property is not the principal residence of at least one other
Mortgagor, together with the required FHA approval; (d) for a period of longer
than twelve (12) consecutive months, a Mortgagor fails to occupy the Mortgaged
Property because of physical or mental illness and the Mortgaged Property is not
the principal residence of at least one other Mortgagor, together with the
required FHA approval; or (e) Mortgagor violates any other covenant of the
Mortgage or Mortgage Note and is unable (or refuses) to correct the violation,
together with the required FHA approval.
“Maximum Purchase Amount” shall have the meaning specified in the Pricing
Letter.
“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.
“MERS System” shall mean the system of recording transfers of mortgages
electronically maintained by MERS.
“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan.
“Moody’s” shall mean Moody’s Investor’s Service, Inc. or any successors thereto.
“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, deed of trust, deed to secure debt, or similar instrument
creating and evidencing a lien on real property and other property and rights
incidental thereto, unless such Mortgage is granted in connection with a Co-op
Loan, in which case the first lien position is in the Co-op Shares of the
subject Co-op Corporation and in the tenant’s rights in the Proprietary Lease
relating to such Co-op Shares.
“Mortgage File” shall mean, with respect to a Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in the EverBank
Warehouse Customer Guide and the Custodial Agreement.




--------------------------------------------------------------------------------




“Mortgage Interest Rate” shall mean the rate of interest borne on a Mortgage
Loan from time to time in accordance with the terms of the related Mortgage
Note.
“Mortgage Loan” shall mean any first lien, one-to-four-family residential
mortgage loan evidenced by a Mortgage Note and secured by a Mortgage.
“Mortgage Loan Schedule” shall mean with respect to any Transaction as of any
date, a mortgage loan schedule in the form of a computer tape or other
electronic medium generated by Seller and delivered to Buyer via the EverBank
Warehouse Electronic System and to Custodian as specified in the Custodial
Agreement, which provides information (including, without limitation, the
information required pursuant to the EverBank Warehouse Customer Guide) relating
to the Purchased Mortgage Loans in a format required pursuant to the EverBank
Warehouse Customer Guide.
“Mortgage Note” shall mean the promissory note or other evidence of the
indebtedness of a Mortgagor secured by a Mortgage.
“Mortgaged Property” shall mean the real property securing repayment, or other
Co-op Loan collateral, of the debt evidenced by a Mortgage Note.
“Mortgagor” shall mean the obligor or obligors on a Mortgage Note, including any
Person who has assumed or guaranteed the obligations of the obligor thereunder.
“MSR Appraised Value” means, as of any date of determination, the fair market
value of Seller’s Servicing Rights at such time, calculated as a percentage
(using the mid-point if expressed as a range) of the then unpaid principal
balances of each category of Mortgage Loan then being serviced, as set forth in
a Servicing Rights Appraisal. For the avoidance of doubt, in order to take into
account changes in the unpaid principal balances of Mortgage Loans from the date
of a particular appraisal to the date of any later determination of MSR Value
for purposes of calculating Adjusted Tangible Net Worth at any time, the
applicable value percentage shall be applied to the then (updated) unpaid
principal balance of Mortgage Loans then included in Seller’s capitalized
Servicing Rights within each applicable category of Mortgage Loans of the date
of such later determination of MSR Value.
“MSR Value” shall mean, as of any date of determination, the lesser of (a)
Seller’s capitalized Servicing Rights at such time, and (b) as applicable, and
with respect to the same Servicing Rights (i) the MSR Appraised Value, at such
time, with respect to those Mortgage Loans then included in Seller’s capitalized
Servicing Rights, or (ii) if the applicable Servicing Rights Appraisal has not
been timely delivered to Buyer, such amount as Buyer shall determine in its
commercially reasonable discretion, using such means of valuation as it deems
appropriate under the circumstances.
“Multiemployer Plan” shall mean, with respect to Seller, a “multiemployer plan”
as defined in Section 3(37) of ERISA which is or was at any time during the
current year or the immediately preceding five years contributed to (or required
to be contributed to) by Seller or any ERISA Affiliate thereof on behalf of its
employees and which is covered by Title IV of ERISA.
“Net Account Funded Amount” shall mean, for each Purchased Mortgage Loan, the
Initial Haircut Account Funded Amount minus the Haircut Amount withdrawn from
the Haircut Account by Buyer plus all additional amounts received in the Haircut
Account related to the applicable Purchased Mortgage Loan, including amounts on
account of Repurchase Price (including, without duplication, Excess Proceeds)
minus any Shortfall Proceeds withdrawn by Buyer on account of the applicable
Purchased Mortgage Loan, minus all Warehouse Fees withdrawn by Buyer on account
of the applicable Purchased Mortgage Loan minus




--------------------------------------------------------------------------------




any additional amounts withdrawn by Buyer as permitted under Section 9(e) or
otherwise, and attributed (in the sole discretion of Buyer) to such Purchased
Mortgage Loan.
“Net Income” shall mean, for any Person for any period, the net income of such
Person for such period as determined on a consolidated basis in accordance with
GAAP.
“Net Worth” shall mean, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).
“Non-Excluded Taxes” shall have the meaning set forth in Section 7(a) hereof.
“Obligations” shall mean: (a) any amounts owed by Seller to Buyer in connection
with a Transaction hereunder, together with interest thereon (including interest
which would be payable as post-petition interest in connection with any
bankruptcy or similar proceeding) and all other fees or expenses which are
payable hereunder or under any of the Facility Documents; (b) all other
obligations or amounts owed by Seller to Buyer or an Affiliate of Buyer under
any other contract or agreement, in each case, whether such amounts or
obligations owed are direct or indirect, absolute or contingent, matured or
unmatured.
“OFAC” shall have the meaning set forth in Section 11(aa) hereof.
“Other Taxes” shall have the meaning set forth in Section 7(b) hereof.
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).
“Plan” shall mean any employee pension benefit plan within the meaning of
section 3(2) of ERISA that is or was at any time during the current year or
immediately preceding five years established, maintained or contributed to by
either Seller or any ERISA Affiliate thereof and that is covered by Title IV of
ERISA, other than a Multiemployer Plan.
“Pledge Instruments” shall mean the Assignment of Proprietary Lease and the
stock power related to the Co-op Shares.
“Post-Default Rate” shall have the meaning specified in the Pricing Letter.
“Power of Attorney” shall mean a Power of Attorney substantially in the form of
Exhibit C hereto.
“Price Differential” shall mean, with respect to any Transaction hereunder as of
any date, the aggregate amount obtained by daily application of the Pricing Rate
(or, during the continuation of an Event of Default, by daily application of the
Post-Default Rate) for such Transaction to the Purchase Price for such
Transaction on a 360 day per year basis for the actual number of days during the
period commencing on (and including) the Purchase Date for such Transaction and
ending on (but excluding) the Repurchase Date (reduced by any amount of such
Price Differential previously paid by Seller to Buyer with respect to such
Transaction).




--------------------------------------------------------------------------------




“Pricing Letter” shall mean that certain letter agreement between Buyer and
Seller, dated as of the date hereof, as the same may be amended from time to
time.
“Pricing Rate” shall mean a rate per annum equal to the sum of (a) the LIBOR
Rate plus (b) the Pricing Spread.
“Pricing Spread” shall have the meaning specified in the Pricing Letter.
“Prohibited Person” shall have the meaning set forth in Section 11(aa) hereof.
“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
“Proprietary Lease” shall mean the lease of a Co-op Unit evidencing the
possessory interest of the owner of the Co-op Shares in such Co-op Unit.
“Purchase Date” shall mean the date on which Purchased Mortgage Loans are
transferred by Seller to Buyer or its designee.
“Purchase Price” shall have the meaning specified in the Pricing Letter.
“Purchase Price Percentage” shall have the meaning specified in the Pricing
Letter.
“Purchased Mortgage Loan” shall mean each Mortgage Loan sold by Seller to Buyer
in a Transaction, as reflected in the EverBank Warehouse Electronic System and
as evidenced by the Daily Activity Report, prior to the time repurchased by
Seller in accordance with the terms hereof.
“Qualified Insurer” shall mean a mortgage guaranty insurance company duly
authorized and licensed where required by law to transact mortgage guaranty
insurance business and acceptable under the Underwriting Guidelines.
“Rating Agency” shall mean any of S&P, Moody’s or Fitch.
“Recognition Agreement” shall mean an agreement among a Co-op Corporation, a
lender, and a Mortgagor with respect to a Co-op Loan whereby such parties (i)
acknowledge that such lender may make, or intends to make, such Co-op Loan, and
(ii) make certain agreements with respect to such Co-op Loan.
“Records” shall mean all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller or any other person or entity with respect to a Mortgage
Loan. Records shall include the Mortgage Notes, any Mortgages, the Mortgage
Files, the credit files related to a Mortgage Loan and any other instruments
necessary to document or service a Mortgage Loan.
“Register” shall have the meaning set forth in Section 19(b) hereof.
“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.
“Relative” shall have the meaning specified in the Pricing Letter.




--------------------------------------------------------------------------------




“Repair Set Aside Account” shall mean funds held by Seller with respect to a
Mortgage Loan necessary for disbursement after closing in order to pay for
required repairs to the Mortgaged Property pursuant to the Requirements of Law,
contractual obligations of either party (including those contained in this
Agreement), or Takeout Investor or insurer requirements.
“Reportable Event” shall mean any of the events set forth in Section 4043 of
ERISA, other than those events as to which the thirty day notice period is
waived under PBGC Reg. § 4043.
“Repurchase Assets” shall have the meaning provided in Section 8(a) hereof.
“Repurchase Date” shall mean the date on which Seller is to repurchase the
Purchased Mortgage Loans, or any particular Purchased Mortgage Loan, subject to
a Transaction from Buyer, which shall be the earliest of (a) the date specified
pursuant to Section 3(d)(i), (b) a date no later than the applicable Aging
Limit, (c) one (1) Business Day after such Purchased Mortgage Loan is no longer
an Eligible Mortgage Loan, (d) the Termination Date, or (e) any date determined
by application of the provisions of Sections 3(d) or 14.
“Repurchase Price” shall mean the price at which Purchased Mortgage Loans are to
be transferred from Buyer or its designee to Seller upon termination of a
Transaction, which will be determined in each case as to any Purchased Mortgage
Loan as the sum of (a) the Purchase Price for such Purchased Mortgage Loan as of
the date of such determination, plus (b) any accrued and unpaid Price
Differential with respect to such Purchased Mortgage Loan as of the date of such
determination, plus (c) any other accrued and unpaid fees, expenses,
indemnities, and other amounts then due and owing to Buyer with respect to such
Purchased Mortgage Loan.
“Requirement of Law” shall mean as to any Person, all requirements and
prohibitions contained in the Certificate of Incorporation, Bylaws, Certificate
of Formation, Operating Agreement or other organizational or governing documents
of such Person, and of any law, treaty, rule, regulation, procedure or any
determination of an arbitrator or a determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property, or to which such Person or any of its Property is
subject.
“Responsible Officer” shall mean, as to Buyer and Seller, respectively, an
officer or other authorized representative of such Person listed on Schedule 3
to the Pricing Letter, as such Schedule 3 may be amended from time to time.
“Restricted Cash” shall mean for any Person, any amount of cash or Cash
Equivalents of such Person that is contractually required to be set aside,
segregated or otherwise reserved.
“S&P” shall mean Standard & Poor’s Ratings Services, or any successor thereto.
“SEC” shall have the meaning set forth in Section 32 hereof.
“Seller” is defined in the introductory paragraph of this Agreement, and
includes any permitted successor in interest thereto.
“Servicer Notice” shall mean a notice acknowledged by each Subservicer, if any,
substantially in the form of Exhibit B hereto.
“Servicing Agreement” shall have the meaning set forth in Section 16(c) hereof.




--------------------------------------------------------------------------------




“Servicing Rights” shall mean the rights of any Person to administer, service or
subservice Mortgage Loans, to collect Income thereon, or to possess related
Records.
“Servicing Rights Appraisal” shall mean a written appraisal or evaluation by an
Approved Servicing Appraiser evaluating the MSR Appraised Value of all of the
Servicing Rights as of a date stated in the written report of such evaluation,
each such evaluation and report to be made at Seller’s expense, to be addressed
to Buyer and to be in form and substance acceptable to Buyer in its commercially
reasonable discretion.
“Servicing Rights Facility” shall have the meaning specified in the Pricing
Letter.
“Settlement Agent” shall mean, with respect to any Transaction, the entity
approved by Buyer, in its sole discretion, which may be a title company, escrow
company or attorney in accordance with local law and practice in the
jurisdiction where the proceeds of the related Mortgage Loan are being
disbursed.
“Shortfall Proceeds” shall mean the shortfall, if any, between the proceeds
received in the Inbound Account with respect to a purchase or repurchase of a
Purchased Mortgage Loan and the Repurchase Price for such Purchased Mortgage
Loan.
“SIPA” shall have the meaning set forth in Section 32 hereof.
“Subordinated Debt” means, Indebtedness of Seller (i) which is unsecured, (ii)
no part of the principal of such Indebtedness is required to be paid (whether by
way of mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise) prior to the date which is one year following the Termination Date
and (iii) the payment of the principal of and interest on such Indebtedness and
other obligations of Seller in respect of such Indebtedness is subordinated to
the prior payment in full of the principal of and interest (including
post-petition obligations) on the Transactions and all Obligations on terms and
conditions that are satisfactory in form and substance to Buyer in its
commercially reasonable discretion. Subordinated Debt, if any, outstanding as of
the Effective Date is as set forth on Schedule 6 to the Pricing Letter.
“Subordination Agreement” shall mean an agreement among Buyer, Seller, and all
applicable third parties which satisfies the requirements of clause (iii) of the
definition of “Subordinated Debt.”
“Subservicer” shall have the meaning set forth in Section 16(c) hereof, and
includes the permitted successors and assigns of each such Person, including any
Successor Servicer. The Subservicer, if any, on the Effective Date is identified
on Schedule 5 to the Pricing Letter.
“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.
“Successor Servicer” shall have the meaning set forth in Section 16(h) hereof.
“Surplus Amount” shall have the meaning specified in the Pricing Letter.




--------------------------------------------------------------------------------




“Takeout Commitment” shall mean a commitment of Seller to sell one or more
Mortgage Loans to a Takeout Investor, and the corresponding Takeout Investor’s
commitment back to Seller to effectuate the foregoing.
“Takeout Investor” shall mean any institution which has made a Takeout
Commitment and has been approved by Buyer, in its sole and absolute discretion.
“Takeout Investor Purchase Advice” shall mean a summary of the purchase and sale
of a Purchased Mortgage Loan to a Takeout Investor and shall specify the
proceeds to be paid by the Takeout Investor and shall direct such proceeds to be
paid into the Inbound Account.
“Taxes” shall have the meaning set forth in Section 7(a) hereof.
“Termination Date” shall have the meaning specified in the Pricing Letter.
“Test Date” shall have the meaning specified in the Pricing Letter.
“Transaction” shall have the meaning specified in Section 1.
“Transaction Request” shall mean a request from Seller to Buyer to enter into a
Transaction, which shall be submitted electronically to Buyer through the
EverBank Warehouse Electronic System in accordance with the EverBank Warehouse
Customer Guide and to Custodian in accordance with the Custodial Agreement.
“Transaction Term Limitation” shall have the meaning specified in the Pricing
Letter.
“Trust Receipt” shall have the meaning set forth in the Custodial Agreement.
“Underwriting Guidelines” shall mean the standards, procedures and guidelines of
the Seller for underwriting and acquiring Mortgage Loans, which are set forth in
the written policies and procedures of the Seller, as in effect from time to
time, a copy of which shall have been provided to Buyer as required hereunder
and such other (i) guidelines mandated by federal regulations, with notice to
Buyer of such guidelines, and (ii) guidelines as are identified and approved in
writing by Buyer in its commercially reasonable discretion.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Repurchase Assets or the
continuation, renewal or enforcement thereof is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.
“USPAP Guidelines” shall mean the Uniform Standards of Professional Appraisal
Practice, as approved by the Appraisal Standards Board of The Appraisal
Foundation, as revised, interpreted and amended from time to time.
“VA” shall mean the Veterans Administration and any successor agency.
“Warehouse Facility” shall mean any loan, repurchase or other arrangement for
incurring Indebtedness secured by Seller’s Mortgage Loans.




--------------------------------------------------------------------------------




“Warehouse Fees” shall have the meaning specified in the Pricing Letter.
“Wet Delivery Deadline” shall have the meaning specified in the Pricing Letter.
“Wet File” shall mean, with respect to a Wet Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in the EverBank
Warehouse Customer Guide.
“Wet Mortgage Loan” shall mean an Eligible Mortgage Loan which Seller is selling
to Buyer simultaneously with the origination thereof and for which the Mortgage
File has not been delivered to Custodian.
SECTION 3.
INITIATION; TERMINATION

(a)Conditions Precedent to Initial Transaction. Buyer’s agreement to enter into
the initial Transaction hereunder is subject to the satisfaction, immediately
prior to or concurrently with the making of such Transaction, of the condition
precedent that Buyer shall have received from Seller any fees and expenses
payable hereunder, and all of the following documents, each of which shall be
satisfactory to Buyer and its counsel in form and substance:
(i)The following Facility Documents, duly executed and delivered to Buyer:
(A)Agreement. This Agreement, duly executed by the parties thereto.
(B)Electronic Tracking Agreement. An Electronic Tracking Agreement entered into,
duly executed and delivered by the parties thereto, in full force and effect,
free of any modification, breach or waiver.
(C)Pricing Letter. The Pricing Letter, duly executed by the parties thereto in
form and substance acceptable to Buyer.
(D)Custodial Agreement. The Custodial Agreement, duly executed by the parties
thereto in form and substance acceptable to Buyer.
(E)Power of Attorney. The Power of Attorney, duly executed and acknowledged by
Seller.
(F)Subordination Agreements. Subordination Agreements with respect to any
Existing Subordinated Debt.
(G)Intercreditor Agreement. Such intercreditor agreements as requested by Buyer,
in form and substance acceptable to Buyer.
(H)Servicing Agreement(s). The Servicing Agreement(s) (including the
corresponding Servicer Notice) with respect to any current Subservicer, duly
executed by the parties thereto.
(ii)Organizational Documents. A certificate of corporate or other applicable
entity existence of Seller and certified copies of the charter and bylaws (or
equivalent documents) of Seller and of all corporate or other applicable
authority documents for Seller with respect to the execution, delivery and
performance of the Facility Documents and each other document to be delivered by
Seller from time to time in connection herewith.
(iii)Good Standing Certificate. A certified copy of a good standing certificate
from the jurisdiction of organization of Seller, dated as of no earlier than the
date 10 Business Days prior to the Effective Date.
(iv)Incumbency Certificate. An incumbency certificate of the corporate secretary
of Seller, certifying the names, true signatures and titles of the
representatives duly authorized to request transactions hereunder and to execute
the Facility Documents.
(v)Opinion of Counsel. An opinion of Seller’s counsel, in form and substance
acceptable to Buyer in its commercially reasonable discretion.
(vi)Security Interest. Evidence that all other actions necessary or, in the
opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Mortgage Loans and other




--------------------------------------------------------------------------------




Repurchase Assets have been taken, including, without limitation, UCC searches
and duly authorized and filed Uniform Commercial Code financing statements on
Form UCC-1.
(vii)Insurance. Evidence that Seller has added endorsements for theft of
warehouse lender money and collateral, naming Buyer as a loss payee under its
Fidelity Insurance and as a direct loss payee/right of action under its errors
and omissions insurance policy.
(viii)Fees. Payment of any fees and other costs and expenses due to Buyer
hereunder and to Custodian under the Custodial Agreement.
(ix)Other Documents. Such other documents as Buyer may reasonably request, in
form and substance reasonably acceptable to Buyer.
(b)Conditions Precedent to all Transactions. Upon satisfaction of the conditions
set forth in this Section 3(b), Buyer may enter into a Transaction with Seller.
Buyer’s entering into each Transaction (including the initial Transaction) is
subject to the satisfaction of the following further conditions precedent, both
immediately prior to entering into such Transaction and also after giving effect
thereto to the intended use thereof:
(i)Due Diligence Review. Without limiting the generality of Section 17 hereof,
Buyer shall have completed, to its satisfaction, its due diligence review of the
related Mortgage Loans and Seller.
(ii)No Default. No Default or Event of Default shall have occurred and be
continuing under, and such Transaction is in full compliance with all applicable
terms and conditions of, the Facility Documents.
(iii)Representations and Warranties. Both immediately prior to the Transaction
and also after giving effect thereto and to the intended use thereof, the
representations and warranties made by Seller in Section 11 hereof and by Seller
in any other Facility Document to which they respectively are a party, shall be
true and accurate on and as of such Purchase Date in all material respects with
the same force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
(iv)Maximum Purchase Price. After giving effect to the requested Transaction,
the aggregate outstanding Purchase Price for all Purchased Mortgage Loans
subject to then outstanding Transactions under this Agreement shall not exceed
the Maximum Purchase Amount.
(v)No Margin Deficit. Both immediately prior to, and after giving effect to, the
requested Transaction, there shall be no Margin Deficit.
(vi)Transaction Request. Seller shall have delivered to Buyer, in accordance
with the timeframes and in the manner set forth in the EverBank Warehouse
Customer Guide, and to Custodian, in accordance with the timeframes and in the
manner set forth in the Custodial Agreement, (a) a Transaction Request and (b) a
Mortgage Loan Schedule with respect to all Mortgage Loans subject to the
requested Transaction.
(vii)Delivery of Wet File and Mortgage File. Seller shall have delivered to
Custodian, in accordance with the timeframes set forth in the Custodial
Agreement, with respect to each Mortgage Loan subject to the requested
Transaction (a) which is not a Wet Mortgage Loan, the Mortgage File with respect
to each such Mortgage Loan and (b) with respect to each Wet Mortgage Loan, (1)
the Wet File with respect to each such Mortgage Loan and (2) on or prior to the
Wet Delivery Deadline, the Mortgage File.
(viii)Delivery of Trust Receipt. Custodian shall have delivered to Buyer, in
accordance with the timeframes set forth in the Custodial Agreement, a Trust
Receipt (accompanied by a Custodial Loan Transmission) with respect to each
Mortgage Loan subject to the requested Transaction.
(ix)Fees and Expenses. Buyer shall have received all fees and expenses of
counsel to Buyer as contemplated by and in accordance with Sections 9 and 15(b)
which amounts, at Buyer’s option so long as an invoice has been received by
Seller at least one (1) Business Day prior to the




--------------------------------------------------------------------------------




related Purchase Date, may be withheld from the proceeds remitted by Buyer to
Seller pursuant to any Transaction hereunder.
(x)No Material Adverse Change. None of the following shall have occurred and/or
be continuing:
(A)an event or events shall have occurred in the good faith determination of
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by securities or an
event or events shall have occurred resulting in Buyer not being able to finance
Purchased Mortgage Loans through the “repo market” or “lending market” with
traditional counterparties at rates which would have been reasonable prior to
the occurrence of such event or events; or
(B)an event or events shall have occurred resulting in the effective absence of
a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Buyer not being able to sell securities
backed by mortgage loans at prices which would have been reasonable prior to
such event or events; or
(C)there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Agreement; or
(D)there shall have occurred (i) a material change in financial markets, an
outbreak or escalation of hostilities or a material change in national or
international political, financial or economic conditions; (ii) a general
suspension of trading on major stock exchanges; or (iii) a disruption in or
moratorium on commercial banking activities or securities settlement services.
Each Transaction Request delivered by Seller hereunder shall constitute a
certification by Seller that all the conditions set forth in this Section 3(b)
(other than clauses (i), (v), (ix) and (x) hereof) have been satisfied (both as
of the date of such notice or request and as of Purchase Date).
(c)Initiation.
(i)Seller shall deliver a Transaction Request through the EverBank Warehouse
Electronic System to Buyer on or prior to the date and time set forth in Section
3(b)(vi) prior to entering into any Transaction. Such Transaction Request shall
include all information required by Buyer pursuant to the EverBank Warehouse
Customer Guide. Following receipt of such request, Buyer may in its sole
discretion agree to enter into such requested Transaction, in which case it will
fund the Purchase Price therefor as contemplated in this Agreement. Buyer’s
funding the Purchase Price of the Transaction and Seller’s acceptance thereof
will constitute the parties agreement to enter into such Transaction. Buyer
shall confirm the terms of each Transaction on the EverBank Warehouse Electronic
System, including information that sets forth (A) the Purchase Date, (B) the
Purchase Price, (C) the Repurchase Date, (D) the Pricing Rate applicable to the
Transaction, (E) the applicable Purchase Price Percentages, and (F) additional
terms or conditions not inconsistent with this Agreement; provided that Buyer’s
failure to enter the information into the EverBank Warehouse Electronic System
shall not affect the obligations of Seller with respect to such Transaction.
This Agreement is not a commitment by Buyer to enter into Transactions with
Seller but rather sets forth the procedures to be used in connection with
periodic requests for Buyer to enter into Transactions with Seller. Seller
hereby acknowledges that Buyer is under no obligation to agree to enter into, or
to enter into, any Transaction pursuant to this Agreement.
(ii)The information entered into the EverBank Warehouse Electronic System with
respect to any Transaction, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction(s) covered thereby unless objected to
in writing by Seller no more than two (2) Business Days after the Purchase Date
of the Transaction. An objection sent by Seller must state specifically that
such writing is an objection, must specify the provision(s) being objected to by
Seller, must set




--------------------------------------------------------------------------------




forth such provision(s) in the manner that Seller believes they should be
stated, and must be received by Buyer no more than two (2) Business Days after
the Purchase Date for the Transaction. Notwithstanding the foregoing, to the
extent that Seller accepts funding of the Transaction, Seller shall be deemed to
have consented to the terms of the Transaction as set forth in the EverBank
Warehouse Electronic System. All Transactions entered into on any Business Day
shall be reflected in the Daily Activity Report on such Business Day.
(iii)Except as otherwise provided in the definition of Termination Date, the
Repurchase Date for each Transaction shall not be later than the Termination
Date.
(iv)Subject to the terms and conditions of this Agreement, prior to the
Termination Date Seller may sell, repurchase and resell Eligible Mortgage Loans
hereunder.
(v)No later than the date and time set forth in the Custodial Agreement, Seller
shall deliver to Custodian (x) the Mortgage Loan File pertaining to each
Eligible Mortgage Loan (other than Wet Mortgage Loans) to be purchased by Buyer,
and (y) the Wet File for each Wet Mortgage Loan to be purchased by Buyer.
(vi)Upon Buyer’s receipt of the Trust Receipt (accompanied by a Custodial Loan
Transmission) in accordance with the Custodial Agreement and subject to the
provisions of this Section 3, the Purchase Price will then be made available to
Seller by Buyer transferring, via wire transfer, in the aggregate amount of such
Purchase Price in funds immediately available, as provided in Section 9(b).
(vii)In addition to the other payment and performance obligations of Seller
under this Agreement and the other Facility Documents, in the event that Buyer
transfers any amounts for the purchase of a Mortgage Loan as provided herein,
Seller shall be fully, absolutely, and unconditionally obligated and liable to
repay to Buyer the full amount thereof if (x) on the related scheduled Purchase
Date such Mortgage Loan does not close, or (y) such Mortgage Loan otherwise
fails to become a Purchased Mortgage Loan. Any amounts due pursuant to this
Section 3(c)(vii) shall be payable on demand, and the unpaid amount thereof
shall accrue interest at the Post-Default Rate from the date so transferred
until paid in full.
(d)Repurchase; Purchase by a Takeout Investor.
(i)Seller may repurchase Purchased Mortgage Loans without penalty or premium on
any date. Such repurchase may occur simultaneously with a sale of the Purchased
Mortgage Loan to a Takeout Investor. If Seller intends to make such a
repurchase, Seller shall give written notice thereof to Buyer through the
EverBank Warehouse Electronic System in accordance with the EverBank Warehouse
Customer Guide, and to Custodian in accordance with the Custodial Agreement,
designating the Purchased Mortgage Loans to be repurchased and providing such
other information required pursuant thereto, including, without limitation,
delivery of a Takeout Investor Purchase Advice to the extent that such Purchased
Mortgage Loan shall be purchased by a Takeout Investor. If such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, and, on receipt, such amount shall be applied to the
Repurchase Price for the designated Purchased Mortgage Loans.
(ii)On the Repurchase Date, termination of the Transaction will be effected by
reassignment to Seller or its designee of the Purchased Mortgage Loans
(including the related Servicing Rights and any Income in respect thereof
received by Buyer not previously credited or transferred to, or applied to the
Obligations of, Seller) against the simultaneous transfer of the Repurchase
Price to an account of Buyer. Such obligation to repurchase exists without
regard to any prior or intervening liquidation or foreclosure with respect to
any Purchased Mortgage Loan (but liquidation or foreclosure proceeds received by
Buyer shall be applied to reduce the Repurchase Price for such Purchased
Mortgage Loan except as otherwise provided herein). Seller shall comply with all
of the provisions of the EverBank Warehouse Customer Guide and the Custodial
Agreement in order to effectuate a repurchase hereunder. Seller is obligated to
obtain the Mortgage Files from




--------------------------------------------------------------------------------




Buyer or its designee at Seller’s expense on the Repurchase Date. All
repurchases effected on any Business Day shall be reflected in the Daily
Activity Report for such Business Day. On each Repurchase Date, upon Buyer’s
receipt of the Repurchase Price with respect to the applicable Purchased
Mortgage Loan, Buyer shall be deemed to have simultaneously released its
interest in the applicable Purchased Mortgage Loan in accordance with the
relevant Bailee Letter if applicable, and otherwise without any further action
by Buyer or any other Person and such Purchased Mortgage Loan shall be
transferred to the Seller or its designee free and clear of any liens, pledges
or encumbrances of Buyer hereunder.
SECTION 4.
MARGIN AMOUNT MAINTENANCE

(a)Buyer shall determine the Asset Value of each Purchased Mortgage Loan at such
intervals as determined by Buyer in its sole discretion.
(b)If at any time the Asset Value of any Purchased Mortgage Loans subject to a
Transaction is less than the Purchase Price for such Transaction, or any
applicable Concentration Limit has been exceeded (a “Margin Deficit”), then
Buyer may by notice to Seller (as such notice is more particularly set forth
below, a “Margin Call”), require Seller to transfer to Buyer or its designee
cash so that, as applicable, (i) the Asset Value of the Purchased Mortgage Loans
will thereupon equal or exceed the Purchase Price for such Transaction, and (ii)
no Concentration Limit will be exceeded.
(c)Notice delivered pursuant to Section 4(b) may be given by any written or
electronic means. Any notice given before 10:00 a.m. (New York City time) on a
Business Day shall be met, and the related Margin Call satisfied, no later than
5:00 p.m. (New York City time) on such Business Day; notice given after 10:00
a.m. (New York City time) on a Business Day shall be met, and the related Margin
Call satisfied, no later than 5:00 p.m. (New York City time) on the following
Business Day (the foregoing time requirements for satisfaction of a Margin Call
are referred to as the “Margin Deadlines”).
(d)The failure of Buyer, on any one or more occasions, to exercise its rights
hereunder, shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Buyer to do so at a later date.
Seller and Buyer each agree that a failure or delay by Buyer to exercise its
rights hereunder shall not limit or waive Buyer’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for Seller.
(e)Any cash transferred to Buyer pursuant to Section 4(b) above shall be
credited to the Repurchase Price of the related Transactions.
SECTION 5.
COLLECTIONS; INCOME PAYMENTS

(a)All Income, and all rights to Income, of, on, or otherwise with respect to
all Purchased Mortgage Loans is the sole and exclusive property of Buyer as the
owner thereof, pending repurchase on the related Repurchase Date.
Notwithstanding the foregoing, and provided no Default has occurred and is
continuing, Buyer agrees that Seller shall be entitled to receive, solely from
such Income, an amount equal to all Income received in respect of the Purchased
Assets; provided, however, that any Income received by or on behalf of Seller
while the related Transaction is outstanding shall be deemed held by Seller
solely in trust for Buyer pending the repurchase on the related Repurchase Date.
(b)In the event that a Default has occurred and is continuing, notwithstanding
any provision set forth herein, Seller shall remit to Buyer, by wire transfer in
accordance with wire transfer instructions previously given to Seller by Buyer,
all Income received with respect to each Purchased Mortgage Loan on such date or
dates as Buyer notifies Seller in writing.
(c)All amounts required to be paid or remitted by Seller to Buyer which are not
made when due shall bear interest from the due date until the remittance,
transfer or payment is made, payable by Seller, at the lesser of the
Post-Default Rate or the maximum rate of interest permitted by law. If there is
no maximum rate of interest specified by applicable law, interest on such sums
shall accrue at the Post-Default Rate.




--------------------------------------------------------------------------------




SECTION 6.
REQUIREMENTS OF LAW

(a)If any Requirement of Law (other than with respect to any amendment made to
Buyer’s certificate of incorporation and bylaws or other organizational or
governing documents) or any change in the governmental or judicial
interpretation or application thereof or compliance by Buyer with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof:
(i)shall subject Buyer to any Tax or increased Tax of any kind whatsoever with
respect to this Agreement or any Transaction or change the basis of taxation of
payments to Buyer in respect thereof (other than Taxes described in clauses (I)
through (IV) of Section 7(a);
(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of Buyer which is not
otherwise included in the determination of the LIBOR Rate hereunder; or
(iii)shall impose on Buyer any other condition;
and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of entering, continuing or maintaining
any Transaction or to reduce any amount due or owing hereunder in respect
thereof, then, in any such case, Seller shall promptly pay Buyer such additional
amount or amounts as calculated by Buyer in good faith as will compensate Buyer
for such increased cost or reduced amount receivable.
(b)If Buyer shall have determined that the adoption of or any change in any
Requirement of Law (other than with respect to any amendment made to Buyer’s
certificate of incorporation and bylaws or other organizational or governing
documents) regarding capital adequacy or in the interpretation or application
thereof or compliance by Buyer or any corporation controlling Buyer with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on Buyer’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which Buyer or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration Buyer’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by Buyer to be
material, then from time to time, Seller shall promptly pay to Buyer such
additional amount or amounts as will compensate Buyer for such reduction.
(c)If Buyer becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify Seller of the event by reason of which it has
become so entitled. A certificate as to any additional amounts payable pursuant
to this Section submitted by Buyer to Seller shall be conclusive in the absence
of manifest error.
SECTION 7.
TAXES

(a)Any and all payments by Seller under or in respect of this Agreement or any
other Facility Documents to which Seller is a party shall be made free and clear
of, and without deduction or withholding for or on account of, any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities (including penalties, interest and additions to tax) with
respect thereto, whether now or hereafter imposed, levied, collected, withheld
or assessed by any taxation authority or other Governmental Authority
(collectively, “Taxes”), unless required by law. If Seller shall be required
under any applicable Requirement of Law to deduct or withhold any Taxes from or
in respect of any sum payable under or in respect of this Agreement or any of
the other Facility Documents to Buyer, (i) Seller shall make all such deductions
and withholdings in respect of Taxes, (ii) Seller shall pay the full amount
deducted or withheld in respect of Taxes to the relevant taxation authority or
other Governmental Authority in accordance with any applicable Requirement of
Law, and (iii) the sum payable by Seller shall be increased as may be necessary
so that after Seller has made all required deductions and withholdings
(including deductions and withholdings applicable to additional amounts payable
under this Section 7) Buyer receives an amount equal




--------------------------------------------------------------------------------




to the sum it would have received had no such deductions or withholdings been
made in respect of Non-Excluded Taxes. For purposes of this Agreement the term
“Non-Excluded Taxes” are Taxes imposed on or with respect to any payment made by
or on account of any obligation of the Seller under this Agreement or any of the
other Facility Documents other than (I) Taxes imposed on or measured by overall
Net Income, franchise Taxes, and branch profits Taxes, in each case, (x) imposed
as a result of Buyer or any other recipient of the payment being organized under
the laws of, or having its applicable lending office in, the jurisdiction
imposing such Tax (or any political subdivision thereof), or (y) imposed as a
result of a present or former connection between Buyer or any other recipient of
the payment and the jurisdiction imposing such Tax (other than connection
arising from such person having executed, delivered or performed its obligations
or received payments under, or enforced, this Agreement or any of the other
Facility Documents (in which case such Taxes will be treated as Non-Excluded
Taxes), (II) U.S. federal withholding Taxes imposed on amounts payable to or for
the account of Buyer or other recipient of a payment hereunder pursuant to a law
in effect on the date such person becomes a party to this Agreement or such
person changes its lending office, except to the extent that, pursuant to
Section 7, amounts were payable to such person’s assignor immediately before
such person becomes a party to this Agreement or were payable before such person
changed its lending office, (III) Taxes attributable to a failure by Buyer to
comply with Section 7(e), and (IV) any U.S. federal withholding Taxes imposed
under FATCA.
(b)In addition, Seller hereby agrees to pay any present or future stamp,
recording, documentary, excise, property or value-added taxes, or similar taxes,
charges or levies that arise from any payment made under or in respect of this
Agreement or any other Facility Document or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Agreement or any other Facility Document, except any such Taxes that are imposed
with respect to an assignment as a result of a present or former connection
between Buyer and the jurisdiction imposing such Tax (other than connection
arising from such person having executed, delivered or performed its obligations
or received payments under, or enforced, this Agreement or any of the other
Facility Documents) (collectively, “Other Taxes”).
(c)Seller hereby agrees to indemnify Buyer for, and to hold it harmless against,
the full amount of Non-Excluded Taxes and Other Taxes, and the full amount of
Taxes of any kind imposed by any jurisdiction on amounts payable under this
Section 7 imposed on or paid by Buyer and any liability (including penalties,
additions to tax, interest and expenses) arising therefrom or with respect
thereto. The indemnity by Seller provided for in this Section 7(c) shall apply
and be made whether or not the Non-Excluded Taxes or Other Taxes for which
indemnification hereunder is sought have been correctly or legally asserted.
Amounts payable by Seller under the indemnity set forth in this Section 7(c)
shall be paid within ten (10) days from the date on which Buyer makes written
demand therefor.
(d)Within thirty (30) days after the date of any payment of Taxes, Seller (or
any Person making such payment on behalf of Seller) shall furnish to Buyer for
its own account a certified copy of the original official receipt evidencing
payment thereof, a copy of the return reporting such payment or other evidence
of such payment reasonably satisfactory to Buyer.
(e)Buyer and any Buyer assignee shall deliver to Seller a properly completed and
executed Internal Revenue Service (“IRS”) Form W-9 (or any successor form)
certifying that it is not subject to backup withholding. If a payment made to a
Buyer or Buyer assignee under this Agreement would be subject to U.S. federal
withholding tax imposed by FATCA if such Buyer or assignee were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Buyer
or assignee shall deliver to Seller at the time or times prescribed by law and
at such time or times reasonably requested by the Seller such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Seller as may be necessary for the Seller to comply with their
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 7(e)(C), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.




--------------------------------------------------------------------------------




(f)If Buyer determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by Seller
or with respect to which the Seller has paid additional amounts pursuant to
Section 7(a), it shall pay to Seller an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by Seller
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses incurred by the Buyer and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that Seller, upon the request of the Buyer, agrees to
repay the amount paid over to the it (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event the Buyer
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 7(f), in no event will the indemnified
party be required to pay any amount to Seller pursuant to this Section 7(f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.
(g)Without prejudice to the survival of any other agreement of Seller hereunder,
the agreements and obligations of Seller contained in this Section 7 shall
survive the termination of this Agreement. Nothing contained in this Section 7
shall require Buyer to make available any of its tax returns or any other
information that it deems to be confidential or proprietary.
(h)Each party to this Agreement acknowledges that it is its intent for purposes
of U.S. federal, state and local income and franchise taxes, to treat the
Transaction as indebtedness of Seller that is secured by the Purchased Mortgage
Loans and the Purchased Mortgage Loans as owned by Seller for federal income tax
purposes in the absence of a Default by Seller. All parties to this Agreement
agree to such treatment and agree to take no action inconsistent with this
treatment, unless required by law.
SECTION 8.
SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT

(a)Security Interest. On each Purchase Date, Seller hereby sells, assigns and
conveys all rights, title, and interests in, to, and under the Purchased
Mortgage Loans identified on the related Mortgage Loan Schedule or as to which
Buyer otherwise pays the Purchase Price as provided herein, including the
related Mortgage File and Servicing Rights and all Income therefrom. Although
the parties intend that all Transactions hereunder be sales and purchases and
not loans, in the event any such Transactions are deemed to be loans, and, in
any event, as security for the performance by Seller of its Obligations, Seller
hereby pledges to Buyer and hereby grants, assigns and pledges to Buyer a fully
perfected first priority security interest in all of the Seller’s right, title,
and interest in, to, and under the following, in all instances whether now owned
or hereafter acquired, now existing or hereafter created and wherever located
(collectively, the “Repurchase Assets”):
(i)the Purchased Mortgage Loans;
(ii)the Mortgage File and Records related to the Purchased Mortgage Loans;
(iii)all Servicing Rights related to the Purchased Mortgage Loans;
(iv)the Facility Documents (to the extent such Facility Documents and Seller’s
rights thereunder relate to the Purchased Mortgage Loans);
(v)any Property relating to any Purchased Mortgage Loan or the related Mortgaged
Property;
(vi)any Takeout Commitments relating to any Purchased Mortgage Loan;
(vii)any Closing Protection Letter relating to any Purchased Mortgage Loan;
(viii)all insurance policies and insurance proceeds relating to any Purchased
Mortgage Loan or the related Mortgaged Property, including, but not limited to,
any payments or proceeds under any related primary insurance or hazard
insurance;
(ix)all Income relating to any Purchased Mortgage Loan;
(x)the Inbound Account;
(xi)the Haircut Account;




--------------------------------------------------------------------------------




(xii)any Hedge Agreements relating to any Purchased Mortgage Loan;
(xiii)any other contract rights, accounts, deposit accounts (including any
interest of Seller in escrow accounts), payments, rights to payment (including
payments of interest or finance charges), and general intangibles to the extent
that any of the foregoing relates to any Purchased Mortgage Loan,
(xiv)any other assets relating to the Purchased Mortgage Loans (including,
without limitation, any other deposit accounts) or any interest in the Purchased
Mortgage Loans;
(xv)all collateral under any other secured debt facility (including, without
limitation, any facility documented as a repurchase agreement or similar
purchase and sale agreement) between Seller or its Affiliates on the one hand
and Buyer or Buyer’s Affiliates on the other;
(xvi)any and all replacements or substitutions for, proceeds (including the
related securitization proceeds) of, and distributions on or with respect to any
of the foregoing; and
(xvii)any other property, rights, title or interests as are specified on a
Mortgage Loan Schedule and/or Transaction Request and/or in the EverBank
Warehouse Electronic System.
Seller acknowledges that it has no rights to service the Purchased Mortgage
Loans. Without limiting the generality of the foregoing and in the event that
Seller is deemed to retain any residual Servicing Rights, and for the avoidance
of doubt, Seller grants, assigns and pledges to Buyer a security interest in the
Servicing Rights and proceeds related thereto and in all instances, whether now
owned or hereafter acquired, now existing or hereafter created. The foregoing
provision is intended to constitute a security agreement or other arrangement or
other credit enhancement related to the Agreement and Transactions hereunder as
defined under Sections 101(47)(v) and 741(7)(x) of the Bankruptcy Code.
Seller hereby authorizes Buyer to file such financing statement or statements
relating to the Repurchase Assets and the Servicing Rights as Buyer, at its
option, may deem appropriate, without the signature of Seller thereon. Seller
shall pay the filing costs for any financing statement or statements prepared
pursuant to this Section 8.
(b)Buyer’s Appointment as Attorney in Fact. Seller hereby irrevocably
constitutes and appoints Buyer and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Seller and in the name of Seller
or in its own name, from time to time in Buyer’s discretion, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, Seller hereby gives Buyer the
power and right, on behalf of Seller, without assent by, but with notice to,
Seller, if an Event of Default shall have occurred and be continuing, to do the
following:
(i)in the name of Seller, or in its own name, or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any other Repurchase
Assets and to file any claim or to take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by Buyer for the purpose
of collecting any and all such moneys due with respect to any other Repurchase
Assets whenever payable;
(ii)to pay or discharge taxes and Liens levied or placed on or threatened
against the Repurchase Assets;
(iii) (A) to direct any party liable for any payment under any Repurchase Assets
to make payment of any and all moneys due or to become due thereunder directly
to Buyer or as Buyer shall direct; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Repurchase Assets;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other




--------------------------------------------------------------------------------




documents in connection with any Repurchase Assets; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Repurchase Assets or any proceeds thereof
and to enforce any other right in respect of any Repurchase Assets; (E) to
defend any suit, action or proceeding brought against Seller with respect to any
Repurchase Assets; (F) to settle, compromise or adjust any suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as Buyer may deem appropriate; and (G) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Repurchase Assets as fully and completely as though Buyer were the
absolute owner thereof for all purposes, and to do, at Buyer’s option and
Seller’s expense, at any time, and from time to time, all acts and things which
Buyer deems necessary to protect, preserve or realize upon the Repurchase Assets
and Buyer’s Liens thereon and to effect the intent of this Agreement, all as
fully and effectively as Seller might do;
(iv)for the purpose of carrying out the transfer of servicing with respect to
the Mortgage Loans from Seller to a successor servicer appointed by Buyer in its
sole discretion and to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary or desirable to
accomplish such transfer of servicing, and, without limiting the generality of
the foregoing, Seller hereby gives Buyer the power and right, on behalf of
Seller, without assent by Seller, to, in the name of Seller or its own name, or
otherwise, prepare and send or cause to be sent “good-bye” letters to all
mortgagors under the Mortgage Loans substantially in the form required pursuant
to applicable Requirements of Law, transferring the servicing of the Mortgage
Loans to a successor servicer appointed by Buyer in its sole discretion; and
(v)to deliver notices of sale to Mortgagors or other third parties, including
without limitation, those required by law.
Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable. In addition to the foregoing, Seller agrees
to execute a Power of Attorney to be delivered on the date hereof.
Seller also authorizes Buyer, if an Event of Default shall have occurred and be
continuing, from time to time, to execute, in connection with any sale provided
for in Section 14 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Repurchase Assets.
The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Repurchase Assets and shall not impose any duty upon it to exercise any
such powers. Buyer shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to Seller for
any act or failure to act hereunder, except for its or their own gross
negligence or willful misconduct.
Upon the occurrence and during the continuation of an Event of Default, Buyer
shall be entitled to all remedies available to a secured creditor under the
Uniform Commercial Code and shall have the right to apply the Repurchase Assets
or any proceeds therefrom to all Obligations.
SECTION 1.
PAYMENT, TRANSFER; ACCOUNTS AND CUSTODY

(a)Buyer’s Account. Unless otherwise mutually agreed in writing, all transfers
of funds to be made by Seller hereunder shall be made in Dollars, in immediately
available funds, without deduction, set off or counterclaim, to Buyer at the
account maintained and indicated by Buyer not later than 4:00 p.m. New York City
time, on the date on which such payment shall become due (and each such payment
made after such time shall be deemed to have been made on the next succeeding
Business Day). Seller acknowledges that it has no rights of withdrawal from the
foregoing account.
(b)Remittance of Purchase Price. On the Purchase Date for each Transaction,
ownership of the Purchased Mortgage Loans shall be transferred to Buyer or its
designee against the simultaneous




--------------------------------------------------------------------------------




transfer of the Purchase Price to the applicable Settlement Agent. With respect
to the Purchased Mortgage Loans being sold by Seller on a Purchase Date, Seller
hereby sells, transfers, conveys and assigns to Buyer or its designee without
recourse, but subject to the terms of this Agreement, all of the right, title
and interest of Seller in and to the Purchased Mortgage Loans, including the
related Mortgage File and Servicing Rights and all Income thereon, and all
right, title, and interest of Seller in and to the proceeds of any related
Repurchase Assets. Buyer may confirm that the Initial Haircut Account Funded
Amount has been deposited into the Haircut Account prior to its remittance of
any amounts in accordance herewith. Subject to Buyer’s verification of necessary
cleared funds in the Haircut Account, Buyer shall remit to the Settlement Agent
the full amount of the outstanding principal balance of such Purchased Mortgage
Loan and shall withdraw and retain from the Haircut Account, the Haircut Amount.
(c)Reserved.
(d)Inbound Account. Seller shall establish and maintain an Inbound Account
identified in the Pricing Letter, in the form of a deposit account. The Inbound
Account shall be established with EverBank. Buyer shall have exclusive
withdrawal rights from such Inbound Account. Funds deposited in the Inbound
Account may be transferred as set forth herein. Any interest or other earnings
on the investment of funds held in the Inbound Account shall be deposited in the
Inbound Account, subject to withdrawal pursuant hereto. All amounts on deposit
in the Inbound Account shall be held as cash margin and collateral for all
Obligations under this Agreement (such amount, to the extent not applied to
Obligations under the Agreement, the “Repurchase Proceeds”). In connection with
any repurchase or purchase by a Takeout Investor of a Purchased Mortgage Loan,
Seller shall direct remittance of the proceeds therefor into the Inbound
Account. Seller shall be required to comply with all requirements in connection
with any repurchase and remittance into the Inbound Account. Upon receipt of any
Repurchase Proceeds in the Inbound Account, Buyer shall apply such Repurchase
Proceeds to the Repurchase Price for the related Purchased Mortgage Loans. Any
Repurchase Proceeds in excess of the Repurchase Price for the related Purchased
Mortgage Loans shall be remitted to the Haircut Account, for application as
contemplated pursuant to Section 9(e). Without limiting the generality of the
foregoing, in the event that a Margin Call or a Default has occurred and is
continuing, Buyer shall be entitled to use any or all of the Repurchase Proceeds
to cure such circumstance or otherwise exercise remedies available to Buyer
without prior notice to, or consent from, Seller.
(e)Haircut Account. Seller shall establish and maintain a Haircut Account
identified in the Pricing Letter, in the form of a deposit account. The Haircut
Account shall be established with EverBank. Buyer shall have exclusive
withdrawal rights from such Haircut Account. Any interest or other earnings on
the investment of funds held in the Haircut Account shall be deposited in the
Haircut Account, subject to withdrawal pursuant hereto. Buyer is hereby
authorized and instructed by Seller to withdraw from the Haircut Account any and
all amounts contemplated herein. On each Purchase Date, Seller shall deposit the
Initial Haircut Account Funded Amount into the Haircut Account. Upon purchase by
Buyer of the related Purchased Mortgage Loan, Buyer shall withdraw the Haircut
Amount to reimburse itself for the difference between the actual amount remitted
by Buyer on the Purchase Date on account of the Purchased Mortgage Loan and the
Purchase Price for such Purchased Mortgage Loan. Upon repurchase by Seller, or
purchase by a Takeout Investor, of any Purchased Mortgage Loan, if there remain
on deposit in the Inbound Account Excess Proceeds with respect to such Mortgage
Loan, then Buyer shall remit the Excess Proceeds to the Haircut Account and such
Excess Proceeds shall be added to the Net Account Funded Amount for such
Mortgage Loan. Upon repurchase by Seller, or purchase by a Takeout Investor, of
any Purchased Mortgage Loan, if there exists in the Inbound Account Shortfall
Proceeds with respect to such Mortgage Loan, then Buyer may withdraw from the
Haircut Account the amount of any Shortfall Proceeds and such amount shall be
deducted from the Net Account Funded Amount. In addition to the foregoing, Buyer
shall be entitled to deduct and withdraw from the Haircut Account all Warehouse
Fees. To the extent that, following application of all deposits and withdrawals
as contemplated herein with respect to a Purchased Mortgage Loan that is
repurchased by Seller or purchased by a Takeout Investor, (i) the Net Account
Funded Amount for any such




--------------------------------------------------------------------------------




Mortgage Loan is a positive number, then such Net Account Funded Amount for such
Mortgage Loan shall, subject to this section, be available for remittance to
Seller upon written request therefor; and (ii) the Net Account Funded Amount for
any such repurchased Mortgage Loan is a negative number, then Seller shall
promptly remit to Buyer the amount of such Net Account Funded Amount for such
Mortgage Loan. Without limiting the foregoing, to the extent that the Net
Account Funded Amount for any repurchased Mortgage Loan is a negative number,
Buyer shall be entitled to withdraw, retain and apply any amounts on deposit in
the Haircut Account up to the amount of such negative Net Account Funded Amount.
To the extent that the aggregate Net Account Funded Amounts (net of any amounts
withdrawn as contemplated herein) for all repurchased Mortgage Loans exceeds the
Surplus Amount, then Seller may, no more than once per Business Day, deliver a
written request prior to 2:00 p.m. (New York Time) for Buyer to remit any amount
in excess of the Surplus Amount to Seller. To the extent that there exists no
Default, Buyer shall, upon receipt of such written request, remit any such
amount in excess of the Surplus Amount to Seller. Any interest or other earnings
on the investment of funds deposited in the Haircut Account shall be deposited
in the Haircut Account, subject to withdrawal pursuant hereto. Without limiting
the generality of the foregoing, in the event that a Margin Call or other
Default exists, Buyer shall be entitled to use any or all of the amounts on
deposit in the Haircut Account to cure such circumstance or otherwise exercise
remedies available to Buyer without prior notice to, or consent from, Seller.
(f)Fees. Seller shall pay in immediately available funds to Buyer and Custodian
all fees, including without limitation, the Warehouse Fees, as and when required
hereunder and under the Custodial Agreement. All such payments shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Buyer at such account designated by Buyer. Without limiting the
generality of the foregoing or any other provision of this Agreement, Buyer may
withdraw and retain from the Haircut Account any Warehouse Fees due and owing to
Buyer.
SECTION 2.
DELIVERY OF DOCUMENTS

(a)Custody of Mortgage Files. In connection with the sale, transfer, conveyance
and assignment of Purchased Mortgage Loans, on or prior to each Purchase Date in
accordance with the terms of the Custodial Agreement and the EverBank Warehouse
Customer Guide, Seller shall deliver or cause to be delivered and released to
Custodian, as custodian for Buyer, the Mortgage File or Wet File, as applicable
for the related Purchased Mortgage Loans.
Seller shall be solely responsible for providing each and every document
required for each Mortgage File to Custodian in a timely manner and for
completing or correcting any missing, incomplete or inconsistent documents, and
neither Custodian nor Buyer shall be responsible or liable for taking any such
action, causing Seller or any other person or entity to do so or notifying any
Person that any such action has or has not been taken.
(b)Release of Mortgage Files. From time to time as appropriate for the sale or
repurchase of any of the Purchased Mortgage Loans, provided that no Event of
Default shall have occurred and be continuing, Buyer shall, upon receipt of a
request for release through the EverBank Warehouse Electronic System and
compliance with the requirements of the EverBank Warehouse Customer Guide and
the Custodial Agreement, release or cause Custodian to release to Seller the
related Mortgage File or the documents of the related Mortgage File set forth in
such request for release. All Mortgage Files or documents from Mortgage Files so
released to Seller shall be held by Seller in trust for the benefit of Buyer
until the relevant Purchased Mortgage Loan is repurchased by Seller hereunder.
In connection with the payment in full, sale or repurchase of any Mortgage Loan,
and upon receipt by Buyer of such information through the EverBank Warehouse
Electronic System, and subject to Buyer receiving all amounts due on account of
the Repurchase Price hereunder, and there existing no Event of Default has
occurred and is continuing, Buyer shall promptly release or cause the Custodian
to release the related Mortgage File to Seller.




--------------------------------------------------------------------------------




(c)Purchase By Takeout Investor. Seller shall provide to Buyer a completed
request for release of documents with respect to the related Mortgage Loans to
be purchased by a Takeout Investor through the EverBank Warehouse Electronic
System and as otherwise required by the Custodian and shall comply with all
other requirements set forth in the EverBank Warehouse Customer Guide and the
Custodial Agreement. Subject to the terms hereof and of the Custodial Agreement,
the Mortgage Files relating to the Mortgage Loans included in a request for
release shall be sent for delivery by Custodian to the applicable Takeout
Investor specified by Seller to Buyer in the EverBank Warehouse Electronic
System and to Custodian as required by the Custodial Agreement; provided that
such Mortgage File shall be accompanied by a fully completed Bailee Letter.
Buyer shall not instruct Custodian to deliver or approve the delivery of any
Mortgage File to any potential Takeout Investor unless such Takeout Investor was
identified by Seller to Buyer in the EverBank Warehouse Electronic System.
In the event that a Takeout Investor rejects a Mortgage Loan for purchase
pursuant to a Takeout Commitment for any reason whatsoever, Seller shall
promptly notify Buyer via the EverBank Warehouse Electronic System upon receipt
of notification from the Takeout Investor.
(d)Written Instructions as to the method of shipment and shipper(s) that
Custodian is directed to utilize in connection with transmission of Mortgage
Files shall be delivered by Seller to Custodian and Buyer as required by the
Custodial Agreement.
SECTION 3.
REPRESENTATIONS

Seller represents and warrants to Buyer that as of the Purchase Date for any
Purchased Mortgage Loans by Buyer from Seller and as of the date of this
Agreement and any Transaction hereunder and at all times while the Facility
Documents are in full force and effect and/or any Transaction hereunder is
outstanding:
(a)Acting as Principal. Seller will engage in such Transactions as principal
(or, if agreed in writing in advance of any Transaction by the other party
hereto, as agent for a disclosed principal).
(b)No Broker. Seller has not dealt with any broker, investment banker, agent, or
other person, except for Buyer, who may be entitled to any commission or
compensation based on or arising from the sale of Purchased Mortgage Loans by
Seller to Buyer pursuant to this Agreement. The foregoing representation and
warranty does not relate to third party mortgage brokers to whom compensation
may be payable by Seller for the origination of a Purchased Mortgage Loan, such
payments being the sole responsibility of Seller.
(c)Financial Statements. The Financial Reporting Party has heretofore furnished
to Buyer a copy of its (a) consolidated and consolidating balance sheet and the
consolidated and consolidating balance sheets of its consolidated Subsidiaries
for the fiscal year ended the Annual Financial Statement Date and the related
consolidated statements of income and retained earnings and of cash flows for
the Financial Reporting Party and its consolidated Subsidiaries for such fiscal
year, setting forth in each case in comparative form the figures for the
previous year, with the opinion thereon of an Approved CPA and (b) consolidated
and consolidating balance sheet and the consolidated and consolidating balance
sheets of its consolidated Subsidiaries for the quarterly fiscal period of the
Financial Reporting Party ended on the Monthly Financial Statement Date, and the
related consolidated statements of income and retained earnings and of cash
flows for the Financial Reporting Party and its consolidated Subsidiaries for
such quarterly fiscal period, setting forth in each case in comparative form the
figures for the previous year. All such Financial Statements are true and
correct and fairly present, in all material respects, the consolidated financial
condition of the Financial Reporting Party and its Subsidiaries and the
consolidated results of their operations as at such dates and for such monthly
periods, all in accordance with GAAP applied on a consistent basis. Since the
Annual Financial Statement Date, there has been no material adverse change in
the consolidated business, operations or financial condition of the Financial
Reporting Party and its consolidated Subsidiaries taken as a whole from that set
forth in said Financial Statements nor is Seller aware of any state of facts
which




--------------------------------------------------------------------------------




(without notice or the lapse of time) would be reasonably likely to result in
any such material adverse change or would be reasonably likely to have a
Material Adverse Effect. The Financial Reporting Party does not have, on the
Annual Financial Statement Date, any liabilities, direct or indirect, fixed or
contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of the Financial Reporting Party except as
heretofore disclosed to Buyer in writing.
(d)Organization, Etc. Seller: (i) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization; (ii) has
all requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect; (iii) is duly licensed or is otherwise
qualified in each jurisdiction in which qualification is required to transact
business for the business which it conducts and is not in default of any
applicable federal, state or local laws, rules and regulations unless, in either
instance, the failure to take such action is not reasonably likely (either
individually or in the aggregate) to cause a Material Adverse Effect; and (iv)
has full power and authority to execute, deliver and perform its obligations
under the Facility Documents.
(e)Authorization, Compliance, Approvals. The execution and delivery of, and the
performance by Seller of its obligations under, the Facility Documents to which
it is a party (a) are within Seller’s powers, (b) have been duly authorized by
all requisite action, (c) do not violate any provision of any applicable
Requirement of Law, rule or regulation, or any order, writ, injunction or decree
of any court or other Governmental Authority to which Seller or its property is
subject, or its organizational documents, (d) do not violate any indenture,
agreement, document or instrument to which Seller or any of its Subsidiaries is
a party, or by which any of them or any of their properties, any of the
Repurchase Assets is bound or to which any of them is subject and (e) are not in
conflict with, do not result in a breach of, or constitute (with due notice or
lapse of time or both) a default under, or except as may be provided by any
Facility Document, result in the creation or imposition of any Lien upon any of
the property or assets of Seller or any of its Subsidiaries pursuant to, any
such indenture, agreement, document or instrument. Seller is not required to
obtain any consent, approval or authorization from, or to file any declaration
or statement with, any Governmental Authority in connection with or as a
condition to the consummation of the Transactions contemplated herein and the
execution, delivery or performance of the Facility Documents to which it is a
party, or if required, such consent, approval or authorization or other action
has been obtained prior to the Effective Date. With respect to any and all
Records or Electronic Records submitted or transmitted to Buyer including, but
not limited to, fax copies of Records or Electronic Records, Seller represents
and warrants that any party who submitted or transmitted Records or Electronic
Records or who submitted or transmitted Records or Electronic Records containing
Seller’s signature or Seller’s Electronic Signature was authorized to do so.
(f)Litigation. Except as described in Schedule 7 to the Pricing Letter or as
otherwise set forth in a certificate delivered pursuant to Section 12(d)(ii),
there are no actions, suits, arbitrations, investigations (including, without
limitation, any of the foregoing which are pending or threatened) or other legal
or arbitrable proceedings affecting Seller or any of its Subsidiaries or
affecting any of the Repurchase Assets or any of the other properties of Seller
before any Governmental Authority which (i) questions or challenges the validity
or enforceability of the Facility Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) individually or in
the aggregate, would be reasonably likely to be adversely determined and if
adversely determined, would have a Material Adverse Effect or (iii) relates to
any violation of the Home Ownership and Equity Protection Act or any state, city
or district high cost home mortgage or predatory lending law and that would be
reasonably likely to be adversely determined and if adversely determined, would
have a Material Adverse Effect.
(g)Purchased Mortgage Loans.




--------------------------------------------------------------------------------




(i)With respect to each Mortgage Loan to be sold hereunder by Seller to Buyer,
such Mortgage Loan is an Eligible Mortgage Loan, including that all applicable
representations and warranties set forth in Schedule 1 hereto are true, correct,
and complete.
(ii)Seller has not assigned, pledged, or otherwise conveyed or encumbered to or
in favor of any Person other than Buyer any Mortgage Loan to be sold to Buyer
hereunder, and immediately prior to the sale of such Mortgage Loan to Buyer,
Seller was the sole owner of such Mortgage Loan and had good and marketable
title thereto, free and clear of all Liens, in each case except for Liens to be
released simultaneously with the sale to Buyer hereunder and the Liens in favor
of Buyer arising under the Servicing Rights Facility.
(iii)The provisions of this Agreement are effective to either constitute a sale
of Repurchase Assets to Buyer or to create in favor of Buyer a valid security
interest in all right, title and interest of Seller in, to and under the
Repurchase Assets.
(h)Proper Names; Chief Executive Office/Jurisdiction of Organization. Seller
does not operate in any jurisdiction under a trade name, division name or name
other than those names previously disclosed in writing by Seller to Buyer. On
the Effective Date, Seller’s chief executive office is, and has been, located as
specified on the signature page hereto. Seller’s jurisdiction of organization is
as set forth in the Pricing Letter.
(i)Location of Books and Records. The location where Seller keeps its books and
records, other than those relating to Serviced Loans or the servicing of other
Mortgage Loans, is its chief executive office. The location where Seller keeps
its books, computer tapes and records relating to the Serviced Loans and the
servicing of other Mortgage Loans is its servicing center, located at located at
4849 Greenville Ave., Suite 800, in Dallas, Texas.
(j)Enforceability. This Agreement and all of the other Facility Documents
executed and delivered by Seller in connection herewith are legal, valid and
binding obligations of Seller and are enforceable against Seller in accordance
with their terms, except as such enforceability may be limited by (i) the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
Requirements of Law affecting creditors’ rights generally, and (ii) general
principles of equity.
(k)Ability to Perform. Seller does not believe, nor does it have any reason or
cause to believe, that it cannot perform each and every covenant contained in
the Facility Documents to which it is a party on its part to be performed.
(l)No Event of Default. No Event of Default has occurred and is continuing.
(m)No Adverse Selection. Seller has not selected the Purchased Mortgage Loans in
a manner so as to adversely affect Buyer’s interests.
(n)Adjusted Tangible Net Worth. On the initial Purchase Date, the Adjusted
Tangible Net Worth of Seller is not less than the Adjusted Tangible Net Worth
required of Seller in the Pricing Letter.
(a)Debt for Borrowed Money. All credit facilities, repurchase facilities or
substantially similar facilities or other debt for borrowed money of Seller in
the aggregate principal amount of one million dollars ($1,000,000) or more (the
“Debt for Borrowed Money Arrangements”) which are presently in effect and/or
outstanding are listed on Schedule 2 to the Pricing Letter or the Seller has
otherwise notified the Buyer with reasonable promptness thereof and no events of
default exist thereunder.
(a)Accurate and Complete Disclosure. The information, reports, Financial
Statements, exhibits and schedules furnished in writing by or on behalf of
Seller to Buyer in connection with the negotiation, preparation or delivery of
this Agreement or performance hereof and the other Facility Documents to which
it is a party or included herein or therein or delivered pursuant hereto or
thereto, when taken as a whole, do not contain any untrue statement of material
fact or omit to state any material fact necessary to make the statements herein
or therein, in light of the circumstances under which they were made, not
misleading. There is no fact known to Seller, after due inquiry, that would
reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Facility Documents or in




--------------------------------------------------------------------------------




a report, Financial Statement, exhibit, schedule, disclosure letter or other
writing furnished to Buyer for use in connection with the transactions
contemplated hereby or thereby.
(a)Margin Regulations. The use of all funds acquired by Seller under this
Agreement will not conflict with or contravene any of Regulations T, U or X
promulgated by the Board of Governors of the Federal Reserve System as the same
may from time to time be amended, supplemented or otherwise modified.
(b)Investment Company. Neither Seller nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
(c)Solvency. As of the date hereof and immediately after giving effect to each
Transaction, Seller and its Subsidiaries, taken as a whole, are solvent and,
after giving effect to each Transaction will not be rendered insolvent by such
Transaction or left with an unreasonably small amount of capital with which to
engage in their business. Seller does not intend to incur, nor does it believe
that it has incurred, debts beyond its ability to pay such debts as they mature.
Seller is not contemplating the commencement of an insolvency, bankruptcy,
liquidation, or consolidation proceeding or the appointment of a receiver,
liquidator, conservator, trustee, or similar official in respect of itself or
any of its property.
(b)ERISA.
(i)No liability under Section 4062, 4063, 4064 or 4069 of ERISA has been or is
reasonably expected by Seller to be incurred by Seller or any ERISA Affiliate
thereof with respect to any Plan in an amount that could reasonably be expected
to have a Material Adverse Effect.
(ii)Neither Seller nor any of its ERISA Affiliates have, with respect to any
Plan, failed to satisfy the minimum funding standards of Section 412 of the Code
or Section 302 of ERISA, whether or not waived, as of the last day of the most
recent fiscal year of such Plan ended prior to the date hereof, and no such plan
which is subject to Section 412 of the Code failed to meet the requirements of
Section 436 of the Code as of such last day. Neither Seller nor any ERISA
Affiliate thereof is subject to a Lien in favor of such a Plan as described in
Section 430(k) of the Code or Section 303(k) of ERISA.
(iii)Each Plan is in compliance with the applicable provisions of ERISA and the
Code, except where the failure to comply would not result in any Material
Adverse Effect.
(iv)Neither Seller nor any of its Subsidiaries has incurred a tax liability
under Chapter 43 of the Code or a penalty under Section 502 of ERISA which has
not been paid in full, except where the incurrence of such tax or penalty would
not result in a Material Adverse Effect.
(v)Neither Seller nor any ERISA Affiliate thereof has incurred or reasonably
expects to incur any withdrawal liability under Section 4201 of ERISA as a
result of a complete or partial withdrawal from a Multiemployer Plan in an
amount that could reasonably be expected to have a Material Adverse Effect.
(c)Taxes. Seller and its Subsidiaries have timely filed all tax returns that are
required to be filed by them and have timely paid all Taxes due, except for any
such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which is has established
adequate reserves. There are no Liens for Taxes, except for statutory liens for
Taxes not yet due and payable.
(d)No Reliance. Seller has made its own independent decisions to enter into the
Facility Documents and each Transaction and as to whether such Transaction is
appropriate and proper for it based upon its own judgment and upon advice from
such advisors (including without limitation, legal counsel and accountants) as
it has deemed necessary. Seller is not relying upon any advice from Buyer or
Custodian as to any aspect of the Transactions, including without limitation,
the legal, accounting or tax treatment of such Transactions.
(e)Plan Assets. Seller is not an employee benefit plan as defined in Section 3
of Title I of ERISA, or a plan described in Section 4975(e)(1) of the Code, and
the Purchased Mortgage Loans are




--------------------------------------------------------------------------------




not “plan assets” within the meaning of 29 CFR §2510.3-101, as modified by
Section 3(42) of ERISA, in Seller’s hands and transactions by or with Seller are
not subject to any state or local statute regulating investments of, or
fiduciary obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.
(a)Agency and Governmental Authority Approvals. Seller is approved by those
Agencies and Governmental Authorities set forth on Schedule 8 to the Pricing
Letter for the origination, sale, and/or servicing of Mortgage Loans. In each
such case, Seller is in good standing, with no event having occurred that which
would either make Seller unable to comply with the eligibility requirements for
maintaining all such applicable approvals or require notification to the
relevant Agency or Governmental Authority.
(b)Ability to Service Mortgage Loans; Servicing Agreements. Seller has or if
Seller is not the Servicer shall cause the Subservicer to have adequate
financial standing, servicing facilities, procedures and experienced personnel
necessary for the sound servicing of mortgage loans of the same types as may
from time to time constitute Purchased Mortgage Loans and in accordance with
Accepted Servicing Practices. Seller is not a party to any servicing agreements
with respect to any of its Mortgage Loans except as set forth on Schedule 5 to
the Pricing Letter as the same may be updated from time to time by Seller
providing notice to Buyer thereof, true and complete copies of which servicing
agreements have been furnished to Buyer. Except as set forth on Schedule 5 of
the Pricing Letter, no Purchased Mortgage Loans will be subject to any such
servicing agreements.
(c)Anti-Money Laundering Laws. Seller has complied with all applicable
anti-money laundering laws and regulations, including without limitation the USA
Patriot Act of 2001 (collectively, the “Anti-Money Laundering Laws”); Seller has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws, has conducted the requisite due diligence in
connection with the origination of each Mortgage Loan for purposes of the
Anti-Money Laundering Laws, including with respect to the legitimacy of the
applicable Mortgagor and the origin of the assets used by the said Mortgagor to
purchase the property in question, and maintains, and will maintain, sufficient
information to identify the applicable Mortgagor for purposes of the Anti-Money
Laundering Laws.
(d)No Prohibited Persons. Neither Seller nor any of its Affiliates, officers,
directors, partners or members is an entity or person (or to the Seller’s
knowledge, owned or controlled by an entity or person): (i) that is listed in
the Annex to, or is otherwise subject to the provisions of Executive Order 13224
issued on September 24, 2001 (“EO13224”); (ii) whose name appears on the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”) most
current list of “Specifically Designated National and Blocked Persons” (which
list may be published from time to time in various mediums including, but not
limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who
commits, threatens to commit or supports “terrorism”, as that term is defined in
EO13224; or (iv) who is otherwise affiliated with any entity or person listed
above (any and all parties or persons described in clauses (i) through (iv)
above are herein referred to as a “Prohibited Person”).
(e)Hedging. Seller has established a formal hedging policy and program, with
respect to all of its Mortgage Loans, other than those in respect of which
Seller has entered into a Takeout Commitment.
(f)Subordinated Debt. If Seller has any Subordinated Debt, Seller has provided
Buyer with true and complete copies of all documents evidencing such
Subordinated Debt.
(g)MERS. Seller shall and shall cause each Subservicer to (i) be a member in
good standing with MERS, and (ii) comply in all material respects with the rules
and regulations of MERS in connection with all Purchased Mortgage Loans.




--------------------------------------------------------------------------------




SECTION 1.
COVENANTS

On and as of the date of this Agreement and each Purchase Date and at all times
until this Agreement is no longer in force, Seller covenants as follows:
(f)Preservation of Existence; Compliance with Law. Seller shall:
(i)Preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises necessary for the operation of its business;
(ii)Comply with the requirements of all applicable Requirements of Law, whether
now in effect or hereafter enacted or promulgated by any applicable Governmental
Authority (including, without limitation, all environmental laws);
(iii)Maintain all licenses, permits or other approvals necessary for Seller to
conduct its business and to perform its obligations under the Facility
Documents, and conduct its business strictly in accordance with applicable
Requirements of Law;
(iv)Keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied; and
(v)Permit representatives of Buyer, upon reasonable notice (unless an Event of
Default shall have occurred and is continuing, in which case, no prior notice
shall be required), during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by Buyer, subject to the provisions set forth in Section 17 hereof.
(g)Taxes. Seller shall timely file all tax returns that are required to be filed
by it and shall timely pay all Taxes due, except for any such Taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted with respect to which it has established adequate reserves.
(h)Notice of Proceedings or Adverse Change. Seller shall give notice to Buyer of
any of the following within the specified time:
(i)Immediately after a Responsible Officer of Seller has any knowledge of the
occurrence of any Default or Event of Default;
(ii)As soon as reasonably possible but in no event later than three (3) Business
Days after a Responsible Officer of Seller has any knowledge of:
(A)any (x) default or event of default under any Indebtedness in excess of one
million dollars ($1,000,000) of Seller, (y) litigation, investigation,
regulatory action or proceeding that is pending or threatened by or against
Seller in any federal or state court or before any Governmental Authority which
would be reasonably likely to be adversely determined and if adversely
determined, would reasonably be expected to have a Material Adverse Effect or
constitute a Default or Event of Default, or (z) Material Adverse Effect with
respect to any Seller;
(B)any litigation or proceeding that is pending or threatened (x) against Seller
in which the amount involved exceeds the Litigation Threshold, in which
injunctive or similar relief is sought, or which would be reasonably likely to
be adversely determined and if adversely determined, would reasonably be
expected to have a Material Adverse Effect, and (y) in connection with any of
the Repurchase Assets, which, would be reasonably likely to be adversely
determined and if adversely determined, would reasonably be expected to have a
Material Adverse Effect; or
(C)any Lien or security interest (other than security interests created hereby
or under any other Facility Document) on, or claim asserted against, any of the
Repurchase Assets;
(iii)As soon as reasonably possible, notice of any of the following events:
(A)a change in the insurance coverage of Seller, with a copy of evidence of same
attached;




--------------------------------------------------------------------------------




(B)any material change in accounting policies or financial reporting practices
of Seller;
(C)the termination or nonrenewal of any debt facilities of Seller which have a
maximum principal amount (or equivalent) available of more than the Facility
Termination Threshold;
(A)any Change in Control or any change in direct or indirect ownership or
controlling interest of the direct;
(B)any other event, circumstance or condition that has resulted in, or may
reasonably be expected to result in, a Material Adverse Effect; or
(C)any Purchased Mortgage Loan has become a Defective Mortgage Loan, including
that any applicable representations and warranties set forth on Schedule 1
hereto ceases to be true, correct, and complete (and providing all applicable
details thereof);
(iv)Promptly, but no later than five (5) Business Days after Seller receives any
of the same, deliver to Buyer a true, complete, and correct copy of any
schedule, report, notice, or any other document delivered to Seller by any
Person pursuant to, or in connection with, any of the Repurchase Assets that
would reasonably be expected to have a Material Adverse Effect on the specified
Repurchase Asset or Repurchase Assets; and
(v)Promptly, but no later than two (2) Business Days after Seller receives
notice of the same, (A) any Mortgage Loan submitted for inclusion into an Agency
security and rejected by that Agency for inclusion in such Agency security or
(B) any Mortgage Loan submitted to a Takeout Investor (whole loan or
securitization) and rejected for purchase by such Takeout Investor.
(i)Financial Reporting. Seller shall furnish or cause to be furnished to Bank,
in each case, to the extent not publically filed and available without cost to
Buyer in the time frame provided:
(i)Within ninety (90) days after the end of its respective fiscal year, audited
financial statements, including statements of income and retained earnings and a
balance sheet with all related notes, all in reasonable detail and prepared in
conformity with GAAP, applied on a basis consistent with that of the preceding
year; all examined by an Approved CPA, showing its respective financial
condition at the close of each year and the results of its operations during the
year. Any qualification as to scope or going concern exception to the opinion by
the accountant shall render the acceptability of the financial statements
subject to Buyer approval;
(ii)Within forty five (45) days after the end of each fiscal month, financial
statements for such month, including statements of income and retained earnings
and a balance sheet with all related notes, all in reasonable detail and
prepared in conformity with GAAP applied on a basis consistent with that of the
preceding year showing the financial condition of Seller at the close of each
month and the results of operations of Seller during such month;
(iii)Simultaneously with the furnishing of each of the Financial Statements to
be delivered pursuant to subsections (i) and (ii) above, (x) a certificate in
the form of Exhibit A to the Pricing Letter and certified by an executive
officer of the Financial Reporting Party, and (y) when the end of the subject
reporting period coincides with the end of a fiscal quarter, a Servicing Rights
Appraisal. All Servicing Rights Appraisals shall be delivered to Buyer no later
than thirty (30) days after the applicable “as of” date therefor. Buyer reserves
the right to require at any time that Seller obtain and deliver current
Servicing Rights Appraisals during the pendency of an Event of Default; and
(iv)Promptly, from time to time, such other information regarding the business
affairs, operations and financial condition of Seller as Buyer may reasonably
request.
(j)Visitation and Inspection Rights. Seller shall permit Buyer to inspect and
take all other actions permitted under Section 17 hereof.
(k)Reimbursement of Expenses. Seller shall promptly reimburse Buyer for all
reasonable and documented expenses as the same are incurred by Buyer as required
by Sections 15(b) and 17 hereof.




--------------------------------------------------------------------------------




(l)Further Assurances. Seller shall execute and deliver to Buyer all further
documents, financing statements, agreements and instruments, and take all
further actions that may be required under applicable Requirements of Law, or
that Buyer may reasonably request, in order to effectuate the transactions
contemplated by this Agreement and the Facility Documents or, without limiting
any of the foregoing, to grant, preserve, protect and perfect the validity and
first priority of the security interests created or intended to be created
hereby. Seller shall do all things necessary to preserve the Repurchase Assets
so that they remain subject to a first priority perfected security interest
hereunder. Without limiting the foregoing, Seller will comply with all
applicable Requirements of Law. Seller will not allow any default for which
Seller is responsible to occur under any Repurchase Assets or any Facility
Document and Seller shall fully perform or cause to be performed when due all of
its obligations under any Repurchase Assets or the Facility Documents; provided
that with respect to the EverBank Warehouse Customer Guide, Seller shall have a
commercially reasonable amount of time to implement any change resulting from
amendments or modifications to the EverBank Warehouse Customer Guide unless such
amendment or modification is required by a Governmental Authority and such
Governmental Authority mandates immediate implementation.
(m)True and Correct Information. All information, reports, exhibits, schedules,
Financial Statements or certificates of Seller or any of its Affiliates or any
of their respective officers furnished to Buyer hereunder and during Buyer’s
diligence of Seller will be true and correct in all material respects and will
not omit to disclose any material facts necessary to make the statements herein
or therein, in light of the circumstances in which they are made, not
misleading. All required Financial Statements, information and reports delivered
by or on behalf of Seller to Buyer pursuant to this Agreement shall be prepared
in accordance with GAAP, or as applicable, to SEC filings, the appropriate SEC
accounting requirements.
(n)ERISA Events.
(i)Promptly upon becoming aware of the occurrence of any Event of ERISA
Termination which together with all other Events of ERISA Termination occurring
within the prior 12 months involve a payment of money by or a potential
aggregate liability of Seller or any ERISA Affiliate thereof or any combination
of such entities in excess of the ERISA Liability Threshold, Seller shall give
Buyer a written notice specifying the nature thereof, what action Seller or any
ERISA Affiliate thereof has taken and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto;
(ii)Promptly upon receipt thereof, Seller shall furnish to Buyer copies of (i)
all notices received by Seller or any ERISA Affiliate thereof of the PBGC’s
intent to terminate any Plan or to have a trustee appointed to administer any
Plan; (ii) all notices received by Seller or any ERISA Affiliate thereof from
the sponsor of a Multiemployer Plan pursuant to Section 4202 of ERISA involving
withdrawal liability in excess of the ERISA Liability Threshold; and (iii) all
funding waiver requests filed by Seller or any ERISA Affiliate thereof with the
Internal Revenue Service with respect to any Plan, the accrued benefits of which
exceed the present value of the plan assets as of the date the waiver request is
filed, and all communications received by Seller or any ERISA Affiliate thereof
from the Internal Revenue Service with respect to any such funding waiver
request.
(o)Financial Condition Covenants. Seller shall comply with the Financial
Condition Covenants.
(p)Hedging. Seller shall at all times maintain, implement, and adhere to a
formal hedging policy and program, acceptable to Buyer, using appropriate Hedge
Agreements, covering all of Seller’s Mortgage Loans, other than those subject to
a Takeout Commitment. Seller shall hedge all of its Mortgage Loans in accordance
with Seller’s hedging policies. Seller shall review its hedging policies
periodically to confirm that they are being complied with in all material
respects and are adequate to meet Seller’s business objectives. In the event
Seller makes any material amendment or material modification to its hedging
policies, Seller shall promptly notify Buyer of such amendment or modification,
and within 30 days after such amendment or modification shall deliver to Buyer a
complete copy of the amended or modified hedging




--------------------------------------------------------------------------------




policies. Additionally, Buyer may in its reasonable discretion request a current
copy of its hedging policies at any time. By Wednesday of each week, Seller
shall furnish Buyer with a hedging report as of the end of the immediately
preceding week, to be in such form and to contain such information as shall be
specified from time to time by Buyer, including, without limitation, Seller’s
then locked pipeline, notional hedge positions, and historical pull-throughs.
(q)No Adverse Selection. Seller shall not select Eligible Mortgage Loans to be
sold to Buyer as Purchased Mortgage Loans using any type of adverse selection or
other selection criteria which would adversely affect Buyer’s interests.
(r)Servicer Approval. Seller shall not cause or permit the Purchased Mortgage
Loans to be serviced by any servicer other than a servicer expressly approved in
writing by Buyer, which approval shall be deemed granted by Buyer with respect
to Seller and any Subservicer identified on Schedule 5 to the Pricing Letter
(subject to revocation of such approval as provided in this Agreement) with the
execution of this Agreement.
(s)Insurance. Seller shall obtain and maintain insurance with responsible
companies in such amounts and against such risks as are reasonably acceptable to
Buyer, including, without limitation, errors and omissions coverage and fidelity
coverage in amount, form and substance acceptable under Fannie Mae, Freddie Mac
or Ginnie Mae guidelines, and furnish Buyer on request full information as to
all such insurance, and to provide within five (5) days after receipt,
certificates or other documents evidencing the renewal of each such policy. Such
insurance shall be underwritten by a company acceptable under Fannie Mae,
Freddie Mac or Ginnie Mae guidelines, and must protect Seller against losses
resulting from dishonest or fraudulent acts committed by Seller’s employees and
agents, and against losses resulting from the negligence, errors or omissions of
Seller’s employees and agents in the performance of Seller’s normal loan
origination duties. Buyer shall be a named an additional named insured or a
lender loss payee, as appropriate, under each such insurance policy.
(t)Books and Records. Seller shall, to the extent practicable, maintain and
implement administrative and operating procedures in accordance with industry
practices for similarly situated mortgage originators, and keep and maintain or
obtain, as and when required, all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Repurchase Assets in accordance with industry practices for similarly situated
mortgage originators.
(u)Illegal Activities. Seller shall not engage in any conduct or activity that
could subject its assets to forfeiture or seizure.
(v)Material Change in Business. Seller shall not make any material change in the
nature of its business as carried on at the date hereof.
(w)Limitation on Dividends and Distributions. Seller shall not make any payment
on account of, or set apart assets for, a sinking or other analogous fund for
the purchase, redemption, defeasance, retirement or other acquisition of any
equity interest of Seller or for the payment of Subordinated Debt, whether now
or hereafter outstanding, or make any other distribution or dividend in respect
of any of the foregoing or to any shareholder or equity owner of Seller, either
directly or indirectly, whether in cash or property or in obligations of Seller
or any of Seller’s consolidated Subsidiaries at any time (i) following the
occurrence and during the continuation of an Event of Default, (ii) in violation
of any applicable Subordination Agreement, or (iii) if, on a pro forma basis
giving effect thereto, an Event of Default would then exist or result therefrom,
including but not limited to any Default or Event of Default arising out of a
violation of a covenant which results from such distribution or dividend.
(x)Disposition of Assets; Liens. Seller shall not create, incur, assume or
suffer to exist any mortgage, pledge, Lien, charge or other encumbrance of any
nature whatsoever on any of the Repurchase Assets, whether real, personal or
mixed, now or hereafter owned, other than the Liens created in connection with
the transactions contemplated by this Agreement or the Servicing Rights
Facility; nor shall Seller cause any of the Purchased Mortgage Loans to be sold,
pledged, assigned or transferred (which prohibition shall not, however, prevent
Seller from arranging for Takeout Commitments or purchases pursuant thereto).




--------------------------------------------------------------------------------




(y)Transactions with Affiliates. Seller shall not enter into any transaction,
including, without limitation, the purchase, sale, lease or exchange of property
or assets or the rendering or accepting of any service with any Affiliate (other
than service agreements with a wholly-owned Subsidiary) unless such transaction
is (i) not otherwise prohibited in this Agreement, (ii) in the ordinary course
of Seller’s business, and (iii) upon fair and reasonable terms no less favorable
to Seller than it would obtain in a comparable arm’s length transaction with a
Person which is not an Affiliate.
(z)ERISA Matters.
(i)Seller shall not permit any event or condition which is described in the
definition of “Event of ERISA Termination” to occur or exist with respect to any
Plan or Multiemployer Plan if such event or condition, together with all other
events or conditions described in the definition of Event of ERISA Termination
occurring within the prior 12 months, involves the payment of money by or an
incurrence of liability of Seller or any ERISA Affiliate thereof, or any
combination of such entities in an amount in excess of the ERISA Liability
Threshold.
(ii)Seller shall not be an employee benefit plan as defined in Section 3 of
Title I of ERISA that is subject to Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code that is subject to Section 4975 of the Code and
Seller shall not use “plan assets” within the meaning of 29 CFR §2510.3-101, as
modified by Section 3(42) of ERISA, to engage in this Agreement or the
Transactions hereunder and transactions by or with Seller are not subject to any
state or local statute regulating investments of, or fiduciary obligations with
respect to any governmental plans within the meaning of Section 3(32) of ERISA.
(aa)Consolidations, Mergers and Sales of Assets. Without the prior written
consent of Buyer, Seller shall not (i) consolidate or merge with or into any
other Person unless Seller is the surviving and controlling entity, or
(ii) sell, lease or otherwise transfer all or substantially all of its assets to
any other Person, other than the sale of Mortgage Loans and related Servicing
Rights in the ordinary course of business or in connection with an asset-based
financing or other secondary market transaction related to the Seller’s assets
(excluding the Repurchase Assets) in the ordinary course of Seller’s business.
Seller shall not (i) cause or permit any change to be made in its name,
organizational identification number, identity or corporate structure, each as
described in Section 11(h), or (ii) change its jurisdiction of organization,
unless it shall have provided Buyer thirty (30) days’ prior written notice of
such change and shall have first taken all action required by Buyer for the
purpose of perfecting or protecting the lien and security interest of Buyer
established hereunder.
(ab)Mortgage Loan Reports. On the Reporting Date, Seller will furnish to Buyer
monthly electronic Mortgage Loan performance data, including, without
limitation, a Mortgage Loan Schedule, delinquency reports, pool analytic reports
and static pool reports (i.e., delinquency, foreclosure and net charge off
reports) and monthly stratification reports summarizing the characteristics of
the Mortgage Loans.
(ac)Underwriting Guidelines. Without the prior written consent of Buyer, Seller
shall not deviate in any material respect from the Underwriting Guidelines, as
in effect from time to time, in connection with its origination of Purchased
Mortgage Loans. Seller shall provide Buyer prompt written notice of any material
changes to Seller’s then Underwriting Guidelines, including therewith a complete
copy of Seller’s updated Underwriting Guidelines and a summary of the changes
from the then most recent Underwriting Guidelines.
(ad)No Amendment or Compromise. Without Buyer’s prior written consent Seller or
those acting on behalf of Seller shall not amend or modify, or waive any term or
condition of, or settle or compromise any claim in respect of, any item of the
Purchased Mortgage Loans, provided that a Purchased Mortgage Loan may be amended
or modified if such amendment or modification does not affect the amount or
timing of any payment of principal or interest, extend its scheduled maturity
date, modify its interest rate, or constitute a cancellation or discharge of its
outstanding principal balance and does not materially and adversely affect the
security afforded the Mortgaged Property securing the Mortgage Loan.




--------------------------------------------------------------------------------




(ae)Agency Approvals. Seller shall maintain its status and approvals as set
forth in Section 11(x), in each case in good standing (each such approval, an
“Approval”). Should Seller, for any reason, cease to possess all such applicable
Approvals to the extent necessary, Seller shall so notify Buyer immediately in
writing. Notwithstanding the preceding sentence, Seller shall take all necessary
action to maintain all of its applicable Approvals at all times during the term
of this Agreement and each outstanding Transaction.
(af)Sharing of Information. Seller hereby allows and consents to Buyer
exchanging information related to Seller, its credit and the Transactions
hereunder with Seller’s other third party lenders or facility providers and
Seller shall permit, and hereby authorizes, each such third party lender or
facility provider to share such information with Buyer.
SECTION 1.
EVENTS OF DEFAULT

If any of the following events (each an “Event of Default”) occur, Buyer shall
have the rights set forth in Section 14, as applicable:
(a)Payment Default. Seller shall default in the payment of (A) any Repurchase
Price or Price Differential payable by it hereunder or under any other Facility
Document, including, without limitation, the failure to satisfy any Margin Call
by the applicable Margin Deadline, (B) Expenses (and such failure to pay
Expenses shall continue for more than three (3) Business Days) or (C) any other
Obligations, when the same shall become due and payable, whether at the due date
thereof, or by acceleration or otherwise (and such failure shall continue for
more than three (3) Business Days); or
(b)Representation and Warranty Breach. Any representation, warranty or
certification made or deemed made herein or in any other Facility Document by
Seller or any certificate furnished to Buyer pursuant to the provisions hereof
or thereof or any information with respect to the Purchased Mortgage Loans
furnished in writing by or on behalf of Seller shall prove to have been untrue
or misleading in any material respect as of the time made or furnished;
provided, however, that with respect to a Purchased Mortgage Loan, unless such
breach is knowing and intentional, a breach of the representation or warranty
set forth in Section 11(g)(i) or a breach of the covenant set forth in
Section 12(h) shall result in the subject Mortgage Loan being a Defective
Mortgage Loan and shall not in and of itself constitute an Event of Default; or
(c)Immediate Covenant Default. The failure of Seller to perform, comply with or
observe any term, covenant or agreement applicable to Seller contained in any
of: Sections 12(a)(Preservation of Existence; Compliance with Law); (h)(True and
Correct Information) (subject to Section 13(b) above); 12(j)(Financial Condition
Covenants); 12(l)(No Adverse Selection); 12(p)(Illegal Activities);
12(q)(Material Change in Business); 12(r)(Limitation on Dividends and
Distributions); 12(s)(Disposition of Assets; Liens); 12(v)(Consolidations,
Mergers and Sales of Assets); or 12(z)( Agency Approvals; Servicing); or
(d)Additional Covenant Defaults. Seller shall fail to observe or perform any
other covenant or agreement contained in this Agreement (and not identified in
clause (c) of Section 13), and if such default shall be capable of being
remedied, such failure to observe or perform shall continue unremedied for a
period of five (5) Business Days; or
(e)Judgments. A judgment or judgments for the payment of money in excess of the
Litigation Threshold in the aggregate shall be rendered against Seller by one or
more courts, administrative tribunals or other bodies having jurisdiction and
the same shall not be satisfied, discharged (or provision shall not be made for
such discharge) or bonded, or a stay of execution thereof shall not be procured,
within thirty (30) days after the date of entry thereof, and Seller shall not,
within said period of thirty (30) days, or such longer period during which
execution of the same shall have been stayed or bonded, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or
(f)Cross Default. Any “event of default” or any other default which permits a
demand for, or requires, the early repayment of obligations due by Seller or
Seller’s Affiliates under any agreement




--------------------------------------------------------------------------------




(after the expiration of any applicable grace period under any such agreement)
relating to any Indebtedness in the aggregate principal amount of one million
dollars ($1,000,000) or more of Seller or any Affiliate, as applicable, or any
default under any Obligation not described in Section 13(a) (after the
expiration of any applicable grace period); or
(g)Insolvency Event. An Insolvency Event shall have occurred with respect to
Seller or any Subsidiary of Seller; or
(h)Enforceability. For any reason, any Facility Document to which the Seller is
a party at any time shall not be in full force and effect in all material
respects or shall not be enforceable in all material respects in accordance with
its terms, or any Lien granted pursuant thereto shall fail to be perfected and,
except with respect to the Repurchase Assets identified in Section 8(a)(xv), of
first priority, or any Person (other than Buyer) shall contest the validity,
enforceability, perfection or priority of any Lien granted pursuant thereto, or
any party thereto (other than Buyer) shall seek to disaffirm, terminate, limit
or reduce its obligations thereunder; or
(i)Liens. (i) Seller shall grant, or suffer to exist, any Lien on any Repurchase
Asset (except any Lien in favor of Buyer or any Lien permitted pursuant to
Section 12(s)); or (ii) neither one of the following is true (A) the Repurchase
Assets shall have been sold to Buyer, or (B) except with respect to the
Repurchase Assets identified in Section 8(a)(xv), the Liens contemplated hereby
are first priority perfected Liens on the Repurchase Assets in favor of Buyer
and are not Liens in favor of any Person other than Buyer; or
(j)Material Adverse Effect. Buyer shall have determined that a Material Adverse
Effect has occurred; or
(k)ERISA. (i) Seller shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to satisfy the minimum funding standards of Section 412 of the Code or
Section 302 of ERISA, whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of
Seller or any ERISA Affiliate, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, a Plan, which Reportable
Event or commencement of proceedings or appointment of a trustee is, in the
reasonable opinion of Buyer, likely to result in the termination of such Plan
for purposes of Title IV of ERISA, (iv) a Plan shall terminate for purposes of
Title IV of ERISA, (v) Seller or any ERISA Affiliate shall, or in the reasonable
opinion of Buyer is likely to, incur any liability in connection with a
withdrawal from, or the insolvency or reorganization of, a Multiemployer Plan,
or (vi) ERISA Event of Termination shall occur or exist, and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or
(l)Change in Control. A Change in Control shall have occurred; or
(m)Going Concern. Any Financial Reporting Party’s audited Financial Statements
or notes thereto or other opinions or conclusions stated therein shall be
qualified or limited by reference to the status of such Financial Reporting
Party as a “going concern” or reference of similar import; or
(n)Reserved; or
(o)Investigations. There shall occur the initiation of any investigation, audit,
examination or review of Seller by an Agency or any Governmental Authority
relating to the origination, sale or servicing of Mortgage Loans by Seller or
the Seller’s business operations, with the exception of normally scheduled
audits or examinations by Seller’s regulators, if Buyer believes in its good
faith commercially reasonable discretion that such investigation, audit,
examination, or review is likely to result in a Material Adverse Effect.




--------------------------------------------------------------------------------




SECTION 2.
REMEDIES

(a)If an Event of Default occurs which is continuing, the following rights and
remedies are available to Buyer; provided, that an Event of Default shall be
deemed to be continuing unless expressly waived by Buyer in writing:
(i)At the option of Buyer, exercised by written notice to Seller (which option
shall be deemed to have been exercised, even if no notice is given, immediately
upon the occurrence of an Insolvency Event of Seller), the Repurchase Date for
each Transaction hereunder, if it has not already occurred, shall be deemed
immediately to occur. Buyer shall (except upon the occurrence of an Insolvency
Event of Seller) give notice to Seller of the exercise of such option as
promptly as practicable.
(ii)If Buyer exercises or is deemed to have exercised the option referred to in
subsection (a)(i) of this Section,
(A)Seller’s obligations in such Transactions to repurchase all Purchased
Mortgage Loans, at the Repurchase Price therefor on the Repurchase Date
determined in accordance with subsection (a)(i) of this Section, (1) shall
thereupon become immediately due and payable and (2) all Income paid after such
exercise or deemed exercise shall be retained by Buyer and applied to the
aggregate unpaid Repurchase Price and any other amounts owed by Seller hereunder
with any excess proceeds remitted to Seller or to such Person as may be
designated by any Governmental Authority;
(B)to the extent permitted by applicable Requirements of Law, the Repurchase
Price with respect to each such Transaction shall be increased by the aggregate
amount obtained by daily application of, on a 360 day per year basis for the
actual number of days during the period from and including the date of the
exercise or deemed exercise of such option to but excluding the date of payment
of the Repurchase Price as so increased, (x) the Post-Default Rate in effect
following an Event of Default to (y) the Repurchase Price for such Transaction
as of the Repurchase Date as determined pursuant to subsection (a)(i) of this
Section (decreased as of any day by (i) any amounts actually in the possession
of Buyer pursuant to clause (C) of this subsection, and (ii) any proceeds from
the sale of Purchased Mortgage Loans applied to the Repurchase Price pursuant to
subsection (a)(iv) of this Section); and
(C)all Income actually received by Buyer pursuant to Section 5 shall be applied
to the aggregate unpaid Obligations owed by Seller with any excess proceeds
remitted to Seller or to such Person as may be designated by any Governmental
Authority.
(i)Upon the occurrence of one or more Events of Default that are continuing,
Buyer shall have the right to obtain physical possession of all Credit Files and
Mortgage Files of Seller relating to the Purchased Mortgage Loans and the
Repurchase Assets and all documents relating to the Purchased Mortgage Loans
which are then or may thereafter come into the possession of Seller or any third
party acting for Seller and Seller shall deliver to Buyer such assignments as
Buyer shall request. Buyer shall be entitled to specific performance of all
agreements of Seller contained in the Facility Documents.
(ii)At any time on the Business Day following notice to Seller (which notice may
be the notice given under subsection (a)(i) of this Section), in the event
Seller has not repurchased all Purchased Mortgage Loans, Buyer may (A)
immediately sell, without demand or further notice of any kind, at a public or
private sale and at such price or prices as Buyer may deem satisfactory any or
all Purchased Mortgage Loans and the Repurchase Assets subject to a such
Transactions hereunder and apply the proceeds thereof to the aggregate unpaid
Repurchase Prices and any other amounts owing by Seller hereunder or (B) in its
sole discretion elect, in lieu of selling all or a portion of such Purchased
Mortgage Loans, to give Seller credit for such Purchased Mortgage Loans and the
Repurchase Assets in an amount equal to the Market Value of the Purchased
Mortgage Loans against




--------------------------------------------------------------------------------




the aggregate unpaid Repurchase Price and any other amounts owing by Seller
hereunder. The proceeds of any disposition of Purchased Mortgage Loans and the
Repurchase Assets shall be applied as determined by Buyer in its sole
discretion.
(iii)Seller shall be liable to Buyer for (i) the amount of all reasonable legal
or other expenses (including, without limitation, all costs and expenses of
Buyer in connection with the enforcement of this Agreement or any other
agreement evidencing a Transaction, whether in action, suit or litigation or
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally, further including, without limitation, the reasonable fees and
expenses of counsel (including the costs of internal counsel of Buyer) incurred
in connection with or as a result of an Event of Default, (ii) damages in an
amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and (iii)
any other loss, damage, cost or expense directly arising or resulting from the
occurrence of an Event of Default in respect of a Transaction.
(i)Whether or not Buyer has exercised any one or more of its other rights and
remedies, Buyer may, at its option, elect to increase the Pricing Rate to equal
the Post-Default Rate.
(ii)Buyer shall have, in addition to its rights hereunder, any rights otherwise
available to it under any other agreement or applicable Requirements of Law.
(a)All rights and remedies arising under this Agreement as amended from time to
time hereunder are cumulative and not exclusive of any other rights or remedies
which Buyer may have.
(b)Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives any defenses Seller might
otherwise have to require Buyer to enforce its rights by judicial process.
Seller also waives any defense (other than a defense of payment or performance)
Seller might otherwise have arising from the use of nonjudicial process,
enforcement and sale of all or any portion of the Repurchase Assets, or from any
other election of remedies. Seller recognizes that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s length.
(c)To the extent permitted by applicable Requirements of Law, Seller shall be
liable to Buyer for interest on any amounts owing by Seller hereunder, from the
date Seller becomes liable for such amounts hereunder until such amounts are (i)
paid in full by Seller or (ii) satisfied in full by the exercise of Buyer’s
rights hereunder. Interest on any sum payable by Seller to Buyer under this
paragraph 14(d) shall be at a rate equal to the Post-Default Rate.
(d)Without limiting the rights of Buyer hereto to pursue all other legal and
equitable rights available to Buyer for Seller’s failure to perform its
obligations under this Agreement, Seller acknowledges and agrees that the remedy
at law for any failure to perform obligations hereunder would be inadequate and
Buyer shall be entitled to specific performance, injunctive relief, or other
equitable remedies in the event of any such failure. The availability of these
remedies shall not prohibit Buyer from pursuing any other remedies for such
breach, including the recovery of monetary damages.
SECTION 1.
INDEMNIFICATION AND EXPENSES; RECOURSE

(a)Seller agrees to hold Buyer, its Affiliates, and its and their respective
officers, directors, employees, agents and advisors (each an “Indemnified
Party”) harmless from and indemnify any Indemnified Party against all
liabilities, losses, damages, judgments, costs and expenses of any kind which
may be imposed on, incurred by or asserted against such Indemnified Party
(collectively, “Costs”), relating to or arising out of this Agreement, any other
Facility Document or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, any other Facility Document or any transaction
contemplated hereby or thereby, that, in each case, results from anything other
than the Indemnified Party’s gross negligence or willful misconduct. Without
limiting the generality of the foregoing, Seller agrees to hold any Indemnified
Party harmless from and indemnify such Indemnified Party against all Costs with
respect to all Mortgage Loans relating to or arising out of any taxes incurred
or assessed in connection with the ownership of the Mortgage Loans, that,




--------------------------------------------------------------------------------




in each case, results from anything other than the Indemnified Party’s gross
negligence or willful misconduct. In any suit, proceeding or action brought by
an Indemnified Party in connection with any Mortgage Loan for any sum owing
thereunder, or to enforce any provisions of any Mortgage Loan, Seller will save,
indemnify and hold harmless such Indemnified Party from and against all expense,
loss or damage suffered by reason of any defense, set off, counterclaim,
recoupment or reduction or liability whatsoever of the account debtor or obligor
thereunder, arising out of a breach by Seller of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to or in favor of such account debtor or obligor or its successors from Seller.
Seller also agrees to reimburse an Indemnified Party promptly after being billed
by such Indemnified Party for all the Indemnified Party’s costs and expenses
incurred in connection with the enforcement or the preservation of Buyer’s
rights under this Agreement, any other Facility Document or any transaction
contemplated hereby or thereby, including, without limitation, the reasonable
fees and disbursements of its counsel.
(ag)Seller agrees to pay promptly after being billed by Buyer all of the
reasonable and documented out-of-pocket costs and expenses incurred by Buyer in
connection with any amendment, supplement or modification to this Agreement, any
other Facility Document (other than the EverBank Warehouse Customer Guide) or
any other documents prepared in connection herewith or therewith. Seller agrees
to pay promptly after being billed by Buyer all of the reasonable and documented
out-of-pocket costs and expenses incurred in connection with the consummation
and administration of the transactions contemplated hereby and thereby
including, without limitation, filing fees and all the reasonable fees,
disbursements and expenses of counsel to Buyer. Seller agrees to pay Buyer all
the reasonable and documented out of pocket due diligence, inspection, testing
and review costs and expenses incurred by Buyer with respect to Mortgage Loans
submitted by Seller for purchase under this Agreement, including, but not
limited to, those out of pocket costs and expenses incurred by Buyer pursuant to
Sections 15(a) and 17 hereof.
(ah)The obligations of Seller from time to time to pay the Repurchase Price
(including all Price Differential) and all other amounts due under this
Agreement shall be full recourse obligations of Seller.
(ai)The obligations of Seller under this Section 15 hereof shall survive the
termination of this Agreement.
SECTION 2.
SERVICING

(a)As a condition of purchasing a Mortgage Loan, Buyer may require Seller to
service such Mortgage Loan as agent for Buyer for a term of thirty (30) days
(the “Servicing Term”), which is renewable as provided in clause (d) below, on
the following terms and conditions:
(b)Seller shall service and administer the Purchased Mortgage Loans on behalf of
Buyer in accordance with Accepted Servicing Practices, and in accordance with
all applicable requirements of the Agencies, Requirements of Law, the provisions
of any applicable servicing agreement, and the requirements of any applicable
Takeout Commitment and the Takeout Investor, so that the eligibility of the
Purchased Mortgage Loan for purchase under such Takeout Commitment is not voided
or reduced by such servicing and administration.
(c)If any Mortgage Loan that is proposed to be sold on a Purchase Date is
serviced by a servicer other than Seller or any of its Affiliates (a
“Subservicer”), or if the servicing of any such Mortgage Loan is to be
transferred to a Subservicer, Seller shall provide a copy of the related
servicing agreement and a Servicer Notice executed by such Subservicer
(collectively, the “Servicing Agreement”) to Buyer prior to such Purchase Date
or servicing transfer date, as applicable. Each such Servicing Agreement shall
be in form and substance reasonably acceptable to Buyer. In addition, Seller
shall have obtained the prior written consent of Buyer for such Subservicer to
subservice the Purchased Mortgage Loans, which consent may be withheld in
Buyer’s sole discretion. In no event shall Seller’s use of a Subservicer relieve
Seller of its obligations hereunder, and Seller shall remain liable under this
Agreement as if Seller were servicing such Mortgage Loans directly.




--------------------------------------------------------------------------------




(d)Seller shall deliver the physical and contractual master servicing of each
Purchased Mortgage Loan, together with all of the related Records in its
possession, to Buyer’s designee upon the earliest of (w) the occurrence of an
Event of Default hereunder which is continuing, (x) the termination of Seller as
servicer by Buyer pursuant to this Agreement, (y) the expiration (and
non-renewal) of the Servicing Term, or (z) the transfer of servicing to any
entity approved by Buyer and the assumption thereof by such entity. Buyer shall
have the right to terminate Seller as master servicer (and any Subservicer as
subservicer) of any of the Purchased Mortgage Loans, which right shall be
exercisable at any time in Buyer’s sole discretion, upon written notice. In
addition, Seller shall deliver the physical and contractual master servicing of
each Purchased Mortgage Loan, together with all of the related Records in its
possession to Buyer’s designee, upon expiration of the Servicing Term; provided
that the Servicing Term and such delivery requirement will be deemed renewed for
a like period on the last day of the Servicing Term, and on the last day of each
such renewed Servicing Term, in the absence of directions to the contrary from
Buyer; provided further that such delivery requirement will no longer apply to
any Mortgage Loan, and Seller shall have no further obligation to service such
Mortgage Loan as agent for Buyer, upon receipt by Buyer of the Repurchase Price
therefor. Seller’s transfer of the Records and the physical and contractual
servicing under this Section shall be in accordance with customary standards in
the industry and such transfer shall include the transfer of the gross amount of
all escrows held for the related mortgagors (without reduction for unreimbursed
advances or “negative escrows”).
(e)During the period Seller is servicing the Purchased Mortgage Loans as agent
for Buyer, Seller agrees that Buyer is the owner of the related Credit Files and
Records and Seller shall at all times maintain and safeguard and cause any
Subservicer to maintain and safeguard the Credit File for the Purchased Mortgage
Loan (including photocopies or images of the documents delivered to Buyer), and
accurate and complete records of its servicing of the Mortgage Loan; Seller’s
possession of the Credit Files and Servicing Records being for the sole purpose
of master servicing such Mortgage Loans and such retention and possession by
Seller being in a custodial capacity only. Seller hereby grants Buyer a security
interest in all servicing fees to secure the obligations of Seller and any
Subservicer to service in conformity with this Section and any related Servicing
Agreement.
(f)At Buyer’s reasonable request, Seller shall promptly deliver to Buyer reports
regarding the status of any Mortgage Loan being serviced by Seller, which
reports shall include, but shall not be limited to, a description of any default
thereunder for more than thirty (30) days or such other circumstances that are
reasonably likely to cause a Material Adverse Effect on such Mortgage Loan,
Buyer’s title to such Mortgage Loan or the collateral securing such Mortgage
Loan; Seller may be required to deliver such reports until the repurchase of the
Mortgage Loan by Seller. Seller shall immediately notify Buyer if it becomes
aware of any payment default that occurs under the Mortgage Loan or any default
under any Servicing Agreement that would materially and adversely affect any
Mortgage Loan subject thereto.
(g)Seller shall release its custody of the contents of any Credit File or
Mortgage File only (i) in accordance with the written instructions of Buyer,
(ii) upon the consent of Buyer when such release is required as incidental to
Seller’s servicing of the Mortgage Loan, is required to complete the Takeout
Commitment or comply with the Takeout Commitment requirements, or (iii) as
required by Requirements of Law.
(h)Buyer reserves the right to appoint a successor servicer at any time to
service any Purchased Mortgage Loan (each a “Successor Servicer”) in its sole
discretion. If Buyer elects to make such an appointment due to an Event of
Default that is continuing, Seller shall be assessed all costs and expenses
incurred by Buyer associated with transferring the Purchased Mortgage Loans to
the Successor Servicer. In the event of such an appointment, Seller shall
perform all acts and take all action so that any part of the Credit File and
related Records held by Seller, together with all Income and other receipts
relating to such Purchased Mortgage Loan, are promptly delivered to Successor
Servicer, and shall otherwise reasonably cooperate with Buyer in effectuating
such transfer. Seller shall have no claim for lost servicing income,




--------------------------------------------------------------------------------




lost profits or other damages if Buyer appoints a Successor Servicer hereunder
and the servicing fee is reduced or eliminated.
(i)For the avoidance of doubt, Seller retains no economic rights to the
servicing of the Purchased Mortgage Loans provided that Seller shall continue to
service the Purchased Mortgage Loans hereunder as part of its Obligations
hereunder. As such, Seller expressly acknowledges that the Purchased Mortgage
Loans are sold to Buyer on a “servicing released” basis. Upon Seller’s
repurchase of any Purchased Mortgage Loan pursuant hereto, Buyer’s transfer of
such Mortgage Loan back to Seller shall likewise be on a “servicing released”
basis.
SECTION 3.
DUE DILIGENCE

Seller acknowledges that Buyer or any third party designated by Buyer (including
Buyer’s regulators) has the right to perform continuing due diligence reviews
with respect to the Mortgage Loans and Seller, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and Seller agrees that upon reasonable prior notice
unless an Event of Default shall have occurred and be continuing, in which case
no notice is required, to Seller, Buyer or its authorized representatives will
be permitted during normal business hours to examine, inspect, and make copies
and extracts of, the Mortgage Files and any and all documents, records,
agreements, instruments or information relating to such Mortgage Loans in the
possession or under the control of Seller or Custodian. Seller also shall make
available to Buyer a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Mortgage Files and the Mortgage
Loans. Without limiting the generality of the foregoing, Seller acknowledges
that Buyer may purchase Mortgage Loans from Seller based solely upon the
information provided by Seller to Buyer in the Mortgage Loan Schedule and the
representations, warranties and covenants contained herein, and that Buyer, at
its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Mortgage Loans purchased in a
Transaction, including, without limitation, ordering broker’s price opinions,
new credit reports and new appraisals on the related Mortgaged Properties and
otherwise re‑generating the information used to originate such Mortgage Loan.
Buyer may underwrite such Mortgage Loans itself or engage a mutually agreed upon
third party underwriter to perform such underwriting. Seller agrees to cooperate
with Buyer and any third party underwriter in connection with such underwriting,
including, but not limited to, providing Buyer and any third party underwriter
with access to any and all documents, records, agreements, instruments or
information relating to such Mortgage Loans in the possession, or under the
control, of Seller or Custodian. Seller further agrees that Seller shall pay all
reasonable and documented out-of-pocket costs and expenses incurred by Buyer and
Custodian in connection with Buyer’s activities pursuant to this Section 17
subject to a cap with respect to Buyer of $5,000 for any twelve (12) month
period (“Due Diligence Costs”); provided that the Due Diligence Cap shall not
apply at any time that a Default shall have occurred and be continuing.
SECTION 4.
ASSIGNABILITY

The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by Seller without the prior written consent of
Buyer. Subject to the foregoing, this Agreement and any Transactions shall be
binding upon and shall inure to the benefit of the parties and their respective
successors and assigns. Nothing in this Agreement express or implied, shall give
to any Person, other than the parties to this Agreement and their successors
hereunder, any benefit of any legal or equitable right, power, remedy or claim
under this Agreement. Buyer may from time to time assign all or a portion of its
rights and obligations under this Agreement and the Facility Documents pursuant
to an executed assignment and acceptance by Buyer and assignee (“Assignment and
Acceptance”), specifying the percentage or portion of such rights and
obligations assigned. Upon such assignment, (a) such assignee shall be a party
hereto and to each Facility Document to the extent of the percentage or portion
set forth in the Assignment and Acceptance, and shall succeed to the applicable
rights and obligations of Buyer hereunder, and (b) Buyer shall, to the extent
that such rights and obligations have been so assigned by it be released from
its obligations hereunder and under the Facility Documents. Unless otherwise
stated in the Assignment and Acceptance,




--------------------------------------------------------------------------------




Seller shall continue to take directions solely from Buyer unless otherwise
notified by Buyer in writing. Buyer may distribute to any prospective assignee
any document or other information delivered to Buyer by Seller.
Buyer may sell participations to one or more Persons in or to all or a portion
of its rights and obligations under this Agreement; provided, however, that (x)
Buyer’s obligations under this Agreement shall remain unchanged, (y) Buyer shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (z) Seller shall continue to deal solely and directly with
Buyer in connection with Buyer’s rights and obligations under this Agreement and
the other Facility Documents except as provided in Section 7.
Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 18, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to Seller or any of its Subsidiaries or to any aspect
of the Transactions that has been furnished to Buyer by or on behalf of Seller
or any of its Subsidiaries; provided that such assignee or participant agrees to
hold such information subject to the confidentiality provisions of this
Agreement.
In the event Buyer assigns all or a portion of its rights and obligations under
this Agreement, the parties hereto agree to negotiate in good faith an amendment
to this Agreement to add agency provisions similar to those included in
Agreements for similar syndicated repurchase facilities.
SECTION 5.
TRANSFER AND MAINTENANCE OF REGISTER

(a)Subject to acceptance and recording thereof pursuant to paragraph (b) of this
Section 19, from and after the effective date specified in each Assignment and
Acceptance the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of Buyer under this Agreement. Any assignment or transfer by Buyer
of rights or obligations under this Agreement that does not comply with this
Section 19 shall be treated for purposes of this Agreement as a sale by such
Buyer of a participation in such rights and obligations in accordance with
Section 19(b) hereof.
(b)Seller shall maintain a register (the “Register”) within which it will record
Buyer’s rights hereunder, and each Assignment and Acceptance and participation.
The Register shall include the names and addresses of Buyer (including all
assignees, successors and participants) and the percentage or portion of such
rights and obligations assigned. Failure to make any such recordation, or any
error in such recordation shall not affect Seller’s obligations in respect of
such rights. If Buyer sells a participation in its rights hereunder, it shall
provide Seller, or maintain as agent of Seller, the information described in
this paragraph and permit Seller to review such information as reasonably needed
for Seller to comply with its obligations under this Agreement or under any
applicable Requirements of Law.
SECTION 6.
HYPOTHECATION OR PLEDGE OF PURCHASED MORTGAGE LOANS

Title to all Purchased Mortgage Loans and Repurchase Assets shall pass to Buyer
and Buyer shall have free and unrestricted use of all Purchased Mortgage Loans.
Nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Mortgage Loans or otherwise pledging,
repledging, transferring, hypothecating, or rehypothecating the Purchased
Mortgage Loans to any Person, including without limitation, the Federal Home
Loan Bank. Nothing contained in this Agreement shall obligate Buyer to segregate
any Purchased Mortgage Loans delivered to Buyer by Seller.
SECTION 7.
TAX AND ACCOUNTING TREATMENT

Each party to this Agreement acknowledges that it is its intent for purposes of
U.S. federal, state and local income and franchise taxes, and for accounting
purposes, to treat each Transaction as indebtedness of Seller that is secured by
the Purchased Mortgage Loans and that the Purchased Mortgage




--------------------------------------------------------------------------------




Loans are owned by Seller in the absence of a Default by Seller. All parties to
this Agreement agree to such treatment and agree to take no action inconsistent
with this treatment, unless required by applicable Requirements of Law or GAAP.
SECTION 8.
SET-OFF

In addition to any rights and remedies of Buyer hereunder and by law, Buyer
shall have the right during such times as an Event of Default has occurred and
is continuing, without prior notice to Seller, any such notice being expressly
waived by Seller to the extent permitted by applicable law, to set-off and
appropriate and apply against any Obligation from Seller, or any Affiliate
thereof to Buyer or any of its Affiliates any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
obligation (including to return excess margin), credits, indebtedness or claims
or cash, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by or due from Buyer
or any Affiliate thereof to or for the credit or the account of Seller or any
Affiliate thereof. Buyer agrees promptly to notify Seller after any such set off
and application made by Buyer; provided that the failure to give such notice
shall not affect the validity of such set off and application.
In addition to any rights provided elsewhere in this Agreement or any other
Facility Document, Buyer shall at any time have the right, in each case until
such time as Buyer determines otherwise, to retain, to suspend payment or
performance of, or to decline to remit, any amount or property that Buyer would
otherwise be obligated to pay, remit or deliver to Seller hereunder if an Event
of Default has occurred that is continuing.
SECTION 9.
TERMINABILITY

Each representation and warranty made or deemed to be made by entering into a
Transaction, herein or pursuant hereto shall survive the making of such
representation and warranty, and Buyer shall not be deemed to have waived any
Default or Event of Default that may arise because any such representation or
warranty shall have proved to be false or misleading, notwithstanding that Buyer
may have had notice or knowledge or reason to believe that such representation
or warranty was false or misleading at the time the Transaction was made.
Notwithstanding any such termination or the occurrence of an Event of Default,
all of the representations and warranties and covenants hereunder shall continue
and survive.
SECTION 10.
NOTICES AND OTHER COMMUNICATIONS

Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein (including without limitation any
modifications of, or waivers, requests or consents under, this Agreement) shall
be given or made in writing (including without limitation by electronic
transmission) delivered to the intended recipient at the “Address for Notices”
specified below its name on the signature pages hereof or thereof); or, as to
any party, at such other address as shall be designated by such party in a
written notice to each other party. In all cases, to the extent that the related
individual set forth in the respective “Attention” line is no longer employed by
the respective Person, such notice may be given to the attention of a
Responsible Officer of the respective Person or to the attention of such
individual or individuals as subsequently notified in writing by a Responsible
Officer of the respective Person. Except as otherwise provided in this Agreement
and except for notices given under Section 3 (which shall be effective only on
receipt), all such communications shall be deemed to have been duly given (a)
when transmitted during business hours at the recipient’s place of business by
email (if an email address for such purpose is provided for such Person), (b)
when delivered, if delivered by hand (including by courier or overnight delivery
service), or (c) in the case of a mailed notice, upon receipt, in each case
given or addressed as aforesaid.




--------------------------------------------------------------------------------




SECTION 11.
USE OF THE EVERBANK WAREHOUSE ELECTRONIC SYSTEM AND OTHER ELECTRONIC MEDIA

Seller acknowledges and agrees that Buyer may require or permit certain
transactions with Buyer be conducted electronically using Electronic Records
and/or Electronic Signatures. Seller consents to the use of Electronic Records
and/or Electronic Signatures whenever expressly required or permitted by Buyer
and acknowledges and agrees that Seller shall be bound by its Electronic
Signature and by the terms, conditions, requirements, information and/or
instructions contained in any such Electronic Records.
Seller agrees to adopt as its Electronic Signature its user identification
codes, passwords, personal identification numbers, access codes, a facsimile
image of a written signature and/or other symbols or processes as provided or
required by Buyer from time to time (as a group, any subgroup thereof or
individually, hereinafter referred to as Seller’s Electronic Signature). Seller
acknowledges that Buyer will rely on any and all Electronic Records and on
Seller’s Electronic Signature transmitted or submitted to Buyer.
Buyer shall not be liable for the failure of either its or Seller’s internet
service provider, or any other telecommunications company, telephone company,
satellite company or cable company to timely, properly and accurately transmit
any Electronic Record or fax copy.
Before engaging in Electronic Transactions with Seller, Buyer may provide
Seller, or require Seller to create, user identification codes, passwords,
personal identification numbers and/or access codes, as applicable, to permit
access to Buyer’s computer information processing system. Each Person permitted
access to the EverBank Warehouse Electronic System must have a separate
identification code and password. Seller shall be fully responsible for
protecting and safeguarding any and all user identification codes, passwords,
personal identification numbers and access codes provided or required by Buyer.
Seller shall adopt and maintain security measures to prevent the loss, theft or
unauthorized or improper disclosure or use of any and all user identification
codes, passwords, personal identification numbers and/or access codes by Persons
other than the individual Person who is authorized to use such information.
Seller shall notify Buyer immediately in the event (a) of any loss, theft or
unauthorized disclosure or use of any of the user identification codes,
passwords, personal identification numbers and/or access codes or (b) Seller has
any reason to believe there has been a breach of security or that its access to
EverBank Warehouse Electronic System is no longer secure for any reason.
Seller understands and agrees that it shall be fully responsible for protecting
and safeguarding its computer hardware and software from any and all (x)
computer “viruses,” “time bombs,” “trojan horses” or other harmful computer
information, commands, codes or programs that may cause or facilitate the
destruction, corruption, malfunction or appropriation of, or damage or change
to, any of Seller’s or Buyer’s computer information processing systems,
including without limitation, all hardware, software, Electronic Records,
information, data and/or codes and (y) computer “worms,” “trap doors” or other
harmful computer information, commands, codes or programs that enable
unauthorized access to Seller’s and/or Buyer’s computer information processing
systems, including without limitation, all hardware, software, Electronic
Records, information, data and/or codes.
Seller agrees that Buyer may, in its sole discretion and from time to time,
without limiting Seller’s liability set forth herein, establish minimum security
standards that Seller must, at a minimum, comply with in an effort to (aa)
protect and safeguard any and all user identification codes, passwords, personal
identification numbers and/or access codes from loss, theft or unauthorized
disclosure or use; and (bb) prevent the infiltration and “infection” of Seller’s
hardware and/or software by any and all computer “viruses,” “time bombs,”
“trojan horses,” “worms,” “trapdoors” or other harmful computer codes or
programs.




--------------------------------------------------------------------------------




If Buyer, from time to time, establishes minimum security standards, Seller
shall comply with such minimum security standards within the time period
established by Buyer. Buyer shall have the right to confirm Seller’s compliance
with any such minimum security standards. Seller’s compliance with such minimum
security standards shall not relieve Seller from any of its liability set forth
herein.
Whether or not Buyer establishes minimum security standards, Seller shall
continue to be fully responsible for adopting and maintaining security measures
that are consistent with the risks associated with conducting electronic
transactions with Buyer. Seller’s failure to adopt and maintain appropriate
security measures or to comply with any minimum security standards established
by Buyer may result in, among other things, termination of Seller’s access to
Buyer’s computer information processing systems.
Seller understands and agrees that certain elements or components of the
EverBank Warehouse Electronic System may be provided by third party vendors, and
hereby holds Buyer harmless from any liabilities, losses, damages, judgments,
costs and expenses of any kind which may be imposed on, incurred by or asserted
against Seller relating to or arising out of Seller’s use of the EverBank
Warehouse System including, without limitation, the use or failure of any
elements or components provided by third party vendors. Nothing herein shall,
however, deprive Seller of any remedies it may have against such third party
vendors.
SECTION 12.
ENTIRE AGREEMENT; SEVERABILITY; SINGLE AGREEMENT

This Agreement, together with the Facility Documents, constitute the entire
agreement and understanding between Buyer and Seller with respect to the subject
matter they cover and shall supersede any existing agreements between the
parties containing general terms and conditions for repurchase transactions
involving Purchased Mortgage Loans. By acceptance of this Agreement, Buyer and
Seller each acknowledge that they have not made, and are not relying upon, any
statements, representations, promises or undertakings not contained in this
Agreement. Each provision and agreement herein shall be treated as separate and
independent from any other provision or agreement herein and shall be
enforceable notwithstanding the unenforceability of any such other provision or
agreement.
Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that all Transactions hereunder constitute a single business and contractual
relationship and that each has been entered into in consideration of the other
Transactions. Accordingly, each of Buyer and Seller agrees (a) to perform all of
its obligations in respect of each Transaction hereunder, and that a default in
the performance of any such obligations shall constitute a default by it in
respect of all Transactions hereunder, (b) that Buyer shall be entitled to set
off claims and apply property held by it in respect of any Transaction against
obligations owing to it in respect of any other Transaction hereunder, (c) that
payments, deliveries, and other transfers made by either of them in respect of
any Transaction shall be deemed to have been made in consideration of payments,
deliveries, and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries, and other transfers
may be applied against each other and netted, and (d) to promptly provide notice
to the other after any such set off or application.
SECTION 13.
GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF, OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE EFFECTIVENESS, VALIDITY AND
ENFORCEABILITY OF ELECTRONIC CONTRACTS, OTHER RECORDS, ELECTRONIC RECORDS AND
ELECTRONIC SIGNATURES USED IN




--------------------------------------------------------------------------------




CONNECTION WITH ANY ELECTRONIC TRANSACTION BETWEEN BUYER AND SELLER SHALL BE
GOVERNED BY E-SIGN.
SECTION 14.
SUBMISSION TO JURISDICTION; WAIVERS

BUYER AND SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY:
(i)PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, SUBMITS
FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AND THE OTHER FACILITY DOCUMENTS, OR FOR RECOGNITION AND ENFORCEMENT
OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE PERSONAL JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;
(ii)CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
(iii)AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER PARTY
SHALL HAVE BEEN NOTIFIED;
(iv)AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND
(v)HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER FACILITY DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
SECTION 1.
NO WAIVERS, ETC.

No failure on the part of Buyer to exercise and no delay in exercising, and no
course of dealing with respect to, any right, power or privilege under any
Facility Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any Facility Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law. An Event of Default shall be deemed
to be continuing unless expressly waived by Buyer in writing and an Event of
Default that has been waived by Buyer in writing shall be deemed to be not
continuing.
SECTION 2.
CONFIDENTIALITY

Each of Buyer and Seller hereby acknowledge and agree that all written or
computer-readable information provided by one party to any other regarding the
terms set forth in any of the Facility Documents or the Transactions
contemplated thereby (the “Confidential Terms”) shall be kept confidential and
shall not be divulged to any Person (other than the Custodian) without the prior
written consent of such other party except to the extent that (a) it is
necessary to do so in working with legal counsel, auditors, taxing authorities
or other governmental agencies or regulatory bodies or in order to comply with
any applicable federal or




--------------------------------------------------------------------------------




state laws, process, or the rules and regulations of any stock exchange; it
being understood that Seller may disclose this Agreement in a public filing with
the SEC to the extent Seller reasonably deems disclosure necessary to comply
with the rules and regulations of the SEC (Seller hereby is deemed to have
provided Buyer with notice of its intent to so file this Agreement and shall
cooperate reasonably with Buyer to the extent Buyer requests that Seller
undertake a Request for Confidential Treatment), (b) any of the Confidential
Terms are in the public domain other than due to a breach of this covenant,
(c) any assignee or participant or any prospective assignee or prospective
participant who has agreed in a written contract to comply with the requirements
of this Section 30 or (d) in the event of an Event of Default that is continuing
Buyer determines such information to be necessary to disclose in connection with
the marketing and sales of the Purchased Mortgage Loans or otherwise to enforce
or exercise Buyer’s rights hereunder. Notwithstanding the foregoing or anything
to the contrary contained herein or in any other Facility Document, the parties
hereto may disclose to any and all Persons, without limitation of any kind, the
federal, state and local tax treatment of the Transactions, any fact relevant to
understanding the federal, state and local tax treatment of the Transactions,
and all materials of any kind (including opinions or other tax analyses)
relating to such federal, state and local tax treatment and that may be relevant
to understanding such tax treatment; provided that neither Seller nor Buyer may
disclose the name of or identifying information with respect to the other or any
pricing terms (including, without limitation, the Pricing Rate, Warehouse Fees,
Purchase Price Percentage and Purchase Price) or other nonpublic business or
financial information (including any sublimits and financial covenants) that is
unrelated to the federal, state and local tax treatment of the Transactions and
is not relevant to understanding the federal, state and local tax treatment of
the Transactions, without the prior written consent of the other, provided that
Seller may identify Buyer and the Maximum Purchase Amount to its lenders under
other facilities and its other third party creditors. The provisions set forth
in this Section 30 shall survive the termination of this Agreement.
Notwithstanding anything in this Agreement to the contrary, both Seller and
Buyer shall comply with all applicable local, state and federal laws, including,
without limitation, all privacy and data protection law, rules and regulations
that are applicable to the Purchased Assets and/or any applicable terms of this
Agreement (the “Confidential Information”). Seller and Buyer understand that the
Confidential Information may contain “nonpublic personal information”, as that
term is defined in Section 509(4) of the Gramm-Leach-Bliley Act (the “GLB Act”),
and each agrees to maintain such nonpublic personal information that it receives
hereunder in accordance with the GLB Act and other applicable federal and state
privacy laws. Seller and Buyer shall each implement such physical and other
security measures as shall be necessary to (a) ensure the security and
confidentiality of the “nonpublic personal information” of the “customers” and
“consumers” (as those terms are defined in the GLB Act) of such party or any
Affiliate of such party which that party holds, (b) protect against any threats
or hazards to the security and integrity of such nonpublic personal information,
and (c) protect against any unauthorized access to or use of such nonpublic
personal information. Seller and Buyer shall, at a minimum establish and
maintain such data security program as is necessary to meet the objectives of
the Standards for Safeguarding Customer Information issued by the Federal Trade
Commission as set forth in the Code of Federal Regulations at 16 C.F.R. Part 314
or Interagency Guidelines Establishing Standards for Safeguarding Customer
Information as set forth in the Code of Federal Regulations at 12 C.F.R. Parts
30, 168, 170, 208, 211, 225, 263, 308, and 364. Upon request, Seller or Buyer,
as applicable will provide evidence reasonably satisfactory to allow the
requesting party to confirm that the non-requesting party has satisfied its
obligations as required under this Section. Without limitation, this may include
the requesting party’s review of audits, summaries of test results, and other
equivalent evaluations of the non-requesting party. Seller and Buyer each shall
notify the other promptly following discovery of any breach or compromise of the
security, confidentiality, or integrity of nonpublic personal information of the
customers and consumers of the non-notifying party or any Affiliate of the
non-notifying party provided directly to the notifying party by the
non-notifying party or such Affiliate. The notifying party shall provide such
notice to the non-notifying party by personal delivery, by facsimile with
confirmation of receipt, or by




--------------------------------------------------------------------------------




overnight courier with confirmation of receipt to the applicable requesting
individual. The provisions set forth in this Section 30 shall survive the
termination of this Agreement.
SECTION 3.
INTENT

(a)The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended and a “securities contract” as that term is defined in Section 741 of
Title 11 of the United States Code, as amended and that all payments hereunder
are deemed “margin payments” or “settlement payments” as defined in Title 11 of
the United States Code.
(b)It is understood that either party’s right to liquidate Purchased Mortgage
Loans delivered to it in connection with Transactions hereunder or to exercise
any other remedies pursuant to Section 14 hereof is a contractual right to
liquidate such Transaction as described in Sections 555 and 559 of Title 11 of
the United States Code, as amended.
(c)The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” a “repurchase agreement” and a “securities
contract” as such terms are defined in FDIA and any rules, orders or policy
statements thereunder.
(d)It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).
SECTION 4.
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:
(a)in the case of Transactions in which one of the parties is a broker or dealer
registered with the Securities and Exchange Commission (“SEC”) under Section 15
of the Securities Exchange Act of 1934 (“1934 Act”), the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;
(b)in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and
(c)in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.
SECTION 5.
AUTHORIZATIONS

Any of the persons whose signatures and titles appear on Schedule 3 to the
Pricing Letter are authorized, acting singly, to act for Seller or Buyer, as the
case may be, under this Agreement.
SECTION 6.
ACKNOWLEDGEMENT OF ANTI-PREDATORY LENDING POLICIES

Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.
SECTION 7.
MISCELLANEOUS

(a)Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of this Agreement by




--------------------------------------------------------------------------------




e-mailed “.pdf file” or other electronic method of transmission shall be equally
as effective as delivery of an original executed counterpart of this Agreement.
Any party delivering an executed counterpart of this Agreement by e-mailed “.pdf
file” or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.
(b)Captions. The captions and headings appearing herein are for included solely
for convenience of reference and are not intended to affect the interpretation
of any provision of this Agreement.
(c)Acknowledgment. Seller hereby acknowledges that:
(i)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Facility Documents to which it is a party;
(ii)Buyer has no fiduciary relationship to Seller; and
(iii)no joint venture exists between Buyer and Seller.
(d)Documents Mutually Drafted. Seller and Buyer agree that this Agreement each
other Facility Document (other than the EverBank Warehouse Customer Guide)
prepared in connection with the Transactions set forth herein have been mutually
drafted and negotiated by each party, and consequently such documents shall not
be construed against either party as the drafter thereof.
(aj)Amendments. This Agreement and each other Facility Document (other than the
EverBank Warehouse Customer Guide) may only be amended by a written instrument
signed by Buyer and Seller. The EverBank Warehouse Customer Guide may be amended
from time to time without consent or assent by Seller and such amendments shall
be effective immediately upon notice to Seller of the change (whether that
notice is sent individually or posted to EverBank Warehouse Electronic System)
and Mortgage Loans sold to Buyer after the effective date of any such amendment
shall be governed by the revised EverBank Warehouse Customer Guide; provided
that amendments shall only apply to Transactions following the date of such
notice of amendment and Seller shall have a commercially reasonable time to
implement changes required by any such amendments unless such amendment is
required by a Governmental Authority and such Governmental Authority mandates
immediate implementation.
SECTION 8.
GENERAL INTERPRETIVE PRINCIPLES

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:
(a)the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
(b)accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;
(c)references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”, and
other subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;
(d)a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
(e)the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;
(f)the term “include” or “including” shall mean without limitation by reason of
enumeration;
(g)all times specified herein or in any other Facility Document (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated;
(h)all references herein or in any Facility Document to “good faith” means good
faith as defined in Section 1-201(19) of the Uniform Commercial Code as in
effect in the State of New York;




--------------------------------------------------------------------------------




(i)any Default or Event of Default shall be deemed to not be continuing once
waived by Buyer in writing; and
(j)any determination made by Seller or Buyer pursuant to this Agreement, whether
in such Person’s sole discretion or otherwise, shall be made in good faith.
[THIS SPACE INTENTIONALLY LEFT BLANK]




716312727.9 15480353
717002202
Signature Page to the Amended and Restated Master Repurchase Agreement


    
716312727.9 15480353
717002202
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.
BUYER:
EVERBANK
By:        
Name:
Title:


EverBank
100 Summer Street, Suite 3232
Boston, Massachusetts 02110
Attention: Stephen E. Burse
E-mail: Stephen.Burse@EverBank.com
Telephone No.: (857) 264-3543


with copies to:
EverBank
501 Riverside Avenue
12th Floor
Jacksonville, Florida 32202
Attention: Legal Department
E-mail: Dave.Barrett@EverBank.com
Telephone No.: (904) 623-8237


Stoner Fox Law Group, LLP
120 Vantis, Suite 300
Aliso Viejo, CA 92656
Attention: John E. Stoner
E-mail: john@stonerfoxlaw.com
Telephone No.: (949) 916-4599








--------------------------------------------------------------------------------




















SELLER:
STONEGATE MORTGAGE CORPORATION
By:        
Name:
Title:


Address for Notices:


Stonegate Mortgage Corporation
9190 Priority Way West Drive, Suite 300
Indianapolis, IN 46240
Attention: Mike McElroy, General Counsel
E-mail: mmcelroy@stonegatemtc.com
Telephone No.: (317) 663-5935




 
    


716312727.9 15480353
717002202
Sch. 1-7


USActive 17588267.19     
716312727.9 15480353
717002202




--------------------------------------------------------------------------------




SCHEDULE 1
SCHEDULE OF REPRESENTATIONS AND WARRANTIES REGARDING MORTGAGE LOANS
Seller represents and warrants to Buyer, with respect to each Mortgage Loan
submitted for purchase under the Agreement, that as of the Purchase Date for the
purchase of such Mortgage Loans by Buyer from Seller and as of the date of this
Agreement and any Transaction hereunder and at all times while the Facility
Documents and any Transaction hereunder is in full force and effect, that the
following are true and correct. For purposes of this Schedule 1 and the
representations and warranties set forth herein, a breach of a representation or
warranty shall be deemed to have been cured with respect to a Mortgage Loan if
and when Seller has taken or caused to be taken action such that the event,
circumstance or condition that gave rise to such breach no longer adversely
affects such Mortgage Loan. With respect to those representations and warranties
which are made to the best of Seller’s knowledge, if it is discovered by Seller
or Buyer that the substance of such representation and warranty is inaccurate,
notwithstanding Seller’s lack of knowledge with respect to the substance of such
representation and warranty, such inaccuracy shall be deemed a breach of the
applicable representation and warranty. For the purposes of this Schedule 1,
Seller agrees that (i) all references to acts and omissions of “Seller” shall be
deemed to include all acts and omissions of any third party from whom Seller
acquired any Mortgage Loan and (ii) to the extent that any representation or
warranty is made to the Seller’s knowledge or to the best of Seller’s knowledge,
such qualification shall not be applicable with respect to the acts or omissions
of such third party from whom Seller acquired any Mortgage Loan.
A.    Underwriting Guidelines. Each Mortgage Loan conforms to the specifications
set forth by this Agreement, including, but not limited to, the Underwriting
Guidelines, Buyer, Takeout Investor, Agency, and any insurer regulations, rules,
guides and handbooks for loans eligible for sale to, insurance by or pooling to
back securities issued or guaranteed by, a Takeout Investor, Buyer, an Agency,
or insurer. Each Conforming Mortgage Loan is eligible as collateral for Ginnie
Mae mortgage backed securities or is eligible for purchase by an Agency.
B.    Mortgage Loans as Described. The information set forth in the Mortgage
Loan Schedule is complete, true and correct.
C.    No Defenses. The Mortgage Loan, and the Assignment of Proprietary Lease
related to each Co-op Loan, is not subject to any right of rescission, set‑off,
counterclaim or defense, including without limitation the defense of usury, nor
will the operation of any of the terms of the Mortgage Note or the Mortgage, or
the exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part, and no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto, and no
Mortgagor was a debtor in any state or federal bankruptcy or insolvency
proceeding at, or subsequent to, the time the Mortgage Loan was originated.
D.    Disbursement. The Mortgage Loan has been closed and the proceeds of the
Mortgage Loan have been fully disbursed, there is no requirement for future
advances thereunder, any and all requirements as to completion of any on-site or
off-site improvements have been complied with, and any disbursements of any
escrow funds have been made. All costs, fees and expenses incurred in making, or
closing the Mortgage Loan and the recording of the Mortgage were paid to the
appropriate parties, the mortgage insurance premium or the VA guarantee fee has
been paid as applicable, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage.




--------------------------------------------------------------------------------




E.    Payments and Advances. Seller has not, and to the best of Seller’s
knowledge no Person has, advanced funds, or induced, solicited or received any
advance of funds by a Person other than the Mortgagor, directly or indirectly,
for the payment of any amount required under or to obtain the Mortgage Loan, or
any tax, insurance, special assessment, sewer, utility or similar payments with
respect to the Mortgaged Property. The Mortgagor has made any down payment
required in connection with the Mortgage Loan, and has received no concession
from Seller, the seller of the Mortgaged Property or any other third Person,
except as clearly disclosed in the Mortgage File and in writing to Buyer. No
subordinate financing was used in the Mortgagor’s acquisition of the property
securing the Mortgage Loan other than subordinate financing acceptable to Buyer,
Fannie Mae, Freddie Mac, Ginnie Mae, HUD, VA or applicable Takeout Investor
pursuant to their requirements in effect at the time of purchase of the Mortgage
Loan by the Buyer.
F.    Compliance with Requirements of Law. Any and all Requirements of Law,
including, but not limited to, usury, truth in lending, real estate settlement
procedures, consumer credit protection, equal credit opportunity, disclosure,
unfair and deceptive practices laws, securities laws or privacy laws, applicable
to the Mortgage Loan have been satisfied and complied with, and the consummation
of the transactions contemplated hereby will not involve the violation of any
Requirements of Law. Seller shall maintain in its possession, available for
Buyer’s inspection, and shall deliver to Buyer upon reasonable demand, evidence
of compliance with all Requirements of Law.
G.    Co-op Loan: Compliance with Law. With respect to each Co-op Loan, the
related cooperative corporation that owns title to the related cooperative
apartment building is a “cooperative housing corporation” within the meaning of
Section 216 of the Code, and is in material compliance with applicable
Requirements of Law which, if not complied with, could have a material adverse
effect on the Mortgaged Property.
H.    Mortgage Insurance. There are no defenses, counterclaims, or rights of
setoff, or other facts or circumstances affecting the eligibility of the
Mortgage Loans for insurance by an insurer, or affecting the validity or
enforceability of any mortgage insurance or mortgage guaranty with respect to
the Mortgage Loan as a result of any act, error or omission of Seller or of any
other Person including, but not limited to, the FHA insurance. The related FHA
policy calls for the assignment of the Mortgage Loan to FHA as opposed to the
co-insurance option. The entire amount of the insurance premium has been paid to
FHA in accordance with the FHA Regulations and no portion of such premium is
shared with or by Seller or, if the monthly premium option has been chosen for
such Mortgage Loan, all such premiums due on or before the related Purchase Date
have been duly and timely paid.
I.    Damage; Condemnation. There is no proceeding pending for the total or
partial condemnation of the Mortgaged Property and such Mortgaged Property is
undamaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty so as to affect adversely the value of the Mortgaged
Property as security for the Mortgage Loan, the use for which the Mortgaged
Property was intended or the eligibility of the Mortgage Loan for full payment
of insurance benefits, and there are no pending or threatened proceedings for
total or partial condemnation of the Mortgaged Property. Each Mortgaged Property
is in good repair. Seller has completed any property inspections required by FHA
Regulations, other Requirements of Law, and such inspections, if any, show no
evidence of property damage or deferred maintenance, unless the property damage
and deferred maintenance was considered part of the initial Repair Set Aside
Account disclosed in the Mortgage File at closing.
J.    Type of Mortgaged Property. The Mortgaged Property is located in the state
identified in the Mortgage File and consists of a single parcel of real property
with a detached single-family residence erected thereon, or a two-to-four-family
dwelling, a townhouse, or an individual condominium unit in a condominium, or a
Co-op Unit, or an individual unit in a planned unit development, or an
individual




--------------------------------------------------------------------------------




or a manufactured home on owned or leased land; provided, however, that any
condominium unit, Co-op Project or planned unit development conforms with
Takeout Investor and insurer requirements with respect to such dwellings, and
that no residence or dwelling is a mobile home. If the Mortgaged Property is a
condominium unit or a unit in a planned unit development (other than a de
minimis planned unit development) or a Co-op Unit such condominium or planned
unit development project is (i) acceptable to Fannie Mae or Freddie Mac or (ii)
located in a condominium or planned unit development project which has received
project approval from Fannie Mae or Freddie Mac. The representations and
warranties required by Fannie Mae with respect to such condominium or planned
unit development have been satisfied and remain true and correct. No portion of
the Mortgaged Property is used for commercial purposes provided, that Mortgaged
Properties which contain a home office shall not be considered as being used for
commercial purposes as long as the Mortgaged Property has not been altered for
commercial purposes and is not storing any chemicals or raw materials other than
those commonly used for homeowner repair, maintenance and/or household purposes.
K.    Leaseholds. If the Mortgage Loan is secured by a long term residential
lease, (1) the lessor under the lease holds a fee simple interest in the land;
(2) the terms of such lease expressly permit the mortgaging of the leasehold
estate, the assignment of the lease without the lessor’s consent and the
acquisition by the holder of the Mortgage of the rights of the lessee upon
foreclosure or assignment in lieu of foreclosure or provide the holder of the
Mortgage with substantially similar protections; (3) the terms of such lease do
not (a) allow the termination thereof upon the lessee’s default without the
holder of the Mortgage being entitled to receive written notice of, and
opportunity to cure, such default, (b) allow the termination of the lease in the
event of damage or destruction as long as the Mortgage is in existence, (c)
prohibit the holder of the Mortgage from being insured (or receiving proceeds of
insurance) under the hazard insurance policy or policies relating to the
Mortgaged Property or (d) permit any increase in rent other than pre-established
increases set forth in the lease; (4) the original term of such lease is not
less than 15 years; (5) the term of such lease does not terminate earlier than
five years after the maturity date of the Mortgage Note; and (6) the Mortgaged
Property is located in a jurisdiction in which the use of leasehold estates in
transferring ownership in residential properties is a widely accepted practice.
L.    Good Title. Immediately prior to the transfer and assignment of the
Mortgage Loan to the Buyer, the Mortgage Loan is not assigned or pledged, and
Seller has good, indefeasible, and marketable title thereto, and Seller is the
sole owner and holder of the Mortgage Loan and the indebtedness evidenced by
each Mortgage Note (and with respect to any Co-op Loan, the sole owner of the
related Assignment of Proprietary Lease), free and clear of any and all Liens,
of any nature, and there has been no other sale, transfer, or assignment of
security interest granted by the Seller to any other party, nor are there any
other restrictions limiting the transfer of the Mortgage Loan, and Seller has
full right, title and authority, subject to no interest or participation of,
agreement with, or approval of, any other Person, to sell, assign and transfer
the Mortgage Loan pursuant to this Agreement and following the sale of each
Mortgage Loan, the Buyer will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, Lien, pledge, charge, claim or
security interest. Seller intends to relinquish all rights to possess, control
and monitor each Mortgage Loan.
M.    Co-op Loan: No Pledge. With respect to each Co-op Loan, there is no
prohibition against pledging the shares of the cooperative corporation or
assigning the Proprietary Lease. With respect to each Co-op Loan, (i) the term
of the related Proprietary Lease is longer than the term of the Co-op Loan, (ii)
there is no provision in any Proprietary Lease which requires the Mortgagor to
offer for sale the Co-op Shares owned by such Mortgagor first to the Co-op
Corporation, (iii) there is no prohibition in any Proprietary Lease against
pledging the Co-op Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by Aztech Document
Systems, Inc. as of the date hereof or includes provisions which are no less
favorable to the lender than those contained in such agreement.




--------------------------------------------------------------------------------




N.    No Litigation. There is no pending and no threatened litigation, which may
affect in any way, by attachment or otherwise, the title or interest of the
Seller in and to the Mortgage Loan, the property securing the Mortgage Loan, or
any related note or security instrument.
O.    Mortgage File. The Mortgage File contains each of the documents and
instruments required by the Custodial Agreement and by applicable Requirements
of Law or the related Takeout Investor or insurer requirements, duly executed
and in due and proper form and each such document or instrument is genuine and
in form acceptable to Takeout Investors and insurers and the information
contained therein is true, accurate and complete. The Mortgage Loan was
originated in accordance with Takeout Investor and insurer underwriting
standards in effect at the time the Mortgage Loan was originated.
P.    Occupancy; Inspection. As of the Purchase Date, the Mortgaged Property is
lawfully occupied under all applicable Requirements of Law. All inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities.
Q.    No Outstanding Charges. There are no defaults in complying with the terms
of the Mortgage Loan, and all taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid, or an escrow of funds or a
tax and insurance set-aside has been established in an amount sufficient to pay
for every such item which remains unpaid and which has been assessed but is not
yet due and payable.
R.    Original Terms Unmodified. The terms of the Mortgage Note (and the
Proprietary Lease and the Pledge Instruments with respect to each Co-op Loan)
and Mortgage have not been impaired, waived, altered or modified in any respect,
except by a written instrument that has: (a) been recorded, if necessary to
protect the interests of Buyer; and (b) been delivered to the Custodian. The
substance of any such waiver, alteration or modification has been approved by
the issuer of any related mortgage insurance and the title insurer, to the
extent required by the policy, and, as applicable, its terms are reflected on
the Mortgage Loan Schedule. No Mortgagor has been released in whole or in part,
except in connection with an assumption agreement approved by the issuer of any
related private mortgage insurance policy and the title insurer to the extent
required by the policy, and which assumption agreement is part of the Mortgage
File delivered to the Custodian and the terms of which are reflected in the
Mortgage Loan Schedule.
S.    No Satisfaction of Mortgage. The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the Lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission. Seller has not waived the performance
by the Mortgagor of any action, if the Mortgagor’s failure to perform such
action would cause the Mortgage Loan to be in default, nor has Seller waived any
default resulting from any action or inaction by the Mortgagor.
T.    Valid First Lien. The Mortgage is a valid, subsisting, enforceable and
perfected first Lien on the Mortgaged Property including all buildings on the
Mortgaged Property and all installations and mechanical, electrical, plumbing,
heating and air conditioning systems located in or annexed to such buildings,
and all additions, alterations and replacements made at any time with respect to
the foregoing. There is no delinquent tax or assessment Lien against the
Mortgaged Property, and the Seller has paid all property tax bills. The Lien of
the Mortgage is subject only to:
(a)    the Lien of current real property taxes and assessments not yet due and
payable;




--------------------------------------------------------------------------------




(b)    covenants, conditions and restrictions, rights of way, easements and
other matters of the public record as of the date of recording acceptable to
prudent mortgage lending institutions generally and specifically referred to in
the lender’s title insurance policy delivered to the originator of the Mortgage
Loan and: (i) referred to or to otherwise considered in the Appraisal relating
to the Mortgage Loan; or (ii) that do not adversely affect the Appraised Value
of the Mortgaged Property set forth in such Appraisal; and
(c)    other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.
Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting, enforceable and perfected first priority Lien on the Mortgaged
Property described therein and Seller has full right to sell and assign the same
to the Buyer in accordance with the Requirements of Law and any and all
contractual obligations. The Mortgaged Property was not, as of the date of
origination of the Mortgage Loan, unless otherwise indicated, subject to a
mortgage, deed of trust, deed to secure debt or other security instrument
creating a Lien subordinate to the Lien of the Mortgage.
U.    Co-op Loan: Valid First Lien. With respect to each Co-op Loan, the related
Mortgage is a valid, enforceable and subsisting first security interest on the
related cooperative shares securing the related cooperative note and lease,
subject only to (a) liens of the cooperative for unpaid assessments representing
the Mortgagor’s pro rata share of the cooperative’s payments for its blanket
mortgage, current and future real property taxes, insurance premiums,
maintenance fees and other assessments to which like collateral is commonly
subject and (b) other matters to which like collateral is commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the security interest. There are no liens against or security
interests in the cooperative shares relating to each Co-op Loan (except for
unpaid maintenance, assessments and other amounts owed to the related
cooperative which individually or in the aggregate will not have a material
adverse effect on such Co-op Loan), which have priority equal to or over the
Seller’s security interest in such Co-op Shares.
V.    No Fraud. The Mortgage Note and the Mortgage and any other agreement
executed and delivered by a Mortgagor in connection with a Mortgage Loan are
genuine, and each is the legal, valid and binding obligation of the maker
thereof, enforceable in accordance with its terms. All parties to the Mortgage
Note and the Mortgage and any other related agreement had legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note and
the Mortgage and any other related agreement, and the Mortgage Note and the
Mortgage and any other such related agreement have been duly and properly
executed by such Persons. The documents, instruments and agreements submitted
for Mortgage Loan underwriting were not falsified and contain no untrue
statement of material fact nor do they omit to state a material fact required to
be stated therein or necessary to make the information and statements therein
not misleading. No fraud, error, omission, misrepresentation, negligence or
similar occurrence was committed in connection with the origination of the
Mortgage Loan.
W.    Title Insurance. Each Mortgage Loan is covered by an ALTA lender’s title
insurance policy, or with respect to any Mortgage Loan for which the related
Mortgaged Property is located in California, a CLTA lender’s title insurance
policy, or other generally acceptable form of policy of insurance, issued by a
title insurer qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring Seller, its successors and assigns: (a) as to the
first priority Lien of the Mortgage; and (b) against any loss by reason of the
invalidity or unenforceability of the Lien resulting from the provisions of the
Mortgage providing for adjustment in the Mortgage Interest Rate and Monthly
Payment with respect to each Adjustable




--------------------------------------------------------------------------------




Rate Loan, subject only to the exceptions contained in clauses (a), (b), and (c)
of Part T of this Schedule 1. Where required by state Requirements of Law
applicable to Seller, the Mortgagor has been given the opportunity to choose the
carrier of the required mortgage title insurance. Additionally, such lender’s
title insurance policy affirmatively insures ingress and egress, and against
encroachments by or upon the Mortgaged Property or any interest therein. The
Seller, and its successors and assigns, are the sole insured of such lender’s
title insurance policy, and such lender’s title insurance policy is valid and in
full force and effect and will be in force and effect upon the consummation of
the transactions contemplated by this Agreement. No claims have been made under
such lender’s title insurance policy, and no prior holder of the Mortgage,
including Seller, has done, by act or omission, anything that would impair the
coverage of such lender’s title insurance policy. With respect to each
manufactured home, a search for filings of financing statements has been made by
a company competent to do same and such search has not found anything which
would materially and adversely affect the Mortgage Loan secured by a
manufactured home including, but not limited to, the priority of the Lien or
perfection of the Mortgage Loan secured by a manufactured home.
X.    Hazard Insurance. For each Mortgage Loan, pursuant to the terms of the
Mortgage, all buildings or other improvements upon the Mortgaged Property are
insured by an insurer acceptable to the Buyer against loss by fire, hazards of
extended coverage and such other hazards as are customary in the area where the
Mortgaged Property is located, as are provided for by Fannie Mae or by Freddie
Mac, as well as all additional requirements set forth in the Underwriting
Guidelines. Mortgagor has obtained coverage in an amount which is at least equal
to the full insurable value of the improvements on the Mortgaged Property. The
policy either includes provisions for inflation adjustments or guaranteed
replacement cost coverage of the Mortgaged Property. In the case of flood
insurance, Mortgagor has obtained the maximum amount of insurance that is
available under the National Flood Insurance Act of 1968. If upon origination of
the Mortgage Loan, the Mortgaged Property was in an area identified in the
Federal Register by the Federal Emergency Management Agency as having special
flood hazards (and such flood insurance has been made available), a flood
insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration is in effect which policy conforms to all
Requirements of Law and applicable insurer and Takeout Investor requirements.
All individual insurance policies contain a standard mortgagee clause naming
Seller and its successors and assigns as mortgagee, and all premiums thereon
have been paid. The Mortgage obligates the Mortgagor thereunder to maintain the
hazard insurance policy at the Mortgagor’s cost and expense, and on the
Mortgagor’s failure to do so, authorizes the holder of the Mortgage to obtain
and maintain such insurance at such Mortgagor’s cost and expense, and to seek
reimbursement therefor from the Mortgagor. Where required by state Requirements
of Law applicable to Seller, the Mortgagor has been given an opportunity to
choose the carrier of the required hazard insurance, provided the policy is not
a “master” or “blanket” hazard insurance policy covering the common facilities
of a planned unit development. The hazard insurance policy is the valid and
binding obligation of the insurer, is in full force and effect, and will be in
full force and effect and inure to the benefit of Buyer upon the consummation of
the transactions contemplated by this Agreement. Seller has not engaged in, and
has no knowledge of the Mortgagor’s or any servicer’s having engaged in, any act
or omission which would impair the coverage of any such policy, the benefits of
the endorsement provided for herein, or the validity and binding effect of
either.
Y.    No Default. The Mortgage Loan is current and all payments have been made
within the month such payments were due, and if the Mortgage Loan is a Co-op
Loan, no foreclosure action or private or public sale under the Uniform
Commercial Code has ever, to the knowledge of the Seller, been threatened or
commenced with respect to the Co-op Loan. There is no default, breach, violation
or event of acceleration existing under the Mortgage or the Mortgage Note and no
event that, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration, and neither Seller nor its predecessors have waived any default,
breach, violation or event of acceleration. With respect to each Co-op Loan,
there is no default in complying with the terms




--------------------------------------------------------------------------------




of the Mortgage Note, the Assignment of Proprietary Lease and the Proprietary
Lease and all maintenance charges and assessments (including assessments payable
in the future installments, which previously became due and owing) have been
paid, and the Seller has the right under the terms of the Mortgage Note,
Assignment of Proprietary Lease and Recognition Agreement to pay any maintenance
charges or assessments owed by the Mortgagor.
Z.    No Mechanics’ Liens. There are no mechanics’ or similar Liens or claims
that have been filed for work, labor or material (and no rights are outstanding
that under the law could give rise to such Liens) affecting the related
Mortgaged Property that are or may be Liens prior to, or equal or coordinate
with, the Lien of the related Mortgage.
AA.    Location of Improvements. All improvements that were considered in
determining the Appraised Value of the Mortgaged Property lay wholly within the
boundaries and building restriction lines of the Mortgaged Property and no
improvements on adjoining properties encroach upon the Mortgaged Property. No
improvement located on or being part of the Mortgaged Property is in violation
of any applicable zoning law or regulation.
BB.    Customary Provisions. The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including: (a) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale; and (b) otherwise by judicial
foreclosure. Upon default by a Mortgagor on a Mortgage Loan and foreclosure on,
or trustee’s sale of, the Mortgaged Property pursuant to the proper procedures,
the holder of the Mortgage Loan will be able to deliver good and merchantable
title to the Mortgaged Property. There is no homestead or other exemption or
other right available to a Mortgagor that would interfere with the right to sell
the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage.
CC.    No Additional Collateral. The Mortgage Note is not and has not been
secured by any collateral except the Lien of the corresponding Mortgage and the
security interest of any applicable security agreement or chattel mortgage
referred to in Sections T and U of this Schedule 1.
DD.    Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, duly qualified under the Requirements of Law and Takeout Investor and
insurer requirements to serve as such, has been properly designated and
currently so serves and is named in the Mortgage, and no fees or expenses are or
will become payable by Buyer to the trustee under the deed of trust, except in
connection with a trustee’s sale after default by the Mortgagor.
EE.    Acceptable Investment. There are no circumstances or conditions with
respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor’s credit standing that may cause: (a) private institutional investors
or a Takeout Investor to regard the Mortgage Loan as an unacceptable investment;
or (b) the Mortgage Loan to become a Delinquent Mortgage Loan or adversely
affect the value or marketability of the Mortgage Loan.
FF.    FICO Scores. Each Mortgage Loan has a non-zero FICO score.
GG.    Due on Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.




--------------------------------------------------------------------------------




HH.    Co-op Loans: Acceleration of Payment. With respect to each Co-op Loan,
each Assignment of Proprietary Lease contains enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization of the material benefits of the security provided thereby. The
Assignment of Proprietary Lease contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Note
in the event the Co-op Unit is transferred or sold without the consent of the
holder thereof.
II.    Origination and Collection Practices. The origination, servicing and
collection practices used with respect to the Mortgage Loan have been in
accordance with Accepted Servicing Practices and the terms of the Mortgage File,
the Requirements of Law and any and all contractual obligations of Seller
(including those obligations contained in this Agreement), including the FHA
Regulations relating to loss mitigation, and Takeout Investor or insurer
guidelines, and have been in all respects legal, proper and prudent in the
mortgage origination and servicing business. All Mortgage Interest Rate
adjustments have been made in compliance with applicable state and federal law
and the terms of the related Mortgage and Mortgage Note on the related
adjustment date. Seller executed and delivered any and all notices required
under applicable law and the terms of the related Mortgage Note and Mortgage
regarding the Mortgage Interest Rate and any payment adjustments. All advances
required to be made under the Mortgage Notes have been made within the time
frame therein specified and in accordance with the Mortgage File, FHA
Regulations and Requirements of Law. Any interest required to be paid pursuant
to applicable state, federal and local law has been properly paid and credited.
The terms of the Mortgage Loan do not require the owner of the Mortgage Loan to
make escrow payments on behalf of the Mortgagor. All escrow deposits and escrow
payments, if any, are in the possession of, or under the control of, Seller or
Subservicer and have been collected and handled in full compliance with all
Requirements of Law and the provisions of the related Mortgage Note and
Mortgage, and there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made. No escrow
deposits or escrow payments or other charges or payments due the Seller have
been capitalized under the Mortgage Note.
JJ.    Appraisal. The Mortgage File contains an Appraisal of the related
Mortgaged Property signed prior to the approval of the Mortgage Loan application
by a qualified appraiser, duly appointed by Seller, who had no interest, direct
or indirect in the Mortgaged Property or in any loan made on the security
thereof; and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and the Appraisal and appraiser both satisfy the
requirements of Title XI of the Federal Institutions Reform, Recovery, and
Enforcement Act of 1989 and the regulations promulgated thereunder, and all
Requirements of Law and Takeout Investor or insurer requirements, each as in
effect on the date the Mortgage Loan was originated. Seller has no knowledge of
any circumstances or condition which might indicate that the Appraisal is
incomplete or inaccurate. In addition, the Appraisal was prepared in accordance
with USPAP Guidelines. The appraiser for the Mortgage Loan was duly licensed or
certified under the applicable law where the Mortgage Loan was originated, and
for each Government Mortgage Loan was acceptable to the FHA or VA, as
applicable, and for each Conventional Mortgage Loan was acceptable to Fannie
Mae, Freddie Mac and/or the Takeout Investor, as applicable. The Seller will
maintain documentation evidencing each appraiser’s qualification and licensing
or certification, which will promptly be provided to the Buyer upon request.
KK.    Servicemembers Civil Relief Act. The Mortgagor has not notified Seller,
and Seller has no knowledge of any relief requested or allowed to the Mortgagor
under the Servicemembers Civil Relief Act or any similar state statute or
regulation.
LL.    Environmental Matters. There is no pending action or proceeding directly
involving the Mortgaged Property in which compliance with any environmental law,
rule or regulation is an issue. To the best of Seller’s knowledge, the Mortgaged
Property is free from any and all toxic or hazardous substances and there exists
no violation of any local, state or federal environmental law, rule or
regulation.




--------------------------------------------------------------------------------




MM.    No Denial of Insurance. No action, inaction, or event has occurred and no
state of fact exists or has existed that has resulted or will result in the
exclusion from, denial of, or defense to coverage under any applicable pool
insurance policy, special hazard insurance policy, private mortgage insurance or
other mortgage insurance policy, including, but not limited to FHA mortgage
insurance, or bankruptcy bond, irrespective of the cause of such failure of
coverage.
NN.    Conversion to Fixed Interest Rate. With respect to each Adjustable Rate
Loan, the Mortgage Note does not contain a provision permitting or requiring
conversion to a fixed interest rate Mortgage Loan.
OO.    Tax Service Contract. Seller has obtained a life of loan, transferable
real estate tax service contract with an Approved Tax Service Contract Provider
on each Mortgage Loan and such contract is assignable to Buyer, and its
successors and assigns, without cost.
PP.    Flood Certification Contract. Seller has obtained a life of loan,
transferable flood certification contract for each Mortgage Loan with a Flood
Policy Insurer, and such contract is assignable to Buyer, and its successors and
assigns, without cost.
QQ.    Underwriting and Origination. The Mortgage Loan was completely
underwritten and originated by Seller.
RR.    Reserved.
SS.    MERS. Such Mortgage Loan (a) meets the definition of MERS Designated Loan
in the Electronic Tracking Agreement, (b) was properly registered in the MERS
System at the time of its origination and has continuously remained so
registered, and (c) has MERS as the record mortgagee or beneficiary.
TT.    Repairs and Improvements. All repairs or improvements which if not made
would result in the loss of any insurance coverage, including FHA insurance, on
the related Mortgaged Property have been made to such Mortgaged Property, or
set-aside amounts for such repairs or improvements have been included in the
related Mortgage and Mortgage Note, all in compliance with the Requirements of
Law, including, but not limited to, the applicable requirements of FHA
Regulations. Except as otherwise disclosed in writing to Buyer, any repairs for
which an advance has been made were completed and passed an inspection in
accordance with the FHA Regulations.
UU.    Interest Calculation. Interest on each Mortgage Loan is calculated in
accordance with the related Mortgage Note and the Requirements of Law,
including, but not limited to, the applicable FHA Regulations. None of the
Mortgage Loans provide for simple interest calculation.
VV.    Construction or Rehabilitation of Mortgaged Property. Either (i) the
Mortgage Loan was not made in connection with the construction or rehabilitation
of a Mortgaged Property or facilitating the trade-in or exchange of a Mortgaged
Property or (ii) the Mortgaged Property has a certificate of completion if such
Mortgage Loan was made in connection with the construction or rehabilitation of
the related Mortgaged Property.
WW.    Qualified Mortgage. The Mortgage Loan is a “qualified mortgage” within
the meaning of Section 860G(a)(3) of the Internal Revenue Code of 1986, as
amended .
XX.    FEMA Designations. Except as otherwise disclosed in writing to Buyer, no
Mortgaged Property (i) is in a zip code declared by the Federal Emergency
Management Agency or any




--------------------------------------------------------------------------------




successor agency (“FEMA”) as a federal disaster area and (ii) has been declared
by FEMA as being an “Individual Assistance” property or “Category 1” property
(or such similar term(s) or classification(s) that may be used by FEMA from time
to time).
YY.    Credit Information. As to each consumer report (as defined in the Fair
Credit Reporting Act, Public Law 91-508) or other credit information furnished
by the Seller to the Buyer in connection with a Mortgage Loan, Seller has full
right and authority and is not precluded by law or contract from furnishing such
information to the Buyer and, to the best of Seller’s knowledge, the Buyer is
not precluded from furnishing the same to any subsequent or prospective
purchaser of such Mortgage Loan.
ZZ.    Predatory Lending Regulations. No Mortgage Loan is a High Cost Mortgage
Loan. No predatory or deceptive lending practices, including, without
limitation, the extension of credit without regard to the ability of the
Mortgagor to repay and the extension of credit which has no apparent benefit to
the Mortgagor, were employed in the origination of the Mortgage Loan.
AAA.    Compliance with Anti-Money Laundering Laws. Seller has complied with all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the “Anti-Money Laundering
Laws”) with respect to the Mortgage Loans; Seller has established an anti-money
laundering compliance program as required by the Anti-Money Laundering Laws, has
conducted the requisite due diligence in connection with the origination of each
Mortgage Loan for purposes of the Anti-Money Laundering Laws as applicable as of
the origination date, including with respect to the legitimacy of the applicable
Mortgagor and the origin of the assets used by the said Mortgagor to purchase
the property in question, and maintains, and will maintain, sufficient
information to identify the applicable Mortgagor for purposes of the Anti-Money
Laundering Laws.
BBB.    Purchase of Insurance. No Mortgagor was required to purchase any credit
life, disability, accident or health insurance product as a condition of
obtaining the extension of credit. No Mortgagor obtained a prepaid
single-premium credit life, disability, accident or health insurance policy in
connection with the origination of the Mortgage Loan. No proceeds from any
Mortgage Loan were used to purchase single premium credit insurance policies as
part of the origination of, or as a condition to closing, such Mortgage Loan.
CCC.    Governmental Requirements. Each Government Mortgage Loan conforms with
all applicable FHA or VA underwriting, lending, selling and servicing
requirements and with all Ginnie Mae requirements for the inclusion of the
Mortgage Loan in a Ginnie Mae mortgage-backed security pool, and the Seller will
comply with all documentation requirements of the Buyer and the document
custodian within the time limitations described in the Facility Documents. If a
Takeout Commitment requires the Mortgage Loan to be FHA-insured, the Mortgage
Loan is fully eligible for FHA insurance and is, or within 60 days after
disbursement of the proceeds by the Seller will be, fully insured by the FHA. If
a Takeout Commitment requires the Mortgage Loan to be guaranteed by VA, the
Mortgage Loan is fully-eligible for VA guaranty, and is, or within 60 days after
disbursement of the proceeds by the Seller will be, fully guaranteed by VA.
DDD.    Conventional Mortgage Loan Requirements. Each Conventional Mortgage Loan
conforms with all applicable requirements of the Buyer, Agencies or applicable
Takeout Investor, including, but not limited to, all requirements for the
inclusion of such Conventional Mortgage Loans in any pool of loans or private
security as designated by the Buyer, Freddie Mac and Fannie Mae, and each
Conventional Mortgage Loan conforms with all pooling requirements of the Agency
or Takeout Investor. If a Takeout Commitment requires the Mortgage Loan to be
insured by a policy of private mortgage insurance, the Mortgage Loan is fully
eligible and qualified to be insured by such policy of private mortgage
insurance,




--------------------------------------------------------------------------------




such policy is in full force and effect, and no event or condition exists which
could give rise to or result in a revocation of or defense to the policy.
EEE.    No Buydown Provisions; No Graduated Payments or Contingent Interests.
The Mortgage Loan does not contain provisions pursuant to which Monthly Payments
are paid or partially paid with funds deposited in any separate account
established by Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or
paid by any source other than the Mortgagor nor does it contain any other
similar provisions which may constitute a “buydown” provision. The Mortgage Loan
is not a graduated payment mortgage loan and the Mortgage Loan does not have a
shared appreciation or other contingent interest feature.
FFF.    Regarding the Mortgagor. The Mortgagor is one or more natural persons
and/or trustees for an Illinois land trust or a trustee under a “living trust”
and such “living trust” is in compliance with Fannie Mae guidelines for such
trusts. The Mortgagor is not, and is not a Relative of or the Relative of a
spouse of, an owner, officer, director, or employee of Seller or an Affiliate of
Seller.
GGG.     High Interest Rate Credit/Lending Transactions. The Mortgage Loan is
not subject to Section 226.32 of Regulation Z or any similar state Requirement
of Law (relating to high interest rate credit/lending transactions).
HHH.    Qualified Mortgage. (i) Before the consummation of each Purchased
Mortgage Loan, Seller made a reasonable and good faith determination that the
Mortgagor has a reasonable ability to repay the Purchased Mortgage Loan
according to its terms, and at a minimum, Seller underwrote such Purchased
Mortgage Loan in accordance with the eight underwriting factors set forth in 12
CFR 1026.43(c); and (ii) each Purchased Mortgage Loan is a “Qualified Mortgage”
as defined in 12 CFR 1026.43(e), and in particular: (A) each Purchased Mortgage
Loan provides for regular, substantially equal periodic payments (allowing for
payment changes on adjustable rate mortgages or loans with step rate features)
and does not result in negative amortization, allow the consumer to defer
repayment of principal or result in balloon payments; (B) the loan term does not
exceed 30 years and (C) for Purchased Mortgage Loans with note amounts of
$100,000 or greater, the total points and fees do not exceed 3% of the total
loan amount.
III.    Ginnie Mae Buyout Loans. Each Ginnie Mae Buyout Loan meets the criteria
set forth in the definition thereof as set forth in this Agreement.






716312727.9 15480353
717002202
Exh. A-1


USActive 17588267.19     
716312727.9 15480353
717002202
EXHIBIT A
[RESERVED]






716312727.9 15480353
717002202
Exh. B-2




--------------------------------------------------------------------------------






    
716312727.9 15480353
717002202
EXHIBIT B
FORM OF SERVICER NOTICE
[Date]
[________________], as Servicer
[ADDRESS]
Attention: ___________
•
Amended and Restated Master Repurchase Agreement, dated as of November 10, 2015
(the “Agreement”), by and between [Seller] (the “Seller”) and EverBank (the
“Buyer”).



Ladies and Gentlemen:
[___________________] (the “Servicer”) is servicing certain mortgage loans for
Seller pursuant to that certain Servicing Agreement between the Servicer and
Seller. Pursuant to the Agreement between Buyer and Seller, the Servicer is
hereby notified that Seller has sold and pledged to Buyer certain mortgage loans
which are serviced by Servicer.
Upon receipt of a notice of an event of default under the Agreement (a “Notice
of Event of Default”) from Buyer in which Buyer shall identify the mortgage
loans which are then owned by and/or pledged to Buyer under the Agreement (the
“Mortgage Loans”), the Servicer shall segregate all amounts collected on account
of such Mortgage Loans, hold them in trust for the sole and exclusive benefit of
Buyer, and remit such collections in accordance with Buyer’s written
instructions. Following such Notice of Event of Default, Servicer shall follow
the instructions of Buyer with respect to the Mortgage Loans, and shall deliver
to Buyer any information with respect to the Mortgage Loans reasonably requested
by Buyer or which Servicer is obligated to provide to Seller.
In addition, and notwithstanding anything to the contrary in the Servicing
Agreement, Buyer may terminate the Servicing Agreement, as pertaining to the
Mortgage Loans, without payment of any penalty or termination fee, in which
event the Servicer shall cooperate, at no cost to Buyer, in transferring the
servicing of the Mortgage Loans to a successor servicer appointed by Buyer in
its sole and absolute discretion.
Notwithstanding any contrary information which may be delivered to the Servicer
by Seller, the Servicer may conclusively rely on any information or Notice of
Event of Default delivered by Buyer, and Seller shall indemnify and hold the
Servicer harmless for any and all claims asserted against it for any actions
taken in good faith by the Servicer in connection with the delivery of such
information or Notice of Event of Default.




--------------------------------------------------------------------------------




Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt. Any notices to Buyer should be delivered to the following addresses:
EverBank, [______________], [___________________], Attention: _____________;
Telephone: (___) ___-____; Facsimile: (___) ___-____.
Very truly yours,
[____________________]
By:        
Name:
Title:
ACKNOWLEDGED:
[__________________],
as Servicer








716312727.9 15480353
717002202
Exh. C-1


716312727.9 15480353
717002202
EXHIBIT C
FORM OF POWER OF ATTORNEY
KNOW ALL MEN BY THESE PRESENTS, that, effective as of the 12th day of March,
2015, Stearns Lending LLC (the “Seller”) hereby irrevocably constitutes and
appoints EverBank (the “Buyer”), and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Seller and in the name
of Seller or in its own name, from time to time in Buyer’s discretion:
(a)to take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due with respect to
any assets (the “Repurchase Assets”) conveyed to Buyer under the Amended and
Restated Master Repurchase Agreement dated as of November 10,




--------------------------------------------------------------------------------




2015, between Seller and Buyer, and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by Buyer for the purpose of collecting any and all such moneys due
with respect to any other Repurchase Assets whenever payable;
(b)to pay or discharge taxes and Liens levied or placed on or threatened against
the Repurchase Assets;
(c)to direct any party liable for any payment under any Repurchase Assets to
make payment of any and all moneys due or to become due thereunder directly to
Buyer or as Buyer shall direct;
(d)to ask or demand for, collect, receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Repurchase Assets;
(e)to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any Repurchase Assets;
(f)to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Repurchase Assets
or any proceeds thereof and to enforce any other right in respect of any
Repurchase Assets;
(g)to defend any suit, action or proceeding brought against Seller with respect
to any Repurchase Assets;
(h)to settle, compromise or adjust any suit, action or proceeding described in
clause (g) above and, in connection therewith, to give such discharges or
releases as Buyer may deem appropriate; and
(i)generally, to sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any Repurchase Assets as fully and completely as though
Buyer were the absolute owner thereof for all purposes, and to do, at Buyer’s
option and Seller’s expense, at any time, and from time to time, all acts and
things which Buyer deems necessary to protect, preserve or realize upon the
Repurchase Assets and Buyer’s Liens thereon and to effect the intent of this
Agreement, all as fully and effectively as Seller might do; to effectuate a
transfer of servicing with respect to the Repurchase Assets; and for the purpose
of carrying out the transfer of servicing with respect to the Repurchase Assets
and Mortgage Loans from Seller to a successor servicer appointed by Buyer in its
sole discretion and to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary or desirable to
accomplish such transfer of servicing, and, without limiting the generality of
the foregoing, Seller hereby gives Buyer the power and right, on behalf of
Seller, without assent by Seller, to, in the name of Seller or its own name, or
otherwise, prepare and send or cause to be sent “good-bye” letters to all
mortgagors under the Repurchase Assets and Mortgage Loans, transferring the
servicing of the Repurchase Assets and Mortgage Loans to a successor servicer
appointed by Buyer in its sole discretion.
Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
Any capitalized term used but not defined herein shall have the meaning assigned
to such term in the Agreement.
TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND BUYER ON ITS
OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY ARISE
AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON THE
PROVISIONS OF THIS INSTRUMENT.




--------------------------------------------------------------------------------




[Remainder of page intentionally left blank]
IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
Seller’s seal to be affixed as of the date first above written.
STONEGATE MORTGAGE CORPORATION
By:
_______________________________

Name:
Title:
STATE OF _______________    )
)    ss.:
COUNTY OF     )
On the ____ day of __________, 2015 before me, a Notary Public in and for said
State, personally appeared                 , known to me to be                 
of Stonegate Mortgage Corporation, the entity that executed the within
instrument and also known to me to be the person who executed it on behalf of
said entity, and acknowledged to me that such entity executed the within
instrument.
IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.
_____________________________
Notary Public
My Commission expires                     






 




